Exhibit 10.20

 

--------------------------------------------------------------------------------

 

BREA VI L.L.C.

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

DATED AS OF MAY 31, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

         Page

ARTICLE I DEFINITIONS

   4

              1.1.

  Definitions    4

              1.2.

  Terms Generally    20

ARTICLE II GENERAL PROVISIONS

   20

              2.1.

  Managing, Regular and Special Members    20

              2.2.

  Formation; Name; Foreign Jurisdictions    21

              2.3.

  Term    21

              2.4.

  Purpose; Powers    21

              2.5.

  Place of Business    23

ARTICLE III MANAGEMENT

   23

              3.1.

  Managing Member    23

              3.2.

  Member Voting, etc.    23

              3.3.

  Management    24

              3.4.

  Responsibilities of Members    27

              3.5.

  Exculpation and Indemnification    28

              3.6.

  Representations of Members    29

              3.7.

  Tax Information    30

ARTICLE IV CAPITAL OF THE COMPANY

   30

              4.1.

  Capital Contributions by Members    30

              4.2.

  Interest    37

              4.3.

  Withdrawals of Capital    37

ARTICLE V PARTICIPATION IN PROFITS AND LOSSES

   37

              5.1.

  General Accounting Matters    37

              5.2.

  GP-Related Capital Accounts; Tax Capital Accounts    39

              5.3.

  GP-Related Profit Sharing Percentages    39

              5.4.

  Allocations of GP-Related Net Income (Loss)    40

              5.5.

  Liability of Members    41

              5.6.

  [Intentionally Omitted]    41

              5.7.

  Repurchase Rights, etc    41

              5.8.

  Distributions    41

              5.9.

  Business Expenses    47

              5.10.

  Tax Capital Accounts; Tax Allocations    47

ARTICLE VI ADDITIONAL MEMBERS; WITHDRAWAL OF MEMBERS; SATISFACTION AND DISCHARGE
OF COMPANY INTERESTS; TERMINATION

   48

              6.1.

  Additional Members    48

              6.2.

  Withdrawal of Members    48

 



--------------------------------------------------------------------------------

              6.3.

   GP-Related Member Interests Not Transferable    49

              6.4.

   Consequences upon Withdrawal of a Member    50

              6.5.

   Satisfaction and Discharge of a Withdrawn Member’s GP-Related Interest    50

              6.6.

   Dissolution of the Company    54

              6.7.

   Certain Tax Matters    54

              6.8.

   Special Basis Adjustments    56

ARTICLE VII CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS; ALLOCATIONS;
DISTRIBUTIONS

   56

              7.1.

   Capital Commitment Interests, etc.    56

              7.2.

   Capital Commitment Capital Accounts    57

              7.3.

   Allocations    57

              7.4.

   Distributions    58

              7.5.

   Valuations    61

              7.6.

   Disposition Election    62

              7.7.

   Capital Commitment Special Distribution Election    62 ARTICLE VIII
WITHDRAWAL, ADMISSION OF NEW MEMBERS    62

              8.1.

   Member Withdrawal; Vesting; Repurchase of Capital Commitment Interests    62

              8.2.

   Transfer of Member’s Capital Commitment Interest    66

              8.3.

   Compliance with Law    67

ARTICLE IX DISSOLUTION

   67

              9.1.

   Dissolution    67

              9.2.

   Final Distribution    67

              9.3.

   Amounts Reserved Related to Capital Commitment Member Interests    67

ARTICLE X MISCELLANEOUS

   68

              10.1.

   Submission to Jurisdiction; Waiver of Jury Trial    68

              10.2.

   Ownership and Use of the Company Name    69

              10.3.

   Written Consent    70

              10.4.

   Letter Agreements; Schedules    70

              10.5.

   Governing Law; Separability of Provisions    70

              10.6.

   Successors and Assigns    70

              10.7.

   Confidentiality    70

              10.8.

   Notices    71

              10.9.

   Counterparts    71

              10.10.

   Power of Attorney    71

              10.11.

   Member’s Will    71

              10.12.

   Cumulative Remedies    71

              10.13.

   Legal Fees    71

              10.14.

   Entire Agreement.    72

 



--------------------------------------------------------------------------------

BREA VI L.L.C.

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of BREA VI
L.L.C. (the “Company”), dated as of May 31, 2007, by and among Blackstone
Holdings III L.P., a Delaware limited partnership (the “Managing Member” or
“Holdings”), the other members of the Company as provided on the signature pages
hereto, and such other persons that are admitted to the Company as members after
the date hereof in accordance herewith.

W I T N E S S E T H

WHEREAS, the Company was formed under the LLC Act (defined below) pursuant to a
certificate of formation filed in the office of the Secretary of State of the
State of Delaware on November 17, 2006;

WHEREAS, the original limited liability company agreement of the Company was
executed as of November 17, 2006 (the “Original Operating Agreement”);

WHEREAS, the Original Operating Agreement was amended and restated in its
entirety by the Amended and Restated Limited Liability Company Agreement, dated
as of February 8, 2007, of the Company (as amended to date, the “First Amended
and Restated Operating Agreement”); and

WHEREAS, the parties hereto now wish to amend and restate the First Amended and
Restated Agreement in its entirety as of the date hereof and as more fully set
forth below;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1. Definitions. Unless the context otherwise requires, the following terms
shall have the following meanings for purposes of this Agreement:

“Advancing Party” has the meaning set forth in Section 7.1(b).

“Affiliate” when used with reference to another person means any person (other
than the Company), directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with, such other person.

“Agreement” means this Second Amended and Restated Limited Liability Company
Agreement, as it may be further amended and restated from time to time.

“Alternative Investment Vehicle” means any investment vehicle or structure
formed pursuant to paragraph 2.7.1 of the BREP VI Partnership Agreement or any
other “Alternative Investment Vehicle” (as defined in any other BREP VI
Partnership Agreement).

“Applicable Collateral Percentage” shall have the meaning with respect to any
Firm Collateral and Special Firm Collateral, in each case, as set forth on the
books and records of the Company with respect thereto.

 

4



--------------------------------------------------------------------------------

“Bankruptcy” means, with respect to any person, the occurrence of any of the
following events: (i) the filing of an application by such person for, or a
consent to, the appointment of a trustee or custodian of his assets; (ii) the
filing by such person of a voluntary petition in Bankruptcy or the seeking of
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or the filing of a pleading in any court of record admitting in writing
his inability to pay his debts as they become due; (iii) the failure of such
person to pay his debts as such debts become due; (iv) the making by such person
of a general assignment for the benefit of creditors; (v) the filing by such
person of an answer admitting the material allegations of, or his consenting to,
or defaulting in answering, a Bankruptcy petition filed against him in any
Bankruptcy proceeding or petition seeking relief under Title 11 of the United
States Code, as now constituted or as hereafter amended; or (vi) the entry of an
order, judgment or decree by any court of competent jurisdiction adjudicating
such person a bankrupt or insolvent or for relief in respect of such person or
appointing a trustee or custodian of his assets and the continuance of such
order, judgment or decree unstayed and in effect for a period of 60 consecutive
days.

“BCOM” means (i) Blackstone Communications Partners I L.P., a Delaware limited
partnership, and (ii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for the partnership referred to in clause
(i) above.

“BCP” means Blackstone Capital Partners L.P., a Delaware limited partnership,
and any investment vehicle established in accordance with the terms of
Blackstone Capital Partners L.P.’s partnership agreement to invest in lieu of
Blackstone Capital Partners L.P. on behalf of one or more of the partners
thereof.

“BCP II” means Blackstone Capital Partners II Merchant Banking Fund L.P., a
Delaware limited partnership, any investment vehicle established pursuant to
paragraph 2.7 of such partnership’s partnership agreement, Blackstone Offshore
Capital Partners II L.P., a Cayman Islands exempted limited partnership, and any
investment vehicle established pursuant to paragraph 2.7 of such partnership’s
partnership agreement.

“BCP III” means Blackstone Capital Partners III Merchant Banking Fund L.P., a
Delaware limited partnership, Blackstone Offshore Capital Partners III L.P., a
Cayman Islands exempted limited partnership, and any investment vehicle
established pursuant to paragraph 2.7 of the respective partnership agreement of
either of such partnerships.

“BCP IV” is the collective reference to Blackstone Capital Partners IV L.P., a
Delaware limited partnership, and any Alternative Investment Vehicle relating
thereto and any Parallel Fund.

“BCP V” is the collective reference to (i) Blackstone Capital Partners V L.P., a
Delaware limited partnership, and any Alternative Investment Vehicle relating
thereto, (ii) BCP V-S L.P., a Delaware limited partnership, and any Alternative
Investment Vehicle relating thereto, and (iii) Blackstone Capital Partners V-AC
L.P., a Delaware limited partnership, and any Alternative Investment Vehicle
relating thereto.

“BFCOMP” means Blackstone Communications Capital Associates I L.P., Blackstone
Family Communications Partnership I L.P. and any other partnership that is an
Affiliate thereof and has terms substantially similar to those of the foregoing
partnerships and is formed in connection with the participation by one or more
partners thereof directly or indirectly in investments in securities also
purchased by BCOM or any other funds with substantially similar investment
objectives to BCOM and that are sponsored or managed by an Affiliate of the
Company (which includes serving as general partner of such funds).

 

5



--------------------------------------------------------------------------------

“BFCOMP Agreement” means the Amended and Restated Agreements of Limited
Partnership dated as of June 29, 2000 of Blackstone Family Communications
Partnership I L.P. and Blackstone Communications Capital Associates I L.P. and
any other BFCOMP limited partnership agreement.

“BFCOMP Investment” means any direct or indirect investment by BFCOMP.

“BFIP” means Blackstone Capital Associates II L.P., Blackstone Capital
Associates III L.P., Blackstone Capital Associates IV L.P., Blackstone Capital
Associates V L.P., Blackstone Family Investment Partnership I L.P., Blackstone
Family Investment Partnership II L.P., Blackstone Family Investment Partnership
III L.P., Blackstone Family Investment Partnership IV - A L.P. , Blackstone
Family Investment Partnership IV— B L.P., Blackstone Family Investment
Partnership V L.P., Blackstone Family Investment Partnership V— A L.P. and any
other entity that is an Affiliate thereof and has terms similar to those of the
foregoing partnerships and is formed in connection with the participation by one
or more of the partners thereof in investments in securities also purchased by
BCP, BCP II, BCP III, BCP IV, BCP V or any other fund with substantially similar
investment objectives to BCP, BCP II, BCP III, BCP IV and BCP V and that are
sponsored or managed by an Affiliate of the Company (which includes serving as
general partner of such funds).

“BFIP Agreement” means the Amended and Restated Agreement of Limited Partnership
dated as of December 14, 1995 of Blackstone Family Investment Partnership I
L.P., the Limited Partnership Agreement dated as of December 14, 1995 of
Blackstone Family Investment Partnership II L.P., the Limited Partnership
Agreement dated as of December 21, 1995 of Blackstone Capital Associates II
L.P., the Limited Partnership Agreements dated as of June 27, 1997 of Blackstone
Family Investment Partnership III L.P. and Blackstone Capital Associates III
L.P., the Amended and Restated Agreements of Limited Partnership dated as of
November 9, 2001 of Blackstone Family Investment Partnership IV—A L.P.,
Blackstone Family Investment Partnership IV - B L.P. and Blackstone Capital
Associates IV L.P., the Amended and Restated Agreements of Limited Partnership
dated as of October 14, 2005 of Blackstone Family Investment Partnership V L.P.
and Blackstone Capital Associates V L.P., and the Amended and Restated Agreement
of Limited Partnership dated as of March 23, 2006 of Blackstone Family
Investment Partnership V - A L.P., as each of such agreements may be amended,
supplemented or otherwise modified from time to time, and any other BFIP limited
partnership agreement.

“BFIP Investment” means any direct or indirect investment by BFIP.

“BFMEZP” means Blackstone Mezzanine Capital Associates L.P., Blackstone
Mezzanine Capital Associates II L.P., Blackstone Family Mezzanine Partnership
L.P., Blackstone Family Mezzanine Partnership II L.P., Blackstone Mezzanine
Holdings L.P., Blackstone Mezzanine Holdings II L.P., and any other entity that
is an Affiliate thereof and that has terms substantially similar to those of the
foregoing partnerships and is formed in connection with the participation by one
or more partners thereof directly or indirectly in investments in securities
also purchased by BMEZP I, BMEZP II or any other funds with substantially
similar investment objectives to BMEZP I and BMEZP II and that are sponsored or
managed by an Affiliate of the Company (which includes serving as general
partner of such funds).

“BFMEZP Agreement” means the Amended and Restated Agreements of Limited
Partnership dated as of October 22, 1999 of Blackstone Family Mezzanine
Partnership L.P. and Blackstone Mezzanine Capital Associates L.P., the Limited
Partnership Agreement dated as of March 22, 1999 of Blackstone Mezzanine
Holdings L.P., the Amended and Restated Agreements of Limited Partnership dated
as of June 10, 2005 of Blackstone Family Mezzanine Partnership II L.P.,
Blackstone Mezzanine Capital Associates II L.P. and Blackstone Mezzanine
Holdings II L.P., as each of such agreements may be amended, supplemented or
otherwise modified from time to time, and any other BFMEZP limited partnership
agreement.

 

6



--------------------------------------------------------------------------------

“BFMEZP Investment” means any direct or indirect investment by BFMEZP.

“BFREP” means Blackstone Real Estate Capital Associates L.P., Blackstone Real
Estate Capital Associates II L.P., Blackstone Real Estate Capital Associates III
L.P., Blackstone Real Estate Capital Associates International L.P., Blackstone
Real Estate Capital Associates IV L.P., Blackstone Real Estate Capital
Associates International II L.P., Blackstone Real Estate Capital Associates V
L.P., Blackstone Real Estate Capital Associates VI L.P., Blackstone Family Real
Estate Partnership L.P., Blackstone Family Real Estate Partnership II L.P.,
Blackstone Family Real Estate Partnership III L.P., Blackstone Family Real
Estate Partnership International - A L.P., Blackstone Family Real Estate
Partnership International - B L.P., Blackstone Family Real Estate Partnership IV
L.P., Blackstone Family Real Estate Partnership International II L.P.,
Blackstone Family Real Estate Partnership V L.P., Blackstone Family Real Estate
Partnership VI L.P., Blackstone Real Estate Holdings L.P., Blackstone Real
Estate Holdings II L.P., Blackstone Real Estate Holdings III L.P., Blackstone
Real Estate Holdings International - A L.P., Blackstone Real Estate Holdings
International - B L.P., BRE Holdings International - A L.P., BRE Holdings
International - B L.P., Blackstone Real Estate Holdings IV L.P., Blackstone Real
Estate Holdings International II L.P., Blackstone Real Estate Holdings
International II-A L.P., BRE Holdings International II L.P., Blackstone Real
Estate Holdings V L.P., Blackstone Real Estate Holdings VI L.P., and any other
entity that is an Affiliate thereof and that has terms substantially similar to
those of the foregoing partnerships and is formed in connection with the
participation by one or more partners thereof in real estate and real
estate-related investments also purchased by BREP VI and any other funds with
substantially similar investment objectives to BREP VI and that are sponsored or
managed by an Affiliate of the Company (which includes serving as general
partner of such funds).

“BFREP Agreement” means the Agreement of Limited Partnership, dated as of
May 20, 1996, of Blackstone Real Estate Capital Associates L.P., the Agreements
of Limited Partnership, dated as of October 21, 1996, of Blackstone Family Real
Estate Partnership II L.P., Blackstone Real Estate Holdings II L.P. and
Blackstone Real Estate Capital Associates II L.P., the Agreements of Limited
Partnership, dated as of October 21, 1998, of Blackstone Family Real Estate
Partnership III L.P., Blackstone Real Estate Holdings III L.P. and Blackstone
Real Estate Capital Associates III L.P., the Amended and Restated Agreements of
Limited Partnership, dated as of July 26, 2001, of Blackstone Family Real Estate
Partnership International - A L.P., Blackstone Family Real Estate Partnership
International - B L.P., Blackstone Real Estate Capital Associates International
L.P., Blackstone Real Estate Holdings International - A L.P., Blackstone Real
Estate Holdings International - B L.P., BRE Holdings International - A L.P. and
BRE Holdings International - B L.P., the Amended and Restated Agreements of
Limited Partnership, dated as of September 9, 2002, of Blackstone Family Real
Estate Partnership IV L.P., Blackstone Real Estate Capital Associates IV L.P.
and Blackstone Real Estate Holdings IV L.P., the Amended and Restated Agreements
of Limited Partnership, dated as of August 5, 2005, of Blackstone Family Real
Estate Partnership International II L.P., Blackstone Real Estate Capital
Associates International II L.P., Blackstone Real Estate Holdings International
II L.P., Blackstone Real Estate Holdings International II-A L.P. and BRE
Holdings International II L.P., the Amended and Restated Agreements of Limited
Partnership, dated as of December 14, 2005, of Blackstone Family Real Estate
Partnership V L.P., Blackstone Real Estate Capital Associates V L.P. and
Blackstone Real Estate Holdings V L.P., and the Amended and Restated Agreements
of Limited Partnership, dated as of February 8, 2007, of Blackstone Family Real
Estate Partnership VI L.P., Blackstone Real Estate Capital Associates VI L.P.
and Blackstone Real Estate Holdings VI L.P., as each of such agreements may be
amended, supplemented or otherwise modified from time to time, and any other
BFREP limited partnership agreement.

 

7



--------------------------------------------------------------------------------

“BFREP Investment” means any direct or indirect investment by BFREP.

“BFREP VI” means Blackstone Family Real Estate Partnership VI L.P., a Delaware
limited partnership, and any similar “Family” side-by-side entity.

“BFREP VI Partnership Agreement” means, collectively, the Amended and Restated
Agreement of Limited Partnership of BFREP VI, dated as of the date hereof, as
amended, supplemented or otherwise modified from time to time, and any other
BFREP partnership agreement.

“Blackstone Capital Commitment” has the meaning set forth in the BREP VI
Partnership Agreement.

“Blackstone Co-Investment Rights” has the meaning set forth in the BREP VI
Partnership Agreement.

“Blackstone Partnership” has the meaning set forth in Section 3.4(c).

“Blackstone Partnership Agreement” has the meaning set forth in Section 3.4(c).

“BMEZP I” means (i) Blackstone Mezzanine Partners L.P., a Delaware limited
partnership, and (ii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for the partnership referred to in clause
(i) above.

“BMEZP II” means (i) Blackstone Mezzanine Partners II L.P., a Delaware limited
partnership, and (ii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for the partnership referred to in clause
(i) above.

“BRE Holdings VI” means BRE Holdings VI L.P., a Delaware limited partnership.

“BRE Holdings VI Partnership Agreement” means the Amended and Restated Agreement
of Limited Partnership of BRE Holdings VI L.P., dated as of the date hereof, as
amended, supplemented or otherwise modified from time to time.

“BREA VI” means Blackstone Real Estate Associates VI L.P., a Delaware limited
partnership.

“BREA VI Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of Blackstone Real Estate Associates VI L.P., dated as of
the date hereof, as amended, supplemented or otherwise modified from time to
time.

“BREA VI Sub” means BREA VI Sub L.L.C., a Delaware limited liability company and
the general partner of BREA VI.

“BREA VI Sub LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of BREA VI Sub, dated as of the date hereof, as amended,
supplemented or otherwise modified from time to time.

“BRECA VI” means Blackstone Real Estate Capital Associates VI L.P., a Delaware
limited partnership, and any other partnership or other entity with terms
substantially similar to the terms of that partnership and formed after the date
hereof in connection with the indirect participation by one or more partners
thereof who receive Carried Interest.

 

8



--------------------------------------------------------------------------------

“BRECA VI Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of Blackstone Real Estate Capital Associates VI L.P., dated
as of the date hereof, as amended, supplemented or otherwise modified from time
to time, and any other BRECA VI partnership agreement.

“BREH VI” means Blackstone Real Estate Holdings VI L.P., a Delaware limited
partnership.

“BREMA VI” means Blackstone Real Estate Management Associates VI L.P., a
Delaware limited partnership, whose general partner is the Company.

“BREMA VI Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of Blackstone Real Estate Management Associates VI L.P.,
dated as of the date hereof, as it may be further amended, supplemented or
otherwise modified from time to time.

“BREP VI” means (i) Blackstone Real Estate Partners VI L.P., Blackstone Real
Estate Partners VI.TE.1 L.P., Blackstone Real Estate Partners VI.TE.2 L.P. and
Blackstone Real Estate Partners VI.F L.P., each a Delaware limited partnership,
(ii) any other Parallel Funds or other Supplemental Capital Vehicles (each as
defined in the BREP VI Partnership Agreement), or (iii) any other investment
vehicle established pursuant to Article 2 of the respective partnership
agreements for any of the partnerships referred to in clause (i) above.

“BREP VI Agreements” means the BREP VI Partnership Agreement and any other BREP
VI partnership agreements.

“BREP VI Partnership Agreement” means the collective reference to the Amended
and Restated Agreements of Limited Partnership of BREP VI, dated as of
February 8, 2007, as may be amended, supplemented or otherwise modified from
time to time

“Capital Commitment BRE Holdings VI Partner Interest” means BREMA VI’s interest
in BRE Holdings VI with respect to the Capital Commitment BREP VI Interest.

“Capital Commitment BREMA VI Partner Interest” means the Company’s interest in
BRE MA VI with respect to the Capital Commitment BRE Holdings VI Partner
Interest.

“Capital Commitment BREP VI Commitment” means BRE Holdings VI’s Capital
Commitment (as defined in the BREP VI Partnership Agreement) to BREP VI that
relates solely to the Capital Commitment BREP VI Interest.

“Capital Commitment BREP VI Investment” means the Company’s indirect interest in
BREMA VI’s indirect interest in BRE Holdings VI’s indirect interest in a
specific investment of BREP VI pursuant to the BREP VI Partnership Agreement in
BRE Holdings VI’s capacity as a capital partner of BREP VI.

“Capital Commitment BREP VI Interest” means the Interest (as defined in the BREP
VI Partnership Agreement) of BRE Holdings VI as a capital partner in BREP VI.

“Capital Commitment Capital Account” means, with respect to each Capital
Commitment Investment for each Member, the account maintained for such Member to
which are credited such Member’s contributions to the Company with respect to
such Capital Commitment Investment and any net income allocated to such Member
pursuant to Section 7.3 with respect to such

 

9



--------------------------------------------------------------------------------

Capital Commitment Investment and from which are debited any distributions with
respect to such Capital Commitment Investment to such Member and any net losses
allocated to such Member with respect to such Capital Commitment Investment
pursuant to Section 7.3. In the case of any such distribution in kind, the
Capital Commitment Capital Accounts for the related Capital Commitment
Investment shall be adjusted as if the asset distributed had been sold in a
taxable transaction and the proceeds distributed in cash, and any resulting gain
or loss on such sale shall be allocated to the Members participating in such
Capital Commitment Investment pursuant to Section 7.3.

“Capital Commitment Class A Interest” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Class B Interest” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Defaulting Party” has the meaning specified in
Section 7.4(g)(ii).

“Capital Commitment Deficiency Contribution” has the meaning specified in
Section 7.4(g)(ii).

“Capital Commitment Disposable Investment” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Distributions” means, with respect to each Capital
Commitment Investment, all amounts of distributions, received by the Company
with respect to such Capital Commitment Investment solely in respect of the
Capital Commitment BREP VI Interest, less any costs, fees and expenses of the
Company with respect thereto and less reasonable reserves for payment of costs,
fees and expenses of the Company that are anticipated with respect thereto, in
each case which the Managing Member may allocate to all or any portion of such
Capital Commitment Investment as it may determine in good faith is appropriate.

“Capital Commitment Giveback Amount” has the meaning set forth in
Section 7.4(g).

“Capital Commitment Interest” means the interest of a Member in a specific
Capital Commitment Investment as provided herein.

“Capital Commitment Investment” means any Capital Commitment BREP VI Investment,
but shall exclude any GP-Related Investment. The Managing Member shall determine
who may participate in such Capital Commitment Investment.

“Capital Commitment Liquidating Share” with respect to each Capital Commitment
Investment means, in the case of dissolution of the Company, the related Capital
Commitment Capital Account of a Member (less amounts reserved in accordance with
Section 9.3) as of the close of business on the effective date of dissolution.

“Capital Commitment Member Interest” means a Member’s interest in the Company
with respect to the Company’s Capital Commitment BREMA VI Partner Interest.

“Capital Commitment Net Income (Loss)” with respect to each Capital Commitment
Investment means all amounts of income received by the Company with respect to
such Capital Commitment Investment, including without limitation gain or loss in
respect of the disposition, in whole or in part, of such Capital Commitment
Investment, less any costs, fees and expenses of the Company allocated thereto
and less reasonable reserves for payment of costs, fees and expenses of the
Company anticipated to be allocated thereto.

 

10



--------------------------------------------------------------------------------

“Capital Commitment Profit Sharing Percentage” with respect to each Capital
Commitment Investment means the percentage interest of a Member in Capital
Commitment Net Income (Loss) from such Capital Commitment Investment set forth
in the books and records of the Company.

“Capital Commitment Recontribution Amount” has the meaning set forth in
Section 7.4(g).

“Capital Commitment-Related Capital Contributions” has the meaning set forth in
Section 7.1(a).

“Capital Commitment-Related Commitment”, with respect to any Member, means such
Member’s commitment to the Company relating to such Member’s Capital Commitment
Member Interest, as set forth in the books and records of the Company.

“Capital Commitment Special Distribution” has the meaning set forth in
Section 7.7(a).

“Capital Commitment Value” has the meaning set forth in Section 7.5.

“Carried Interest” shall mean (i) distributions to the general partner of BREP
VI (including BREA VI as long as it shall serve as such general partner)
pursuant to paragraphs 4.2.1(c) and (d), paragraphs 4.2.2(c) and (d) and
paragraph 4.2.8 of the Amended and Restated Agreement of Limited Partnership of
Blackstone Real Estate Partners VI L.P., paragraphs 4.2.1(c) and (d), paragraphs
4.2.2(c) and (d) and paragraph 4.2.8 of the Amended and Restated Agreement of
Limited Partnership of Blackstone Real Estate Partners VI.F L.P., paragraphs
4.2.1(c) and (d) and paragraphs 4.2.2(c) and (d) of the Amended and Restated
Agreement of Limited Partnership of Blackstone Real Estate Partners VI.TE.1
L.P., paragraphs 4.2.1(c) and (d) and paragraphs 4.2.2(c) and (d) of the Amended
and Restated Agreement of Limited Partnership of Blackstone Real Estate Partners
VI.TE.2 L.P. (or similar provisions of investment vehicles formed after the date
hereof) and (ii) any other carried interest payable pursuant to the BREP VI
Partnership Agreement. In the case of each of (i) and (ii) above, except as
determined by the Managing Member, the amount shall not be less any costs, fees
and expenses of the Company with respect thereto and less reasonable reserves
for payment of costs, fees and expenses of the Company that are anticipated with
respect thereto (in each case which the Managing Member may allocate among all
or any portion of the GP-Related Investments as tit determines in good faith is
appropriate).

“Carried Interest Give Back Percentage” shall mean, for any Member or Withdrawn
Member, subject to Section 5.8(e), the percentage determined by dividing (A) the
aggregate amount of distributions received by such Member or Withdrawn Member
from the Company, any Other Fund GPs or their Affiliates, in respect of Carried
Interest by (B) the aggregate amount of distributions made to all Members,
Withdrawn Members or any other person by the Company, any Other Fund GP or their
Affiliates (in any capacity), in respect of Carried Interest. For purposes of
determining “Carried Interest Give Back Percentage” hereunder, all Trust Amounts
contributed to the Trust by the Company, Other Fund GPs or their Affiliates on
behalf of a Member or Withdrawn Member (but not the Trust Income thereon) shall
be deemed to have been initially distributed or paid to the Members and
Withdrawn Members as members or partners of the Company, any of the Other Fund
GPs or their Affiliates.

“Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment, the percentage interest of a Member in Carried Interest from such
GP-Related Investment set forth in the books and records of the Company.

“Cause” means the occurrence or existence of any of the following with respect
to any Member, as determined fairly, reasonably, on an informed basis and in
good faith by the Managing

 

11



--------------------------------------------------------------------------------

Member: (i) (w) any breach by any Member of any provision of any non-competition
agreement, (x) any material breach of this Agreement or any rules or regulations
applicable to such Member that are established by the Managing Member, (y) such
Member’s deliberate failure to perform his or her duties to the Company, or
(z) such Member’s committing to or engaging in any conduct or behavior that is
or may be harmful to the Company in a material way as determined by the Managing
Member; provided, that in the case of any of the foregoing clauses (w), (x),
(y) and (z), the Managing Member has given such Member written notice (a “Notice
of Breach”) within fifteen days after the Managing Member becomes aware of such
action and such Member fails to cure such breach, failure to perform or conduct
or behavior within fifteen days after receipt of such Notice of Breach from the
Managing Member (or such longer period, not to exceed an additional fifteen
days, as shall be reasonably required for such cure, provided that such Member
is diligently pursuing such cure); (ii) any act of fraud, misappropriation,
dishonesty, embezzlement or similar conduct against the Company; or
(iii) conviction (on the basis of a trial or by an accepted plea of guilty or
nolo contendere) of a felony or crime (including any misdemeanor charge
involving moral turpitude, false statements or misleading omissions, forgery,
wrongful taking, embezzlement, extortion or bribery), or a determination by a
court of competent jurisdiction, by a regulatory body or by a self-regulatory
body having authority with respect to securities laws, rules or regulations of
the applicable securities industry, that such Member individually has violated
any applicable securities laws or any rules or regulations thereunder, or any
rules of any such self-regulatory body (including, without limitation, any
licensing requirement), if such conviction or determination has a material
adverse effect on (A) such Member’s ability to function as a Member of the
Company, taking into account the services required of such Member and the nature
of the Company’s business or (B) the business of the Company.

“CC Carried Interest” means, with respect to any Member, the aggregate amount of
distributions or payments received by such Member (in any capacity) from
Affiliates of the Company in respect of or relating to “carried interest”,
including the amount of any bonuses received by a Member as an employee of an
Affiliate of the Company that relate to the amount of “carried interest”
received by an Affiliate of the Company. “CC Carried Interest” includes any
amount initially received by an Affiliate of the Company from any fund
(including BCP V and BREP VI, any similar funds formed after the date hereof,
and any other private equity merchant banking, real estate or mezzanine funds,
whether or not in existence as of the date hereof) to which such Affiliate
serves as general partner (or other similar capacity) that exceeds such
Affiliate’s pro rata share of distributions from such fund based upon capital
contributions thereto (or the capital contributions to make the investment of
such fund giving rise to such “carried interest”).

“Charitable Organization” means an organization described in Section 170(c) of
the Code (without regard to Section 170(C)(2)(A) thereof.

“Clawback Adjustment Amount” has the meaning set forth in Section 5.8(e).

“Clawback Amount” shall mean the “Clawback Amount” and the “Interim Clawback
Amount”, both as set forth in Article One of the BREP VI Partnership Agreement
and any other clawback amount payable to the limited partners of BREP VI
pursuant to any BREP VI Partnership Agreement, as applicable.

“Clawback Provisions” means paragraphs 4.2.9 and 9.2.8 of the Amended and
Restated Agreement of Limited Partnership of Blackstone Real Estate Partners VI
L.P., paragraphs 4.2.9 and 9.2.8 of the Amended and Restated Agreement of
Limited Partnership of Blackstone Real Estate Partners VI.F L.P., paragraphs
4.2.8 and 9.2.8 of the Amended and Restated Agreement of Limited Partnership of
Blackstone Real Estate Partners VI.TE.1 L.P., paragraphs 4.2.8 and 9.2.8 of the
Amended and Restated Agreement of Limited Partnership of Blackstone Real Estate
Partners VI.TE.2 L.P. and any other similar provisions in any other BREP VI
Partnership Agreement existing heretofore or hereafter entered into.

 

12



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute. Any reference herein to a particular provision of the
Code shall mean, where appropriate, the corresponding provision in any successor
statute.

“Commitment Agreements” means the agreements between the Company and the
Members, pursuant to which each Member undertakes certain obligations, including
the obligation to make capital contributions pursuant to Sections 4.1 and 7.1
hereof. The Commitment Agreements are hereby incorporated by reference as
between the Company and the relevant Member.

“Company” has the meaning set forth in the preamble hereto.

“Contingent” means subject to repurchase rights and/or other requirements.

The term “control” when used with reference to any person means the power to
direct the management and policies of such person, directly or indirectly, by or
through stock or other equity ownership, agency or otherwise, or pursuant to or
in connection with an agreement, arrangement or understanding (written or oral)
with one or more other persons by or through stock ownership, agency or
otherwise; and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.

“Controlled Entity” when used with reference to another person means any person
controlled by such other person.

“Covered Person” has the meaning set forth in Section 3.5(a).

“Deceased Member” shall mean any Member or Withdrawn Member who has died or who
suffers from Incompetence. For purposes hereof, references to a Deceased Member
shall refer collectively to the Deceased Member and the estate and heirs or
legal representative of such Deceased Member, as the case may be, that have
received such Deceased Member’s interest in the Company.

“Default Interest Rate” shall mean the lower of (i) the sum of (a) the rate of
interest per annum publicly announced from time to time by JPMorgan Chase Bank,
N.A., as its prime rate and (b) 5%, or (ii) the highest rate of interest
permitted under applicable law.

“Estate Planning Vehicle” has the meaning set forth in Section 6.3.

“Excess Holdback” has the meaning set forth in Section 4.1(d)(v)(A).

“Excess Holdback Percentage” has the meaning set forth in Section 4.1(d)(v)(A).

“Excess Tax-Related Amount” has the meaning set forth in Section 5.8(e).

“Existing Member” shall mean any Member who is neither a Retaining Withdrawn
Member nor a Deceased Member.

“Final Event” means the death, Total Disability, Incompetence, Bankruptcy,
liquidation, dissolution or withdrawal from the Company of any person who is a
Member.

“Firm Advances” has the meaning set forth in Section 7.1(b).

 

13



--------------------------------------------------------------------------------

“Firm Collateral” shall mean a Member’s or Withdrawn Member’s interest in one or
more partnerships or limited liability companies, in either case affiliated with
the Company, and certain other assets of such Member or Withdrawn Member, in
each case that has been pledged or made available to the Trustee(s) to satisfy
all or any portion of the Excess Holdback of such Member or Withdrawn Member as
more fully described in the Company’s books and records; provided, that for all
purposes hereof (and any other agreement (e.g., the Trust Agreement) that
incorporates the meaning of the term “Firm Collateral” by reference), references
to “Firm Collateral” shall include “Special Firm Collateral”, excluding
references to “Firm Collateral” in Section 4.1(d)(v) and Section 4.1(d)(viii).

“Firm Collateral Realization” has the meaning set forth in Section 4.1(d)(v)(B)
with respect to Firm Collateral, and Section 4.1(d)(viii)(B) with respect to
Special Firm Collateral.

“Fiscal Year” shall mean a calendar year, or any other period chosen by the
Managing Member.

“Fund GP” means the Company (only with respect to the Company’s GP-Related BMA V
Member Interest) and the Other Fund GPs.

“GAAP” has the meaning specified in Section 5.1(b).

“Giveback” shall mean an “Investment Specific Giveback”, as such term is defined
in the BREP VI Partnership Agreement.

“Giveback Amount” shall mean an “Investment Specific Giveback Amount”, as such
term is defined in the BREP VI Partnership Agreement.

“Giveback Provisions” shall mean paragraph 3.4.3 of the BREP VI Partnership
Agreement and any other similar provisions in any other BREP VI Agreement
existing heretofore or hereafter entered into.

“GP-Related BFREP VI Partner Interest” means BREMA VI’s interest in BFREP VI.

“GP-Related BRE Holdings VI Partner Interest” means BREMA VI’s interest in BRE
Holdings VI with respect to the GP-Related BREA VI LP Interest.

“GP-Related BREA VI LP Interest” means the interest of BRE Holdings VI as a
limited partner in BREA VI.

“GP-Related BREMA VI Partner Interest” means the Company’s interest in BREMA VI
with respect to the GP-Related BRE Holdings VI Partner Interest and the
GP-Related BFREP VI Partner Interest.

“GP-Related BREP VI Investment” means the Company’s indirect interest in BREMA
VI’s indirect interest in BRE Holdings VI’s indirect interest in BREA VI’s
indirect interest in an Investment (for purposes of this definition, as defined
in the BREP VI Partnership Agreement) in BREA VI’s capacity as the general
partner of BREP VI, but does not include any direct or indirect investment by
the Company on a side-by-side basis in any investment, the Company’s indirect
interest in any direct or indirect investment by BREMA VI, BRE Holdings VI or
BFREP VI on a side-by-side basis in any investment or any Capital Commitment
Investment.

“GP-Related Capital Account” has the meaning set forth in Section 5.2.

 

14



--------------------------------------------------------------------------------

“GP-Related Capital Contributions” means capital contributions to the Company as
are necessary to fund the amounts required to satisfy the Company’s obligations
to make capital contributions to BREMA VI to satisfy BREMA VI’s obligations to
make capital contributions to BRE Holdings VI to satisfy BRE Holdings VI’s
obligations to make capital contributions to BREA VI in respect of the
GP-Related BREA VI LP Interest, as determined by the Managing Member from time
to time.

“GP-Related Class A Interest” has the meaning set forth in Section 5.8(a).

“GP-Related Class B Interest” has the meaning set forth in Section 5.8(a).

“GP-Related Commitment”, with respect to any Member, means such Member’s
commitment to the Company relating to such Member’s GP-Related Member Interest,
as set forth in the books and records of the Company, including any such
commitment set forth in such Member’s Commitment Agreement or SMD Agreement.

“GP-Related Defaulting Party” has the meaning set forth in Section 5.8(d)(ii).

“GP-Related Deficiency Contribution” has the meaning set forth in
Section 5.8(d)(ii).

“GP-Related Disposable Investment” has the meaning set forth in Section 5.8(a).

“GP-Related Giveback Amount” has the meaning set forth in Section 5.8(d)(i).

“GP-Related Investment” means any investment (direct or indirect) of the Company
in respect of the Company’s GP-Related BREMA VI Partner Interest (including,
without limitation, any GP-Related BREP VI Investment).

“GP-Related Member Interest” of a Member means all interests of such Member in
the Company (other than such Member’s Capital Commitment Member Interest),
including, without limitation, such Member’s interest in the Company with
respect to the Company’s GP-Related BREMA VI Partner Interest and BREMA VI’s
GP-Related BFREP VI Partner Interest and with respect to all GP-Related
Investments.

“GP-Related Net Income (Loss)” has the meaning set forth in Section 5.1(b).

“GP-Related Profit Sharing Percentage” means the “Carried Interest Sharing
Percentage” and “Non-Carried Interest Sharing Percentage” of each Member;
provided that any references in this Agreement to GP-Related Profit Sharing
Percentages made (a) in connection with voting or voting rights or
(b) GP-Related Capital Contributions with respect to GP-Related Investments
(including Section 5.3(b)) shall mean the “Non-Carried Interest Sharing
Percentage” of each Member; provided further that, the term “GP-Related Profit
Sharing Percentage” shall not include any Capital Commitment Profit Sharing
Percentage.

“GP-Related Recontribution Amount” has the meaning set forth in
Section 5.8(d)(i).

“GP-Related Required Amounts” has the meaning set forth in Section 4.1.

“GP-Related Unallocated Percentage” has the meaning set forth in Section 5.3(b).

“GP-Related Unrealized Net Income (Loss)” attributable to any GP-Related BREP VI
Investment as of any date means the GP-Related Net Income (Loss) that would be
realized by the

 

15



--------------------------------------------------------------------------------

Company with respect to such GP-Related BREP VI Investment if BREP VI’s entire
portfolio of investments were sold on such date for cash in an amount equal to
their aggregate value on such date (determined in accordance with
Section 5.1(e)) and all distributions payable by BREP VI to the Company
(indirectly through the general partner of BREP VI, BRE Holdings VI and BREMA
VI) pursuant to the BREP VI Partnership Agreement with respect to such
GP-Related BREP VI Investment were made on such date. “GP-Related Unrealized Net
Income (Loss)” attributable to any other GP-Related Investment (excluding any
Capital Commitment Investment) as of any date means the GP-Related Net Income
(Loss) that would be realized by the Company with respect to such GP-Related
Investment if such GP-Related Investment were sold on such date for cash in an
amount equal to its value on such date (determined in accordance with
Section 5.1(e)).

“Holdback” has the meaning set forth in Section 4.1(d)(i).

“Holdback Percentage” has the meaning set forth in Section 4.1(d)(i).

“Holdback Vote” has the meaning set forth in Section 4.1(d)(iv)(A).

“Holdings” has the meaning set forth in the preamble hereto.

“Incompetence” means, with respect to any Member, the determination by the
Managing Member in its sole discretion, after consultation with a qualified
medical doctor, that such Member is incompetent to manage his person or his
property.

“Inflation Index” means (i) the GNP deflator, which is the fixed-weighted price
index representing the average change in the United States gross national
product as published in the Survey of Current Business by the National Income
and Wealth Division of the Bureau of Economic Analysis of the U.S. Department of
Commerce, or (ii) such other index measuring changes in economic prices in the
United States as shall be selected by the Managing Member.

“Initial Holdback Percentages” has the meaning set forth in Section 4.1(d)(i).

“Interest” means a limited liability company interest (as defined in § 18-101(8)
of the LLC Act) in the Company, including those that are held by a Retaining
Withdrawn Member and including any Member’s GP-Related Member Interest and
Capital Commitment Member Interest.

“Investment” means any investment (direct or indirect) of the Company designated
by the Managing Member from time to time as an investment in which the Members’
respective interests shall be established and accounted for on a basis separate
from the Company’s other businesses, activities and investments, including
(a) GP-Related Investments, and (b) Capital Commitment Investments, .

“Investor Note” means a promissory note of a Member evidencing indebtedness
incurred by such Member to purchase a Capital Commitment Interest, the terms of
which were or are approved by the Managing Member and which is secured by such
Capital Commitment Interest, all other Capital Commitment Interests of such
Member and all other interests in BFREP and interests in BFIP, BFMEZP and
BFCOMP; provided, that such promissory note may also evidence indebtedness
relating to other interests in BFREP and interests in BFIP, BFMEZP and BFCOMP,
and such indebtedness shall be prepayable with Capital Commitment Net Income
(whether or not such indebtedness relates to Capital Commitment Investments) as
set forth in this Agreement, the Investor Note, the other BFREP Agreements and
the BFIP Agreements, BFMEZP Agreements and BFCOMP Agreements and any
documentation relating to Other Sources; provided further, that references to
“Investor Notes” herein refer to multiple loans made pursuant to such note,
whether made with respect to Capital Commitment

 

16



--------------------------------------------------------------------------------

Investments, other BFREP Investments, BFIP Investments, BFMEZP Investments or
BFCOMP Investments, and references to an “Investor Note” refer to one such loan
as the context requires. In no way shall any indebtedness incurred to acquire
Capital Commitment Interests, other interests in BFREP or interests in BFIP,
BFMEZP or BFCOMP be considered part of the Investor Notes for purposes hereof if
the Lender or Guarantor is not the lender or guarantor with respect thereto.

“Investor Special Member” means any Special Member so designated at the time of
its admission by the Managing Member as a Member of the Company.

“Issuer” means the issuer of any Security comprising part of an Investment.

“L/C” has the meaning set forth in Section 4.1(d)(vi).

“L/C Member” has the meaning set forth in Section 4.1(d)(vi).

“LLC Act” means the Delaware Limited Liability Company Act, 6 Del.C. § 18-101,
et seq., as it may be amended from time to time, and any successor to such Act.

“Lender or Guarantor” means Holdings, in its capacity as lender or guarantor
under the Investor Notes, or any other Affiliate of the Company that makes or
guarantees loans to enable a Member to acquire Capital Commitment Interests,
other interests in BFREP or interests in BFIP, interests in BFMEZP or interests
in BFCOMP.

“Loss Amount” has the meaning set forth in Section 5.8(e).

“Loss Investment” has the meaning set forth in Section 5.8(e).

“Majority in Interest of the Members” on any date (a “vote date”) means one or
more persons who are Members (including the Managing Member but excluding
Nonvoting Special Members) on the vote date and who, as of the last day of the
most recent accounting period ending on or prior to the vote date (or as of such
later date on or prior to the vote date selected by the Managing Member as of
which the Members’ capital account balances can be determined), have aggregate
capital account balances representing at least a majority in amount of the total
capital account balances of all the persons who are Members (including the
Managing Member but excluding Nonvoting Special Members) on the vote date.

“Managing Member” has the meaning specified in the preamble hereto.

“Member” means any person who is a member of the Company, including the Regular
Members, the Managing Member and the Special Members. Except as otherwise
specifically provided herein, no group of Members, including the Special Members
and any group of Members in the same Member Category, shall have any right to
vote as a class on any matter relating to the Company, including, but not
limited to, any merger, reorganization, dissolution or liquidation.

“Member Category” shall mean the Managing Member, the Existing Members,
Retaining Withdrawn Members or Deceased Members, each referred to as a group for
purposes hereof.

“Moody’s” means Moody’s Investors Services, Inc., or any successor thereto.

“Net Carried Interest Distribution” has the meaning set forth in Section 5.8(e).

 

17



--------------------------------------------------------------------------------

“Net Carried Interest Distribution Recontribution Amount” has the meaning set
forth in Section 5.8(e).

“Net GP-Related Recontribution Amount” has the meaning set forth in
Section 5.8(c)(i).

“Non-Carried Interest” means, with respect to each GP-Related Investment, all
amounts of distributions, other than Carried Interest and other than Capital
Commitment Distributions, received by the Company with respect to such
GP-Related Investment, less any costs, fees and expenses of the Company with
respect thereto and less reasonable reserves for payment of costs, fees and
expenses of the Company that are anticipated with respect thereto, in each case
which the Managing Member may allocate to all or any portion of the GP-Related
Investments as it may determine in good faith is appropriate.

“Non-Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment, the percentage interest of a Member in Non-Carried Interest from
such GP-Related Investment set forth in the books and records of the Company.

“Non-Contingent” means generally not subject to repurchase rights or other
requirements.

“Nonvoting Special Member” has the meaning set forth in Section 6.1(a).

“Other Fund GPs” means BREMA VI, BRE Holdings VI, BREA VI, BRECA VI, and any
other entity (other than the Company) through which any Member, Withdrawn Member
or any other person directly receives any amounts of Carried Interest, and any
successor thereto (in each of the foregoing cases, solely with respect to their
respective interests related directly or indirectly to the GP-Related BREA VI LP
Interest); provided, that this includes any other entity which has in its
organizational documents a provision which indicates that it is a “Fund GP” or
an “Other Fund GP”; provided further, that notwithstanding any of the foregoing,
none of Holdings, any estate planning vehicle established for the benefit of
family members of any Member or any member or partner of any Other Fund GP shall
be considered an “Other Fund GP” for purposes hereof; provided further, that the
foregoing exclusion of such estate planning vehicles shall in no way limit such
Members’ obligations pursuant to Section 5.8(d).

“Other Sources” means (i) distributions or payments of CC Carried Interest
(which shall include amounts of CC Carried Interest which are not distributed or
paid to a Member but are instead contributed to a trust (or similar arrangement)
to satisfy any “holdback” obligation with respect thereto), and
(ii) distributions from BFREP (other than from the Company), BFIP, BFMEZP and
BFCOMP to such Member.

“Parallel Fund” means any additional collective investment vehicles (or other
similar arrangements) formed pursuant to paragraph 2.8 of the BREP VI
Partnership Agreement.

“Pledgable Blackstone Interests” has the meaning set forth in
Section 4.1(d)(v)(A)

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate.

“Qualifying Fund” means any fund designated by the Managing Member as a
“Qualifying Fund”.

 

18



--------------------------------------------------------------------------------

“Regular Member” shall mean any Member, excluding the Managing Member and any
Special Members.

“Repurchase Period” has the meaning set forth in Section 5.8(b).

“Required Rating” has the meaning set forth in Section 4.1(d)(vi).

“Retained Portion” has the meaning set forth in Section 7.6.

“Retaining Withdrawn Member” shall mean a Withdrawn Member who has retained a
GP-Related Member Interest, pursuant to Section 6.5(f) or otherwise. A Retaining
Withdrawn Member shall be considered a Nonvoting Special Member for all purposes
hereof.

“Securities” means any debt or equity securities of an Issuer and its
subsidiaries and other Controlled Entities constituting part of an Investment,
including without limitation common and preferred stock, interests in limited
partnerships and interests in limited liability companies (including warrants,
rights, put and call options and other options relating thereto or any
combination thereof), notes, bonds, debentures, trust receipts and other
obligations, instruments or evidences of indebtedness, choses in action, other
property or interests commonly regarded as securities, interests in real
property, whether improved or unimproved, interests in oil and gas properties
and mineral properties, short-term investments commonly regarded as money-market
investments, bank deposits and interests in personal property of all kinds,
whether tangible or intangible.

“Settlement Date” has the meaning set forth in Section 6.5(a).

“SMD Agreements” means the agreements between the Company and/or one or more of
its affiliates and the Members, pursuant to which each Member undertakes certain
obligations with respect to the Company and/or its affiliates. The SMD
Agreements are hereby incorporated by reference as between the Company and the
relevant Member.

“Special Firm Collateral” means interests in a Qualifying Fund or other assets
that have been pledged to the Trustee(s) to satisfy all or any portion of a
Member’s or Withdrawn Member’s Holdback (excluding any Excess Holdback) as more
fully described in the Company’s books and records.

“Special Firm Collateral Realization” has the meaning set forth in
Section 4.1(d)(viii)(B).

“Special Member” means any person shown on the books and records of the Company
as a Special Member of the Company, including any Nonvoting Special Member, and
any Investor Special Member.

“S&P” means Standard & Poor’s Ratings Group, and any successor thereto.

“Subject Investment” has the meaning set forth in Section 5.8(e).

“Subject Member” has the meaning set forth in Section 4.1(d)(iv).

“Tax Matters Member” has the meaning set forth in Section 6.7(b).

“Total Disability” means the inability of a Member substantially to perform the
services required of a Regular Member for a period of six consecutive months by
reason of physical or mental illness or incapacity and whether arising out of
sickness, accident or otherwise.

 

19



--------------------------------------------------------------------------------

“Trust Account” has the meaning set forth in the Trust Agreement.

“Trust Agreement” means the Trust Agreement, dated as of February 8, 2007, as
amended to date, among the Members, the Trustee(s) and certain other persons
that may receive distributions in respect of or relating to Carried Interest
from time to time.

“Trust Amount” has the meaning set forth in the Trust Agreement.

“Trust Income” has the meaning set forth in the Trust Agreement.

“Trustee(s)” has the meaning set forth in the Trust Agreement.

“Unadjusted Carried Interest Distribution” has the meaning set forth in
Section 5.8(e).

“Unallocated Capital Commitment Interests” has the meaning set forth in
Section 8.1(f).

“Withdraw” or “Withdrawal” with respect to a Member means a Member ceasing to be
a member of the Company (except as a Retaining Withdrawn Member) for any reason
(including death, disability, removal, resignation or retirement, whether such
is voluntary or involuntary), unless the context shall limit the type of
withdrawal to a specific reason, and “Withdrawn” with respect to a Member means,
as aforesaid, a Member who has ceased to be a member of the Company.

“Withdrawal Date” means the date of Withdrawal from the Company of a Withdrawn
Member.

“Withdrawn Member” means a Member whose interest in the Company has been
terminated for any reason, including the occurrence of an event specified in
Section 6.2, and shall include, unless the context requires otherwise, the
estate or legal representatives of any such Member.

1.2. Terms Generally. The definitions in Section 1.1 shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The term “person” includes individuals, partnerships (including
limited liability partnerships), companies (including limited liability
companies), joint ventures, corporations, trusts, governments (or agencies or
political subdivisions thereof) and other associations and entities. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.

ARTICLE II

GENERAL PROVISIONS

2.1. Managing, Regular and Special Members. The Members may be Managing Members,
Regular Members or Special Members (including Investor Special Members). The
Managing Member as of the date hereof is Holdings and the Regular Members as of
the date hereof are those persons shown as Regular Members on the signature
pages hereof, and the Special Members as of the date hereof are persons shown as
Special Members on the signature pages hereof. The books and records of the
Company contain the GP-Related Profit Sharing Percentage and GP-Related
Commitment of each such Member with respect to the GP-Related Investments of the
Company as of the date hereof. The books and records of the Company contain the
Capital Commitment Profit Sharing Percentage and Capital Commitment-Related
Commitment of each such Member with respect to the Capital Commitment
Investments of the Company as of the date hereof. The books and records of the
Company shall be

 

20



--------------------------------------------------------------------------------

amended by the Managing Member from time to time to reflect additional
GP-Related Investments, additional Capital Commitment Investments, dispositions
by the Company of GP-Related Investments, dispositions by the Company of Capital
Commitment Investments, the GP-Related Profit Sharing Percentages of the
Members, as modified from time to time, the Capital Commitment Profit Sharing
Percentages of the Members, as modified from time to time, the admission and
withdrawal of Members and the transfer or assignment of interests in the Company
pursuant to the terms of this Agreement. At the time of admission of each
additional Member, the Managing Member shall determine in its sole discretion
the GP-Related Investments and Capital Commitment Investments in which such
Member shall participate and such Member’s GP-Related Commitment, Capital
Commitment-Related Commitment, GP-Related Profit Sharing Percentage with respect
to each such GP-Related Investment and Capital Commitment Profit Sharing
Percentage with respect to each such Capital Commitment Investment. Each Member
may have a GP-Related Member Interest and a Capital Commitment Member Interest.

2.2. Formation; Name; Foreign Jurisdictions. The Company is hereby continued as
a limited liability company pursuant to the LLC Act and shall continue to
conduct its activities under the name of BREA VI L.L.C. The certificate of
formation of the Company may be amended and/or restated from time to time by the
Managing Member, as an “authorized person” (within the meaning of the LLC Act).
The Managing Member is further authorized to execute and deliver and file any
other certificates (and any amendments and/or restatements thereof) necessary
for the Company to qualify to do business in a jurisdiction in which the Company
may wish to conduct business.

2.3. Term. The term of the Company shall continue until December 31, 2057,
unless earlier dissolved and its affairs wound up in accordance with this
Agreement.

2.4. Purpose; Powers. (a) The purpose of the Company shall be, directly or
indirectly through subsidiaries or affiliates, (i) to serve as sole member of
BREA VI Sub and perform the functions of the sole member specified in the BREA
VI Sub LLC Agreement, (ii) to serve as a general partner of BREMA VI and BRECA
VI and perform the functions of the general partner specified in the BREMA VI
Partnership Agreement and a general partner specified in the BRECA VI
Partnership Agreement, (iii) to invest in Investments and to acquire and invest
in Securities or other property (directly or indirectly) through BREP VI
(including any Alternative Investment Vehicle and any Parallel Fund), (iv) to
serve as a general partner or limited partner of other partnerships and perform
the functions of a general partner or limited partner specified in the
respective partnership agreements, as amended, supplemented or otherwise
modified from time to time, of any such partnership, (v) to serve as a member of
limited liability companies and perform the functions of a member specified in
the respective limited liability company agreements, as amended, supplemented or
otherwise modified from time to time, of any such limited liability company,
(vi) to carry on such other businesses, perform such other services and make
such other investments as are deemed desirable by the Managing Member and as are
permitted under the LLC Act, the BREA VI Sub LLC Agreement, the BREMA VI
Partnership Agreement, the BRECA VI Partnership Agreement, the BRE Holdings VI
Partnership Agreement, the BFREP VI Partnership Agreement and the respective
partnership agreements, as amended, supplemented or otherwise modified from time
to time, of any partnership referred to in clause (iv) above, and the respective
limited liability company agreements, as amended, supplemented or otherwise
modified from time to time, of any limited liability company referred to in
clause (v) above, and (vii) any other lawful purpose, and (viii) to do all
things necessary, desirable, convenient or incidental thereto.

(b) In furtherance of its purposes, the Company shall have all powers necessary,
suitable or convenient for the accomplishment of its purposes, alone or with
others, as principal or agent, including the following:

 

21



--------------------------------------------------------------------------------

(i) to be and become a general or limited partner of partnerships, a member of
limited liability companies, a holder of common and preferred stock of
corporations and/or an investor in the foregoing entities or other entities, in
connection with the making of Investments or the acquisition, holding or
disposition of Securities or other property or as otherwise deemed appropriate
by the Managing Member in the conduct of the Company’s business, and to take any
action in connection therewith;

(ii) to acquire and invest in general or limited partner interests, in limited
liability company interests, in common and preferred stock of corporations
and/or in other interests in or obligations of the foregoing entities or other
entities and in Investments and Securities or other property or direct or
indirect interests therein, whether such Investments and Securities or other
property are readily marketable or not, and to receive, hold, sell, dispose of
or otherwise transfer any such partner interests, limited liability company
interests, stock, interests, obligations, Investments or Securities or other
property and any dividends and distributions thereon and to purchase and sell,
on margin, and be long or short, futures contracts and to purchase and sell, and
be long or short, options on futures contracts;

(iii) to buy, sell and otherwise acquire investments, whether such investments
are readily marketable or not;

(iv) to invest and reinvest the cash assets of the Company in money-market or
other short-term investments;

(v) to hold, receive, mortgage, pledge, lease, transfer, exchange or otherwise
dispose of, grant options with respect to, and otherwise deal in and exercise
all rights, powers, privileges and other incidents of ownership or possession
with respect to, all property held or owned by the Company;

(vi) to borrow or raise money from time to time and to issue promissory notes,
drafts, bills of exchange, warrants, bonds, debentures and other negotiable and
non-negotiable instruments and evidences of indebtedness, to secure payment of
the principal of any such indebtedness and the interest thereon by mortgage,
pledge, conveyance or assignment in trust of, or the granting of a security
interest in, the whole or any part of the property of the Company, whether at
the time owned or thereafter acquired, to guarantee the obligations of others
and to buy, sell, pledge or otherwise dispose of any such instrument or evidence
of indebtedness;

(vii) to lend any of its property or funds, either with or without security, at
any legal rate of interest or without interest;

(viii) to have and maintain one or more offices within or without the State of
Delaware, and in connection therewith, to rent or acquire office space, engage
personnel and compensate them and do such other acts and things as may be
advisable or necessary in connection with the maintenance of such office or
offices;

(ix) to open, maintain and close accounts, including margin accounts, with
brokers;

(x) to open, maintain and close bank accounts and draw checks and other orders
for the payment of moneys;

 

22



--------------------------------------------------------------------------------

(xi) to engage accountants, auditors, custodians, investment advisers, attorneys
and any and all other agents and assistants, both professional and
nonprofessional, and to compensate any of them as may be necessary or advisable;

(xii) to form or cause to be formed and to own the stock of one or more
corporations, whether foreign or domestic, to form or cause to be formed and to
participate in partnerships and joint ventures, whether foreign or domestic and
to form or cause to be formed and be a member or manager or both of one or more
limited liability companies;

(xiii) to enter into, make and perform all contracts, agreements and other
undertakings as may be necessary, convenient, advisable or incident to carrying
out its purposes;

(xiv) to sue and be sued, to prosecute, settle or compromise all claims against
third parties, to compromise, settle or accept judgment to claims against the
Company, and to execute all documents and make all representations, admissions
and waivers in connection therewith;

(xv) to distribute, subject to the terms of this Agreement, at any time and from
time to time to the Members cash or investments or other property of the
Company, or any combination thereof; and

(xvi) to take such other actions necessary, desirable, convenient or incidental
thereto and to engage in such other businesses as may be permitted under
Delaware law.

2.5. Place of Business. The Company shall maintain a registered office at The
Corporation Trust Company, 1209 Orange Street, New Castle County, Wilmington,
Delaware 19801. The Company shall maintain an office and principal place of
business at such place or places as the Managing Member specifies from time to
time and as set forth in the books and records of the Company. The name and
address of the Company’s registered agent is The Corporation Trust Company, 1209
Orange Street, New Castle County, Wilmington, Delaware 19801. The Managing
Member may from time to time change the registered agent or office by an
amendment to the certificate of formation of the Company.

ARTICLE III

MANAGEMENT

3.1. Managing Member. (a) Holdings shall be an original managing member (the
“Managing Member”). The Managing Member shall cease to be the Managing Member
only if it (i) Withdraws from the Company for any reason, (ii) consents in its
sole discretion to resign as the Managing Member, or (iii) becomes the subject
of a Final Event. The Managing Member may not be removed without its consent.
There may be one or more Managing Members. In the event that one or more other
Managing Members is admitted to the Company as such, all references herein to
the “Managing Member” in the singular form shall be deemed to also refer to such
other Managing Members as may be appropriate. The relative rights and
responsibilities of such Managing Members will be as agreed upon from time to
time between them.

(b) Upon the Withdrawal from the Company or voluntary resignation of the last
remaining Managing Member, all of the powers formerly vested therein pursuant to
this Agreement and the LLC Act shall be exercised by a Majority in Interest of
the Members.

3.2. Member Voting, etc. . (a) Meetings of the Members may be called only by the
Managing Member.

 

23



--------------------------------------------------------------------------------

(b) Except as otherwise expressly provided herein and except as may be expressly
required by the LLC Act, Special Members as such shall have no right to, and
shall not, take part in the management or control of the Company’s business or
act for or bind the Company, and shall have only the rights and powers granted
to Special Members herein.

(c) To the extent a Member is entitled to vote with respect to any matter
relating to the Company, such Member shall not be obligated to abstain from
voting on any matter (or vote in any particular manner) because of any interest
(or conflict of interest) of such Member (or any affiliate thereof) in such
matter.

3.3. Management. (a) The management, control and operation of the Company and
the formulation and execution of business and investment policy shall be vested
in the Managing Member. The Managing Member shall, in its discretion, exercise
all powers necessary and convenient for the purposes of the Company, including
those enumerated in Section 2.4, on behalf and in the name of the Company. All
decisions and determinations (howsoever described herein) to be made by the
Managing Member pursuant to this Agreement shall be made in its sole discretion,
subject only to the express terms and conditions of this Agreement.

(b) The Managing Member, and any other person designated by the Managing Member,
each acting individually, is hereby authorized and empowered, as an authorized
person of the Company within the meaning of the LLC Act, or otherwise (the
Managing Member hereby authorizing and ratifying any of the following actions):

(i) to execute and deliver and/or file (including any such action, directly or
indirectly through one or more other entities, in the name and on behalf of the
Company and/or in the name and on behalf of the Company as general partner of
each Partnership (as hereinafter defined)) any agreement of the Company
(including, without limitation, any Partnership Agreement (as hereinafter
defined)) or of any Partnership (and any amendments, restatements and/or
supplements thereof), the certificate of formation of the Company (and any
amendments, restatements and/or supplements thereof), the certificate of limited
partnership of each Partnership (and any amendments, restatements and/or
supplements thereof) and any other certificates, notices, applications and other
documents (and any amendments, restatements and/or supplements thereof) to be
filed with any government or governmental or regulatory body, including, without
limitation, any such document that may be necessary for the Company or any
Partnership to qualify to do business in a jurisdiction in which the Company or
such Partnership desires to do business;

(ii) to execute and deliver and/or file (including any such action, directly or
indirectly through one or more other entities, in the name and on behalf of the
Company and/or in the name and on behalf of Company as general partner of BREMA
VI in its capacity as general partner of each Blackstone Partnership (as
hereinafter defined)) any agreement of BREMA VI (including, without limitation,
each Blackstone Partnership Agreement (as hereinafter defined)) or of any
Blackstone Partnership (including, without limitation, the BREP VI Partnership
Agreement and any other BREP VI Agreements) (and any amendments, restatements
and/or supplements thereof), the certificate of limited partnership of each
Blackstone Partnership (and any amendments, restatements and/or supplements
thereof) and any other certificates, notices, applications and other documents
(and any amendments, restatements and/or supplements thereof) to be filed with
any government or governmental or regulatory body, including, without
limitation, any such document that may be necessary for any Blackstone
Partnership to qualify to do business in a jurisdiction in which such Blackstone
Partnership desires to do business;

 

24



--------------------------------------------------------------------------------

(iii) to execute and deliver and/or file (including any such action, directly or
indirectly through one or more other entities, in the name and on behalf of the
Company as sole member of BREA VI Sub, on its own behalf or in its capacity as
general partner of BREA VI on its own behalf or in its capacity as general
partner of BREP VI), any of the following:

 

  (A) any agreement, certificate, instrument or other document of BREA VI Sub,
BREA VI or BREP VI (and any amendments, restatements and/or supplements
thereof), including, without limitation, the following: (I) the BREP VI
Partnership Agreement, any other BREP VI Agreements and the BREA VI Partnership
Agreement, (II) Subscription Agreements on behalf of BREP VI and/or BREA VI as
general partner of BREP VI, (III) side letters issued in connection with
investments in BREP VI, and (IV) such other agreements, instruments,
certificates and other documents as may be necessary or desirable in furtherance
of BREA VI Sub’s, BREA VI’s or BREP VI’s purposes (and any amendments,
restatements and/or supplements of any of the foregoing referred to in
(I) through (IV) of this clause (A));

 

  (B) the certificates of formation, certificate of limited partnership and/or
other organizational documents of BREA VI Sub, BREA VI and BREP VI (and any
amendments, restatements and/or supplements thereof); and

 

  (C) any other certificates, notices, applications and other documents (and any
amendments, restatements and/or supplements thereof) to be filed with any
government or governmental or regulatory body, including, without limitation,
any such document that may be necessary for BREA VI Sub, BREA VI and BREP VI to
qualify to do business in a jurisdiction in which BREA VI Sub, BREA VI or BREP
VI desires to do business;

(iv) to execute and deliver and/or file (including any such action, directly or
indirectly through one or more other entities, in the name and on behalf of the
Company as sole member of BREA VI Sub in its capacity as general partner of BREA
VI in its capacity as general partner of each Blackstone Entity) any agreement
of BREA VI (including, without limitation, each Blackstone Entity Agreement) or
of any Blackstone Entity (and any amendments, restatements and/or supplements
thereof), the certificate of limited partnership of each Blackstone Entity (and
any amendments, restatements and/or supplements thereof) and any other
certificates, notices, applications and other documents (and any amendments,
restatements and/or supplements thereof) to be filed with any government or
governmental or regulatory body, including, without limitation, any such
document that may be necessary for any Blackstone Entity to qualify to do
business in a jurisdiction in which such Blackstone Entity desires to do
business;

(v) to prepare or cause to be prepared, and to sign, execute and deliver and/or
file (including any such action in the name and on behalf of the Company and/or
in the name and on behalf of the Company as general partner of each Partnership)
(A) such documents, instruments, certificates and agreements as may be necessary
or desirable in furtherance of the Company’s or such Partnership’s purposes,
(B) any certificates, forms, notices, applications and other documents to be
filed with any government or governmental or regulatory body on behalf of the
Company and/or such Partnership, (C) any certificates, forms, notices,
applications and other documents that may be necessary or advisable in
connection with any bank account of the Company or such Partnership or any
banking facilities or services that may be utilized by the Company or such
Partnership, and all checks, notes, drafts and other documents of the Company

 

25



--------------------------------------------------------------------------------

or such Partnership that may be required in connection with any such bank
account or any such banking facilities or services, (D) resolutions with respect
to any of the foregoing matters (which resolutions, when executed by any person
authorized as provided in this Section 3.3(b), each acting individually, shall
be deemed to have been adopted by the Members and Managing Member, the Company
and any Partnership, as applicable, for all purposes), and (E) any amendments,
restatements and/or supplements of any of the foregoing;

(vi) to prepare or cause to be prepared, and to sign, execute and deliver and/or
file (including any such action, directly or indirectly through one or more
other entities, in the name and on behalf of the Company and/or in the name and
on behalf of the Company as general partner BREMA VI in its capacity as a
general partner of each Blackstone Partnership) (A) such documents, instruments,
certificates and agreements as may be necessary or desirable in furtherance of
BREMA VI’s or such Blackstone Partnership’s purposes (including, without
limitation, the BREP VI Partnership Agreement and any other BREP VI Agreements),
(B) any certificates, forms, notices, applications and other documents to be
filed with any government or governmental or regulatory body on behalf of BREMA
VI and/or such Blackstone Partnership, (C) any certificates, forms, notices,
applications and other documents that may be necessary or advisable in
connection with any bank account of BREMA VI or such Blackstone Partnership or
any banking facilities or services that may be utilized by BREMA VI or such
Blackstone Partnership, and all checks, notes, drafts and other documents of
BREMA VI or such Blackstone Partnership that may be required in connection with
any such bank account or any such banking facilities or services,
(D) resolutions with respect to any of the foregoing matters (which resolutions,
when executed by any person authorized as provided in this Section 3.3(b), each
acting individually, shall be deemed to have been adopted by the Members and
Managing Member, the Company, BREMA VI or any Blackstone Partnership, as
applicable, for all purposes), and (E) any amendments, restatements and/or
supplements of any of the foregoing;

(vii) to prepare or cause to be prepared, and to sign, execute and deliver
and/or file (including any such action, directly or indirectly through one or
more other entities, in the name and on behalf of the Company as sole member of
BREA VI Sub, on its own behalf or in its capacity as general partner of BREA VI
on its own behalf or in its capacity as general partner of BREP VI): (A) such
documents, instruments, certificates and agreements as may be necessary or
desirable in furtherance of BREA VI Sub’s, BREA VI’s or BREP VI’s purposes,
(B) any certificates, forms, notices, applications and other documents to be
filed with any government or governmental or regulatory body on behalf of BREA
VI Sub, BREA VI and/or BREP VI, (C) any certificates, forms, notices,
applications and other documents that may be necessary or advisable in
connection with any bank account of BREA VI Sub, BREA VI and/or BREP VI or any
banking facilities or services that may be utilized by BREA VI Sub, BREA VI
and/or BREP VI,, and all checks, notes, drafts and other documents of BREA VI
Sub, BREA VI and/or BREP VI that may be required in connection with any such
bank account or any such banking facilities or service, (D) resolutions with
respect to any of the foregoing matters (which resolutions, when executed by any
person authorized as provided in this Section 3.3(b), each acting individually,
shall be deemed to have been adopted by the Members and Managing Member, the
Company, BREA VI Sub, BREA VI or BREP VI, as applicable, for all purposes), and
(E) any amendments, restatements and/or supplements of any of the foregoing; and

(viii) to prepare or cause to be prepared, and to sign, execute and deliver
and/or file (including any such action, directly or indirectly through one or
more other entities, in the name and on behalf of the Company as sole member of
BREA VI Sub in its capacity as general partner of BREA VI in its capacity as
general partner of each Blackstone Entity) (A) such documents, instruments,
certificates and agreements as may be necessary or desirable in furtherance of
any

 

26



--------------------------------------------------------------------------------

Blackstone Entity’s purposes, (B) any certificates, forms, notices, applications
and other documents to be filed with any government or governmental or
regulatory body on behalf of any Blackstone Entity, (C) any certificates, forms,
notices, applications and other documents that may be necessary or advisable in
connection with any bank account of any Blackstone Entity or any banking
facilities or services that may be utilized by any Blackstone Entity, and all
checks, notes, drafts and other documents of any Blackstone Entity that may be
required in connection with any such bank account or any such banking facilities
or services, (D) resolutions with respect to any of the foregoing matters (which
resolutions, when executed by any person authorized as provided in this
Section 3.3(b), each acting individually, shall be deemed to have been adopted
by the Members and Managing Member, the Company, BREA VI Sub, BREA VI or any
Blackstone Entity, as applicable, for all purposes, and (E) any amendments,
restatements and/or supplements of any of the foregoing.

The authority granted to any person (other than a Managing Member) in this
Section 3.3(b) may be revoked at any time by the Managing Member by an
instrument in writing signed by the Managing Member. As used in this
Section 3.3(b), the following terms have the following meanings: “Blackstone
Entities” means, collectively, BREH VI and any other limited partnership (other
than BREP VI) of which BREA VI is the general partner. “Blackstone Entity
Agreements” means, collectively, the limited partnership or other governing
agreements, as amended, restated and/or supplemented, of the Blackstone
Entities. “Blackstone Partnerships” means, collectively, BRE Holdings VI, BFREP
VI and any other limited partnership of which BREMA VI is the general partner,
“Blackstone Partnership Agreements” means, collectively, the limited partnership
agreements, as amended, restated and/or supplemented, of the Blackstone
Partnerships. “Partnerships” means, collectively, BREMA VI, BRECA VI and any
other limited partnership of which the Company is the general partner.
“Partnership Agreements” means, collectively, the limited partnership
agreements, as amended, restated and/or supplemented, of the Partnerships.

Notwithstanding any provision of this Agreement or any other agreement to the
contrary, (x) each and every agreement, certificate, instrument, notice, form,
application or other document of the Company, BREA VI Sub, BREA VI, BREP VI,
BREMA VI, any Blackstone Entity, any Blackstone Partnership or any Partnership
referred to in this Section 3.3 (whether specifically or in general terms) (and
any amendments, restatements and/or supplements of any thereof) is hereby
authorized, ratified, approved and confirmed in all respects, on behalf of the
Company, BREA VI Sub, BREA VI, BREP VI, BREMA VI, any Blackstone Entity, any
Blackstone Partnership or any Partnership (each in all applicable capacities);
(y) each of the Company, BREA VI Sub, BREA VI, BREP VI, BREMA VI, any Blackstone
Entity, any Blackstone Partnership or any Partnership is hereby authorized, to
execute and deliver, and to perform the applicable entity’s obligations
(including, without limitation, serving as general partner, sole member or in
any other capacity) under, each such agreement, certificate, instrument, notice,
form, application or other document (and any amendment, restatement and/or
supplement of any thereof); and (z) to take any action, in the applicable
capacity, contemplated by or arising out of each such agreement, certificate,
instrument, notice, form, application or other document (and any amendment,
restatement and/or supplement of any thereof), in each and every one of the
foregoing cases (x), (y) and (z), without the need for any further act, vote or
consent of any person.

3.4. Responsibilities of Members. (a) Unless otherwise determined by the
Managing Member in a particular case, each Regular Member shall devote
substantially all his time and attention to the businesses of the Company and
its affiliates, and each Special Member shall not be required to devote any time
or attention to the businesses of the Company or its affiliates.

 

27



--------------------------------------------------------------------------------

(b) All outside business or investment activities of the Members, (including
outside directorships or trusteeships), shall be subject to such rules and
regulations as are established by the Managing Member from time to time.

(c) The Managing Member may from time to time establish such other rules and
regulations applicable to Members or other employees as the Managing Member
deems appropriate, including rules governing the authority of Members or other
employees to bind the Company to financial commitments or other obligations.

3.5. Exculpation and Indemnification. (a) Liability to Members. Notwithstanding
any other provision of this Agreement, whether express or implied, to the
fullest extent permitted by law, no Member nor any of such Member’s
representatives, agents or advisors nor any partner, member, officer, employee,
representative, agent or advisor of the Company or any of its Affiliates
(individually, a “Covered Person” and collectively, the “Covered Persons”) shall
be liable to the Company or any other Member for any act or omission (in
relation to the Company, this Agreement, any related document or any transaction
or investment contemplated hereby or thereby) taken or omitted by a Covered
Person (other than any act or omission constituting Cause), unless there is a
final and non-appealable judicial determination and/or determination of an
arbitrator that such Covered Person did not act in good faith and in what such
Covered Person reasonably believed to be in, or not opposed to, the best
interests of the Company and within the authority granted to such Covered Person
by this Agreement, and, with respect to any criminal act or proceeding, had
reasonable cause to believe that such Covered Person’s conduct was unlawful.
Each Covered Person shall be entitled to rely in good faith on the advice of
legal counsel to the Company, accountants and other experts or professional
advisors, and no action taken by any Covered Person in reliance on such advice
shall in any event subject such person to any liability to any Member or the
Company. To the extent that, at law or in equity, a Member has duties (including
fiduciary duties) and liabilities relating thereto to the Company or to another
Member, to the fullest extent permitted by law, such Member acting under this
Agreement shall not be liable to the Company or to any such other Member for its
good faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they expand or restrict the duties and liabilities
of a Member otherwise existing at law or in equity, are agreed by the Members,
to the fullest extent permitted by law, to modify to that extent such other
duties and liabilities of such Member.

(b) Indemnification. To the fullest extent permitted by law, the Company shall
indemnify and hold harmless (but only to the extent of the Company’s assets
(including, without limitation, the remaining capital commitments of the
Members) each Covered Person from and against any and all claims, damages,
losses, costs, expenses and liabilities (including, without limitation, amounts
paid in satisfaction of judgments, in compromises and settlements, as fines and
penalties and legal or other costs and reasonable expenses of investigating or
defending against any claim or alleged claim), joint and several, of any nature
whatsoever, known or unknown, liquidated or unliquidated (collectively,
“Losses”), arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, in which the
Covered Person may be involved, or threatened to be involved, as a party or
otherwise, by reason of such Covered Person’s management of the affairs of the
Company or which relate to or arise out of or in connection with the Company,
its property, its business or affairs (other than claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, arising
out of any act or omission of such Covered Person constituting Cause); provided,
that a Covered Person shall not be entitled to indemnification under this
Section with respect to any claim, issue or matter if there is a final and
non-appealable judicial determination and/or determination of an arbitrator that
such Covered Person did not act in good faith and in what such Covered Person
reasonably believed to be in, or not opposed to, the best interest of the
Company and within the authority granted to such Covered Person by this
Agreement, and, with respect to any criminal act or proceeding, had reasonable
cause to believe that such Covered Person’s conduct was unlawful; provided
further, that if

 

28



--------------------------------------------------------------------------------

such Covered Person is a Member or a Withdrawn Member, such Covered Person shall
bear its share of such Losses in accordance with such Covered Person’s
GP-Related Profit Sharing Percentage in the Company as of the time of the
actions or omissions that gave rise to such Losses. To the fullest extent
permitted by law, expenses (including legal fees) incurred by a Covered Person
(including, without limitation, the Managing Member) in defending any claim,
demand, action, suit or proceeding may, with the approval of the Managing
Member, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of a written undertaking by or on behalf of the Covered Person to
repay such amount to the extent that it shall be subsequently determined that
the Covered Person is not entitled to be indemnified as authorized in this
Section, and the Company and its Affiliates shall have a continuing right of
offset against such Covered Person’s interests/investments in the Company and
such Affiliates and shall have the right to withhold amounts otherwise
distributable to such Covered Person to satisfy such repayment obligation. If a
Member institutes litigation against a Covered Person which gives rise to an
indemnity obligation hereunder, such Member shall be responsible, up to the
amount of such Member’s Interests and remaining capital commitment, for such
Member’s pro rata share of the Company’s expenses related to such indemnity
obligation, as determined by the Managing Member. The Company may purchase
insurance, to the extent available at reasonable cost, to cover losses, claims,
damages or liabilities covered by the foregoing indemnification provisions.
Members will not be personally obligated with respect to indemnification
pursuant to this Section.

3.6. Representations of Members. (a) Each Regular and Special Member by
execution of this Agreement (or by otherwise becoming bound by the terms and
conditions hereof as provided herein or in the LLC Act) represents and warrants
to every other Member and to the Company, except as may be waived by the
Managing Member, that such Member is acquiring each of such Member’s Interests
for such Member’s own account for investment and not with a view to resell or
distribute the same or any part hereof, and that no other person has any
interest in any such Interest or in the rights of such Member hereunder;
provided, that a Member may choose to make transfers for estate and charitable
planning purposes (in accordance with the terms hereof). Each Regular and
Special Member represents and warrants that such Member understands that the
Interests have not been registered under the Securities Act of 1933 and
therefore such Interests may not be resold without registration under such Act
or exemption from such registration, and that accordingly such Member must bear
the economic risk of an investment in the Company for an indefinite period of
time. Each Regular and Special Member represents that such Member has such
knowledge and experience in financial and business matters, that such Member is
capable of evaluating the merits and risks of an investment in the Company, and
that such Member is able to bear the economic risk of such investment. Each
Regular and Special Member represents that such Member’s overall commitment to
the Company and other investments which are not readily marketable is not
disproportionate to the Member’s net worth and the Member has no need for
liquidity in the Member’s investment in Interests. Each Regular and Special
Member represents that to the full satisfaction of the Member, the Member has
been furnished any materials that such Member has requested relating to the
Company, any Investment and the offering of Interests and has been afforded the
opportunity to ask questions of representatives of the Company concerning the
terms and conditions of the offering of Interests and any matters pertaining to
each Investment and to obtain any other additional information relating thereto.
Each Regular and Special Member represents that the Member has consulted to the
extent deemed appropriate by the Member with the Member’s own advisers as to the
financial, tax, legal and related matters concerning an investment in Interests
and on that basis believes that an investment in the Interests is suitable and
appropriate for the Member. Each Regular and Special Member represents that such
Member is a “qualified purchaser” (as such term is used in the Investment
Company Act of 1940, as amended (the “1940 Act”)), for purposes, among other
things, of Section 3(c)(7) of the 1940 Act.

 

29



--------------------------------------------------------------------------------

(b) Each Regular and Special Member agrees that the representations and
warranties contained in paragraph (a) above shall be true and correct as of any
date that such Member (1) makes a capital contribution to the Company (whether
as a result of Firm Advances made to such Member or otherwise) with respect to
any Investment, and such Member hereby agrees that such capital contribution
shall serve as confirmation thereof and/or (2) repays any portion of the
principal amount of a Firm Advance, and such Member hereby agrees that such
repayment shall serve as confirmation thereof.

3.7. Tax Information. Each Regular and Special Member certifies that (A) if the
Member is a United States person (as defined in the Code) (x) (i) the Member’s
name, social security number (or, if applicable, employer identification number)
and address provided to the Company and its affiliates pursuant to an IRS Form
W-9, Payer’s Request for Taxpayer Identification Number Certification (“W-9”) or
otherwise are correct and (ii) the Member will complete and return a W-9, and
(y) (i) the Member is a United States person (as defined in the Code) and
(ii) the Member will notify the Company within 60 days of a change to foreign
(non-United States) status or (B) if the Member is not a United States person
(as defined in the Code) (x) (i) the information on the completed IRS Form
W-8BEN, Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding (“W-8BEN”) or other applicable form, including but not limited to
IRS Form W-8IMY, Certificate of Foreign Intermediary, Foreign Partnership, or
Certain U.S. Branches for United States Tax Withholding (“W-8IMY”), or otherwise
is correct and (ii) the Member will complete and return the applicable IRS form,
including but not limited to a W-8BEN or W-8IMY, and (y) (i) the Member is not a
United States person (as defined in the Code) and (ii) the Member will notify
the Company within 60 days of any change of such status. The Member agrees to
properly execute and provide to the Company in a timely manner any tax
documentation that may be reasonably required by the Company or the Managing
Member.

ARTICLE IV

CAPITAL OF THE COMPANY

4.1. Capital Contributions by Members. (a) Except as agreed by the Managing
Member and a Regular Member, each Regular Member shall not be required to make
capital contributions (“GP-Related Capital Contributions”) equal to such amounts
and at such times (the “GP-Related Required Amounts”) as determined by the
Managing Member from time to time; provided, that (i) such additional GP-Related
Capital Contributions may be made pro rata among the Regular Members based upon
the allocation of the Carried Interest in each GP-Related BREP VI Investment by
the Managing Member and (ii) additional GP-Related Capital Contributions in
excess of the GP-Related Required Amounts which are to be used for ongoing
business operations (as distinct from financing, legal or other specific
liabilities of the Company (including those specifically set forth in Sections
4.1(d) and 5.8(d)) shall be determined by the Managing Member. Special Members
shall not be required to make additional GP-Related Capital Contributions to the
Company except (i) as a condition of an increase in such Special Member’s
GP-Related Profit Sharing Percentage or (ii) as specifically set forth in this
Agreement; provided, that the Managing Member and any Special Member may agree
from time to time that such Special Member shall make an additional GP-Related
Capital Contribution to the Company; provided further, that each Investor
Special Member shall maintain its GP-Related Capital Account at a level equal to
the product of (i) its GP-Related Profit Sharing Percentage from time to time
and (ii) the total capital of the Company related to the GP-Related Member
Interests.

(b) Each GP-Related Capital Contribution by a Member shall be credited to the
appropriate GP-Related Capital Account of such Member in accordance with
Section 5.2.

(c) The Managing Member may elect on a case by case basis to (i) cause the
Company to loan any Member (including any additional Member admitted to the
Company pursuant to Section 6.1

 

30



--------------------------------------------------------------------------------

but excluding any Members that are also executive officers of The Blackstone
Group L.P.) the amount of any GP-Related Capital Contribution required to be
made by such Member or (ii) permit any Member (including any additional Member
admitted to the Company pursuant to Section 6.1) to make a required GP-Related
Capital Contribution to the Company in installments, in each case on terms
determined by the Managing Member.

(d) (i) The Members and the Withdrawn Members have entered into the Trust
Agreement, pursuant to which certain amounts of Carried Interest will be paid to
the Trustee(s) for deposit in the Trust Account (such amounts to be paid to the
Trustee(s) for deposit in the Trust Account constituting a “Holdback”). The
Managing Member shall determine, as set forth below, the percentage of Carried
Interest that shall be withheld for each Member Category (such withheld
percentage constituting such Member Category’s “Holdback Percentage”). The
applicable Holdback Percentages initially shall be 0% for the Managing Member,
15% for Existing Members (other than the Managing Member), 21% for Retaining
Withdrawn Members and 24% for Deceased Members (the “Initial Holdback
Percentages”).

(ii) The Holdback Percentage may not be reduced for any individual Member as
compared to the other Members in his Member Category (except as provided in
clause (iv) below). The Managing Member may only reduce the Holdback Percentages
among the Member Categories on a proportionate basis. For example, if the
Holdback Percentage for Existing Members is decreased to 12.5%, the Holdback
Percentage for Retaining Withdrawn Members and Deceased Members shall be reduced
to 17.5% and 20%, respectively. Any reduction in the Holdback Percentage for any
Member shall apply only to distributions relating to Carried Interest made after
the date of such reduction.

(iii) The Holdback Percentage may not be increased for any individual Member as
compared to the other Members in his Member Category (except as provided in
clause (iv) below). The Managing Member may not increase the Retaining Withdrawn
Members’ Holdback Percentage beyond 21% unless the Managing Member concurrently
increases the Existing Members’ Holdback Percentage to the Holdback Percentage
of the Retaining Withdrawn Members. The Managing Member may not increase the
Deceased Members’ Holdback Percentage beyond 24% unless the Managing Member
increases the Holdback Percentage for both Existing Members and Retaining
Withdrawn Members to 24%. The Managing Member may not increase the Holdback
Percentage of any Member Category beyond 24% unless such increase applies
equally to all Member Categories. Any increase in the Holdback Percentage for
any Member shall apply only to distributions relating to Carried Interest made
after the date of such increase. The foregoing shall in no way prevent the
Managing Member from proportionately increasing the Holdback Percentage of any
Member Category (following a reduction of the Holdback Percentages below the
Initial Holdback Percentages), if the resulting Holdback Percentages are
consistent with the above. For example, if the Managing Member reduces the
Holdback Percentages for Existing Members, Retaining Withdrawn Members and
Deceased Members to 12.5%, 17.5% and 20%, respectively, the Managing Member
shall have the right to subsequently increase the Holdback Percentages to the
Initial Holdback Percentages.

(iv) (A) Notwithstanding anything contained herein to the contrary, the Company
may increase or decrease the Holdback Percentage for any Member in any Member
Category (in such capacity, the “Subject Member”) pursuant to a majority vote of
the Regular Members (a “Holdback Vote”); provided, that, notwithstanding
anything to the contrary contained herein, the Holdback Percentage applicable to
the Managing Member shall not be increased or decreased without its prior
written consent; provided further, that a Subject Member’s Holdback Percentage
shall not be (I) increased prior to such time as such Subject Member (x) is
notified by the Company of the decision to increase such Subject Member’s
Holdback Percentage and (y) has, if

 

31



--------------------------------------------------------------------------------

requested by such Subject Member, been given 30 days to gather and provide
information to the Company for consideration before a second Holdback Vote
(requested by the Subject Member) or (II) decreased unless such decrease occurs
subsequent to an increase in a Subject Member’s Holdback Percentage pursuant to
a Holdback Vote under this clause (iv); provided further, that such decrease
shall not exceed an amount such that such Subject Member’s Holdback Percentage
is less than the prevailing Holdback Percentage for the Member Category of such
Subject Member; provided further, that a Member shall not vote to increase a
Subject Member’s Holdback Percentage unless such voting Member determines, in
his good faith judgment, that the facts and circumstances indicate that it is
reasonably likely that such Subject Member, or any of his successors or assigns
(including his estate or heirs) who at the time of such vote holds the Interest
or otherwise has the right to receive distributions relating thereto, will not
be capable of satisfying any Recontribution Amounts that may become due.

 

  (B) A Holdback Vote shall take place at a Company meeting. Each Regular Member
shall be entitled to cast one vote with respect to the Holdback Vote regardless
of such Regular Member’s interest in the Company. Such vote may be cast by any
Regular Member in person or by proxy.

 

  (C) If the result of the second Holdback Vote is an increase in a Subject
Member’s Holdback Percentage, such Subject Member may submit the decision to an
arbitrator, the identity of which is mutually agreed upon by both the Subject
Member and the Company; provided, that if the Company and the Subject Member
cannot agree upon a mutually satisfactory arbitrator within 10 days of the
second Holdback Vote, each of the Company and the Subject Member shall request
their candidate for arbitrator to select a third arbitrator satisfactory to such
candidates; provided further, that if such candidates fail to agree upon a
mutually satisfactory arbitrator within 30 days of such request, the then
sitting President of the American Arbitration Association shall unilaterally
select the arbitrator. Each Subject Member that submits the decision of the
Company pursuant to the second Holdback Vote to arbitration and the Company
shall estimate their reasonably projected out-of-pocket expenses relating
thereto, and each such party shall, to the satisfaction of the arbitrator and
prior to any determination being made by the arbitrator, pay the total of such
estimated expenses (i.e., both the Subject Member’s and the Company’s expenses)
into an escrow account to be controlled by Simpson Thacher & Bartlett LLP, as
escrow agent (or such other comparable law firm as the Company and the Subject
Member shall agree). The arbitrator shall direct the escrow agent to pay out of
such escrow account all expenses associated with such arbitration (including
costs leading thereto) and to return to the “victorious” party the entire amount
of funds such party paid into such escrow account. If the amount contributed to
the escrow account by the losing party is insufficient to cover the expenses of
such arbitration, such “losing” party shall then provide any additional funds
necessary to cover such costs to such “victorious” party. For purposes hereof,
the “victorious” party shall be the Company if the Holdback Percentage
ultimately determined by the arbitrator is closer to the percentage determined
in the second Holdback Vote than it is to the prevailing Holdback Percentage for
the Subject Member’s Member Category; otherwise, the Subject Member shall be the
“victorious” party. The party that is not the “victorious” party shall be the
“losing” party.

 

32



--------------------------------------------------------------------------------

  (D) In the event of a decrease in a Subject Member’s Holdback Percentage
(1) pursuant to a Holdback Vote under this clause (iv) or (2) pursuant to a
decision of an arbitrator under paragraph (C) of this clause (iv), the Company
shall release and distribute to such Subject Member any Trust Amounts (and the
Trust Income thereon (except as expressly provided herein with respect to using
Trust Income as Firm Collateral)) which exceed the required Holdback of such
Subject Member (in accordance with such Subject Member’s reduced Holdback
Percentage) as though such reduced Holdback Percentage had applied since the
increase of the Subject Member’s Holdback Percentage pursuant to a previous
Holdback Vote under this clause (iv).

(v) (A) If a Member’s Holdback Percentage exceeds 15% (such percentage in excess
of 15% constituting the “Excess Holdback Percentage”), such Member may satisfy
the portion of his Holdback obligation in respect of his Excess Holdback
Percentage (such portion constituting such Member’s “Excess Holdback”), and such
Member (or a Withdrawn Member with respect to amounts contributed to the Trust
Account while he was a Member), to the extent his Excess Holdback obligation has
previously been satisfied in cash, may obtain the release of the Trust Amounts
(but not the Trust Income thereon which shall remain in the Trust Account and
allocated to such Member or Withdrawn Member) satisfying such Member’s or
Withdrawn Member’s Excess Holdback obligation, by pledging or otherwise making
available to the Company, on a first priority basis (except as provided below),
all or any portion of his Firm Collateral in satisfaction of his Excess Holdback
obligation. Any Member seeking to satisfy all or any portion of the Excess
Holdback utilizing Firm Collateral shall sign such documents and otherwise take
such other action as is necessary or appropriate (in the good faith judgment of
the Managing Member) to perfect a first priority security interest in, and
otherwise assure the ability of the Company to realize on (if required), such
Firm Collateral; provided, that, in the case of entities listed in the Company’s
books and records in which Members are permitted to pledge their interests
therein to finance all or a portion of their capital contributions thereto
(“Pledgable Blackstone Interests”), to the extent a first priority security
interest is unavailable because of an existing lien on such Firm Collateral, the
Member or Withdrawn Member seeking to utilize such Firm Collateral shall grant
the Company a second priority security interest therein in the manner provided
above; provided further, that (x) in the case of Pledgable Blackstone Interests,
to the extent that neither a first priority nor a second priority security
interest is available, or (y) if the Managing Member otherwise determines in its
good faith judgment that a security interest in Firm Collateral (and the
corresponding documents and actions) are not necessary or appropriate, the
Member or Withdrawn Member shall (in the case of either clause (x) or (y) above)
irrevocably instruct in writing the relevant partnership, limited liability
company or other entity listed in the Company’s books and records to remit any
and all net proceeds resulting from a Firm Collateral Realization on such Firm
Collateral to the Trustee(s) as more fully provided in clause (B) below. The
Company shall, at the request of any Member or Withdrawn Member, assist such
Member or Withdrawn Member in taking such action necessary to enable such Member
or Withdrawn Member to use Firm Collateral as provided hereunder.

 

  (B) If upon a sale or other realization of all or any portion of any Firm
Collateral (a “Firm Collateral Realization”), the remaining Firm Collateral is
insufficient to cover any Member’s or Withdrawn Member’s Excess Holdback
requirement, then up to 100% of the net proceeds

 

33



--------------------------------------------------------------------------------

otherwise distributable to such Member or Withdrawn Member from such Firm
Collateral Realization (including distributions subject to the repayment of
financing sources as in the case of Pledgable Blackstone Interests) shall be
paid into the Trust Account to fully satisfy such Excess Holdback requirement
(allocated to such Member or Withdrawn Member) and shall be deemed to be Trust
Amounts for purposes hereunder. Any net proceeds from such Firm Collateral
Realization in excess of the amount necessary to satisfy such Excess Holdback
requirement shall be distributed to such Member or Withdrawn Member.

 

  (C) Upon any valuation or revaluation of Firm Collateral that results in a
decreased valuation of such Firm Collateral so that such Firm Collateral is
insufficient to cover any Member’s or Withdrawn Member’s Excess Holdback
requirement (including upon a Firm Collateral Realization, if net proceeds
therefrom and the remaining Firm Collateral are insufficient to cover any
Member’s or Withdrawn Member’s Excess Holdback requirement), the Company shall
provide notice of the foregoing to such Member or Withdrawn Member and such
Member or Withdrawn Member shall, within 30 days of receiving such notice,
contribute cash (or additional Firm Collateral) to the Trust Account in an
amount necessary to satisfy his Excess Holdback requirement. If any such Member
or Withdrawn Member defaults upon his obligations under this clause (C), then
Section 5.8(d)(ii) shall apply thereto; provided, that clause (A) of the first
sentence of Section 5.8(d)(ii) shall be deemed inapplicable to a default under
this clause (C); provided further, that for purposes of applying
Section 5.8(d)(ii) to a default under this clause (C): (I) the term “GP-Related
Defaulting Party” where such term appears in such Section 5.8(d)(ii) shall be
construed as “defaulting party” for purposes hereof and (II) the terms “Net
GP-Related Recontribution Amount” and “GP-Related Recontribution Amount” where
such terms appear in such Section 5.8(d)(ii) shall be construed as the amount
due pursuant to this clause (C).

(vi) Any Member or Withdrawn Member may (A) obtain the release of any Trust
Amounts (but not the Trust Income thereon which shall remain in the Trust
Account and allocated to such Member or Withdrawn Member) or Firm Collateral, in
each case, held in the Trust Account for the benefit of such Member or Withdrawn
Member or (B) require the Company to distribute all or any portion of amounts
otherwise required to be placed in the Trust Account (whether cash or Firm
Collateral), by obtaining a letter of credit (an “L/C”) for the benefit of the
Trustee(s) in such amounts. Any Member or Withdrawn Member choosing to furnish
an L/C to the Trustee(s) (in such capacity, an “L/C Member”) shall deliver to
the Trustee(s) an unconditional and irrevocable L/C from a commercial bank whose
(x) short-term deposits are rated at least A-1 by S&P and P-1 by Moody’s (if the
L/C is for a term of 1 year or less), or (y) long-term deposits are rated at
least A+ by S&P or A1 by Moody’s (if the L/C is for a term of 1 year or more)
(each a “Required Rating”). If the relevant rating of the commercial bank
issuing such L/C drops below the relevant Required Rating, the L/C Member shall
supply to the Trustee(s), within 30 days of such occurrence, a new L/C from a
commercial bank whose relevant rating is at least equal to the relevant Required
Rating, in lieu of the insufficient L/C. In addition, if the L/C has a term
expiring on a date earlier than the latest possible termination date of BREP VI,
the Trustee(s) shall be permitted to drawdown on such L/C if the L/C Member
fails to provide a new L/C from a commercial bank whose relevant rating is at
least equal to the relevant

 

34



--------------------------------------------------------------------------------

Required Rating, at least 30 days prior to the stated expiration date of such
existing L/C. The Trustee(s) shall notify an L/C Member 10 days prior to drawing
on any L/C. The Trustee(s) may (as directed by the Company in the case of clause
(I) below) draw down on an L/C only if (I) such a drawdown is necessary to
satisfy an L/C Member’s obligation relating to the Company’s obligations under
the Clawback Provisions or (II) an L/C Member has not provided a new L/C from a
commercial bank whose relevant rating is at least equal to the relevant Required
Rating (or the requisite amount of cash and/or Firm Collateral (to the extent
permitted hereunder)), at least 30 days prior to the stated expiration of an
existing L/C in accordance with this clause (vi). The Trustee(s), as directed by
the Company, shall return to any L/C Member his L/C upon (1) the termination of
the Trust Account and satisfaction of the Company’s obligations, if any, in
respect of the Clawback Provisions, (2) an L/C Member satisfying his entire
Holdback obligation in cash and Firm Collateral (to the extent permitted
hereunder), or (3) the release, by the Trustee(s), as directed by the Company,
of all amounts in the Trust Account to the Members or Withdrawn Members. If an
L/C Member satisfies a portion of his Holdback obligation in cash and/or Firm
Collateral (to the extent permitted hereunder) or if the Trustee(s), as directed
by the Company, release a portion of the amounts in the Trust Account to the
Members or Withdrawn Members in the Member Category of such L/C Member, the L/C
of an L/C Member may be reduced by an amount corresponding to such portion
satisfied in cash and/or Firm Collateral (to the extent permitted hereunder) or
such portion released by the Trustee(s), as directed by the Company; provided,
that in no way shall the general release of any Trust Income cause an L/C Member
to be permitted to reduce the amount of an L/C by any amount.

(vii) (A) Any in-kind distributions by the Company relating to Carried Interest
shall be made in accordance herewith as though such distributions consisted of
cash. The Company may direct the Trustee(s) to dispose of any in-kind
distributions held in the Trust Account at any time. The net proceeds therefrom
shall be treated as though initially contributed to the Trust Account.

 

  (B) In lieu of the foregoing, any Existing Member may pledge with respect to
any in-kind distribution the Special Firm Collateral referred to in asset
category 5 on the Company’s books and records; provided, that the initial
contribution of such Special Firm Collateral shall initially equal 130% of the
required Holdback Amount for a period of 90 days, and thereafter shall equal at
least 115% of the required Holdback Amount. Paragraphs 4.1(d)(viii)(C) and
(D) shall apply to such Special Firm Collateral. To the extent such Special Firm
Collateral exceeds the applicable minimum percentage of the required Holdback
Amount specified in the first sentence of this clause (vii)(B), the related
Member may obtain a release of such excess amount from the Trust Account.

(viii) (A) Any Regular Member or Withdrawn Member may satisfy all or any portion
of his Holdback (excluding any Excess Holdback), and such Member or a Withdrawn
Member may, to the extent his Holdback (excluding any Excess Holdback) has been
previously been satisfied in cash or by the use of an L/C as provided herein,
obtain a release of Trust Amounts (but not the Trust Income thereon which shall
remain in the Trust Account and allocated to such Member or Withdrawn Member)
that satisfy such Member’s or Withdrawn Member’s Holdback (excluding any Excess
Holdback) by pledging to the Trustee(s) on a first priority basis all of his
Special Firm Collateral in a particular Qualifying Fund, which at all times must
equal or exceed the amount of the Holdback distributed to the Member or
Withdrawn Member (as more fully set forth below). Any Member seeking to satisfy
such Member’s Holdback utilizing Special Firm Collateral shall sign such
documents and otherwise take such other action as is necessary or

 

35



--------------------------------------------------------------------------------

appropriate (in the good faith judgment of the Managing Member) to perfect a
first priority security interest in, and otherwise assure the ability of the
Trustee(s) to realize on (if required), such Special Firm Collateral.

 

  (B) If upon a distribution, withdrawal, sale, liquidation or other realization
of all or any portion of any Special Firm Collateral (a “Special Firm Collateral
Realization”), the remaining Special Firm Collateral (which shall not include
the amount of Firm Collateral that consists of a Qualifying Fund and is being
used in connection with an Excess Holdback) is insufficient to cover any
Member’s or Withdrawn Member’s Holdback (when taken together with other means of
satisfying the Holdback as provided herein (i.e., cash contributed to the Trust
Account or an L/C in the Trust Account)), then up to 100% of the net proceeds
otherwise distributable to such Member or Withdrawn Member from such Special
Firm Collateral Realization (which shall not include the amount of Firm
Collateral that consists of a Qualifying Fund or other asset and is being used
in connection with an Excess Holdback) shall be paid into the Trust (and
allocated to such Member or Withdrawn Member) to fully satisfy such Holdback and
shall be deemed thereafter to be Trust Amounts for purposes hereunder. Any net
proceeds from such Special Firm Collateral Realization in excess of the amount
necessary to satisfy such Holdback (excluding any Excess Holdback) shall be
distributed to such Member or Withdrawn Member. To the extent a Qualifying Fund
distributes Securities to a Member or Withdrawn Member in connection with a
Special Firm Collateral Realization, such Member or Withdrawn Member shall be
required to promptly fund such Member’s or Withdrawn Member’s deficiency with
respect to his Holdback in cash or an L/C.

 

  (C) Upon any valuation or revaluation of the Special Firm Collateral and/or
any adjustment in the Applicable Collateral Percentage applicable to a
Qualifying Fund (as provided in the Company’s books and records), if such
Member’s or Withdrawn Member’s Special Firm Collateral is valued at less than
such Member’s Holdback (excluding any Excess Holdback) as provided in the
Company’s books and records, taking into account other permitted means of
satisfying the Holdback hereunder, the Company shall provide notice of the
foregoing to such Member or Withdrawn Member and, within 10 business days of
receiving such notice, such Member or Withdrawn Member shall contribute cash or
additional Special Firm Collateral to the Trust Account in an amount necessary
to make up such deficiency. If any such Member or Withdrawn Member defaults upon
his obligations under this clause (C), then Section 5.8(d)(ii) shall apply
thereto; provided, that the first sentence of Section 5.8(d)(ii) shall be deemed
inapplicable to such default; provided further, that for purposes of applying
Section 5.8(d)(ii) to a default under this clause (C): (I) the term “GP-Related
Defaulting Party” where such term appears in such Section 5.8(d)(ii) shall be
construed as “defaulting party” for purposes hereof and (II) the terms “Net
GP-Related Recontribution Amount” and “GP-Related Recontribution Amount” where
such terms appear in such Section 5.8(d)(ii) shall be construed as the amount
due pursuant to this clause (C).

 



--------------------------------------------------------------------------------

  (D) Upon a Member becoming a Withdrawn Member, at any time thereafter the
Managing Member may revoke the ability of such Withdrawn Member to use Special
Firm Collateral as set forth in this Section 4.1(d)(viii), notwithstanding
anything else in this Section 4.1(d)(viii). In that case the provisions of
clause (C) above shall apply to the Withdrawn Member’s obligation to satisfy the
Holdback (except that 30 days’ notice of such revocation shall be given), given
that the Special Firm Collateral is no longer available to satisfy any portion
of the Holdback (excluding any Excess Holdback).

 

  (E) Nothing in this Section 4.1(d)(viii) shall prevent any Member or Withdrawn
Member from using any amount of such Member’s interest in a Qualifying Fund as
Firm Collateral; provided that at all times Section 4.1(d)(v) and this
Section 4.1(d)(viii) are each satisfied.

4.2. Interest. Interest on the balances of the Members’ capital related to the
Members’ GP-Related Member Interests (excluding capital invested in GP-Related
Investments and, if deemed appropriate by the Managing Member, capital invested
in any other investment of the Company) shall be credited to the Members’
GP-Related Capital Accounts at the end of each accounting period pursuant to
Section 5.2, or at any other time as determined by the Managing Member, at rates
determined by the Managing Member from time to time, and shall be charged as an
expense of the Company.

4.3. Withdrawals of Capital. No Member may withdraw capital related to such
Member’s GP-Related Member Interest from the Company except (i) for
distributions of cash or other property pursuant to Section 5.8, (ii) as
otherwise expressly provided in this Agreement or (iii) as determined by the
Managing Member.

ARTICLE V

PARTICIPATION IN PROFITS AND LOSSES

5.1. General Accounting Matters. (a) GP-Related Net Income (Loss) shall be
determined by the Managing Member at the end of each accounting period and shall
be allocated as described in Section 5.4.

(b) “GP-Related Net Income (Loss)” from any activity of the Company related to
the Company’s GP-Related BREMA VI Partner Interest for any accounting period
means (i) the gross income realized by the Company from such activity during
such accounting period less (ii) all expenses of the Company, and all other
items that are deductible from gross income, for such accounting period that are
allocable to such activity (determined as provided below).

“GP-Related Net Income (Loss)” from any GP-Related Investment for any accounting
period in which such GP-Related Investment has not been sold or otherwise
disposed of means (i) the gross amount of dividends, interest or other income
received by the Company from such GP-Related Investment during such accounting
period less (ii) all expenses of the Company for such accounting period that are
allocable to such GP-Related Investment (determined as provided below).

 

37



--------------------------------------------------------------------------------

“GP-Related Net Income (Loss)” from any GP-Related Investment for the accounting
period in which such GP-Related Investment is sold or otherwise disposed of
means (i) the sum of the gross proceeds from the sale or other disposition of
such GP-Related Investment and the gross amount of dividends, interest or other
income received by the Company from such GP-Related Investment during such
accounting period less (ii) the sum of the cost or other basis to the Company of
such GP-Related Investment and all expenses of the Company for such accounting
period that are allocable to such GP-Related Investment.

GP-Related Net Income (Loss) shall be determined in accordance with the
accounting method used by the Company for U.S. federal income tax purposes with
the following adjustments: (i) any income of the Company that is exempt from
U.S. federal income taxation and not otherwise taken into account in computing
GP-Related Net Income (Loss) shall be added to such taxable income or loss;
(ii) if any asset has a value on the books of the Company that differs from its
adjusted tax basis for U.S. federal income tax purposes, any depreciation,
amortization or gain resulting from a disposition of such asset shall be
calculated with reference to such value; (iii) upon an adjustment to the value
of any asset on the books of the Company pursuant to Regulation
Section 1.704-1(b)(2), the amount of the adjustment shall be included as gain or
loss in computing such taxable income or loss; (iv) any expenditures of the
Company not deductible in computing taxable income or loss, not properly
capitalizable and not otherwise taken into account in computing GP-Related Net
Income (Loss) pursuant to this definition shall be treated as deductible items;
(v) any income from a GP-Related Investment that is payable to Company employees
in respect of “phantom interests” in such GP-Related Investment awarded by the
Managing Member to employees shall be included as an expense in the calculation
of GP-Related Net Income (Loss) from such GP-Related Investment, and (vi) items
of income and expense (including interest income and overhead and other indirect
expenses) of the Company, Holdings and other affiliates of the Company shall be
allocated among the Company, Holdings and such affiliates, among various Company
activities and GP-Related Investments and between accounting periods, in each
case as determined by the Managing Member. Any adjustments to GP-Related Net
Income (Loss) by the Managing Member, including adjustments for items of income
accrued but not yet received, unrealized gains, items of expense accrued but not
yet paid, unrealized losses, reserves (including reserves for taxes, bad debts,
actual or threatened litigation, or any other expenses, contingencies or
obligations) and other appropriate items shall be made in accordance with U.S.
generally accepted accounting principles (“GAAP”); provided, that the Managing
Member shall not be required to make any such adjustment.

(c) An accounting period shall be a Fiscal Year, except that, at the option of
the Managing Member, an accounting period will terminate and a new accounting
period will begin on the admission date of an additional Member or the
Settlement Date of a Withdrawn Member, if any such date is not the first day of
a Fiscal Year. If any event referred to in the preceding sentence occurs and the
Managing Member does not elect to terminate an accounting period and begin a new
accounting period, then the Managing Member may make such adjustments as it
deems appropriate to the Members’ GP-Related Profit Sharing Percentages for the
accounting period in which such event occurs (prior to any allocations of
GP-Related Unallocated Percentages or adjustments to GP-Related Profit Sharing
Percentages pursuant to Section 5.3) to reflect the Members’ average GP-Related
Profit Sharing Percentages during such accounting period; provided, that the
GP-Related Profit Sharing Percentages of Members in GP-Related Net Income (Loss)
from GP-Related Investments acquired during such accounting period will be based
on GP-Related Profit Sharing Percentages in effect when each such GP-Related
Investment was acquired.

(d) In establishing GP-Related Profit Sharing Percentages and allocating
GP-Related Unallocated Percentages pursuant to Section 5.3, the Managing Member
may consider such factors as it deems appropriate.

 

38



--------------------------------------------------------------------------------

(e) All determinations, valuations and other matters of judgment required to be
made for accounting purposes under this Agreement shall be made by the Managing
Member and approved by the Company’s independent accountants. Such approved
determinations, valuations and other accounting matters shall be conclusive and
binding on all Members, all Withdrawn Members, their successors, heirs, estates
or legal representatives and any other person, and to the fullest extent
permitted by law no such person shall have the right to an accounting or an
appraisal of the assets of the Company or any successor thereto.

5.2. GP-Related Capital Accounts; Tax Capital Accounts. (a) There shall be
established for each Member on the books of the Company, to the extent and at
such times as may be appropriate, one or more GP-Related Capital Accounts as the
Managing Member may deem to be appropriate for purposes of accounting for such
Member’s interests in the capital of the Company related to the Company’s
GP-Related BREMA VI Partner Interest and the GP-Related Net Income (Loss) of the
Company.

(b) As of the end of each accounting period or, in the case of a contribution to
the Company by one or more of the Members or a distribution by the Company to
one or more of the Members, at the time of such contribution or distribution,
(i) the appropriate GP-Related Capital Accounts of each Member shall be credited
with the following amounts: (A) the amount of cash and the value of any property
contributed by such Member to the capital of the Company related to such
Member’s GP-Related Member Interest during such accounting period, (B) the
GP-Related Net Income allocated to such Member for such accounting period and
(C) the interest credited on the balance of such Member’s capital related to
such Member’s GP-Related Member Interest for such accounting period pursuant to
Section 4.3; and (ii) the appropriate GP-Related Capital Accounts of each Member
shall be debited with the following amounts: (x) the amount of cash, the
principal amount of any subordinated promissory note of the Company referred to
in Section 6.5(k) (as such amount is paid) and the value of any property
distributed to such Member during such accounting period with respect to such
Member’s GP-Related Member Interest and (y) the GP-Related Net Loss allocated to
such Member for such accounting period.

5.3. GP-Related Profit Sharing Percentages. (a) Prior to the beginning of each
annual accounting period, the Managing Member shall establish the profit sharing
percentage (the “GP-Related Profit Sharing Percentage”) of each Member in each
category of GP-Related Net Income (Loss) for such annual accounting period
pursuant to Section 5.1(a) taking into account such factors as the Managing
Member deems appropriate, including those referred to in Section 5.1(d);
provided, that (i) the Managing Member may elect to establish GP-Related Profit
Sharing Percentages in GP-Related Net Income (Loss) from any GP-Related
Investment acquired by the Company during such accounting period at the time
such GP-Related Investment is acquired in accordance with paragraph (d) below
and (ii) GP-Related Net Income (Loss) for such accounting period from any
GP-Related Investment shall be allocated in accordance with the GP-Related
Profit Sharing Percentages in such GP-Related Investment established in
accordance with paragraph (d) below. The Managing Member may establish different
GP-Related Profit Sharing Percentages for any Member in different categories of
GP-Related Net Income (Loss). In the case of the Withdrawal of a Member, such
former Member’s GP-Related Profit Sharing Percentages shall be allocated by the
Managing Member to one or more of the remaining Members. In the case of the
admission of any Member to the Company as an additional Member, the GP-Related
Profit Sharing Percentages of the other Members shall be reduced by an amount
equal to the GP-Related Profit Sharing Percentage allocated to such new Member
pursuant to Section 6.1(b); such reduction of each other Member’s GP-Related
Profit Sharing Percentage shall be pro rata based upon such Member’s GP-Related
Profit Sharing Percentage as in effect immediately prior to the admission of the
new Member. Notwithstanding the foregoing, the Managing Member may also adjust
the GP-Related Profit Sharing Percentage of any Member for any annual accounting
period at the end of such annual accounting period in its sole discretion.

 

39



--------------------------------------------------------------------------------

(b) The Managing Member may elect to allocate to the Members less than 100% of
the GP-Related Profit Sharing Percentages of any category for any annual
accounting period at the time specified in Section 5.3(a) for the annual fixing
of GP-Related Profit Sharing Percentages (any remainder of such GP-Related
Profit Sharing Percentages being called an “GP-Related Unallocated Percentage”);
provided, that any GP-Related Unallocated Percentage in any category of
GP-Related Net Income (Loss) for any annual accounting period that is not
allocated by the Managing Member within 90 days after the end of such accounting
period shall be deemed to be allocated among all Members (including the Managing
Member) in the manner determined by the Managing Member in its sole discretion.

(c) Unless otherwise determined by the Managing Member in a particular case,
(i) GP-Related Profit Sharing Percentages in GP-Related Net Income (Loss) from
any GP-Related Investment shall be allocated in proportion to the Members’
respective GP-Related Capital Contributions in respect of such GP-Related
Investment and (ii) GP-Related Profit Sharing Percentages in GP-Related Net
Income (Loss) from each GP-Related Investment shall be fixed at the time such
GP-Related Investment is acquired and shall not thereafter change, subject to
any repurchase rights established by the Managing Member pursuant to
Section 5.7.

5.4. Allocations of GP-Related Net Income (Loss). (a) Except as provided in
Sections 5.4(d) and 5.4(e), GP-Related Net Income of the Company for each
GP-Related Investment shall be allocated to the GP-Related Capital Accounts
related to such GP-Related Investment of all the Members participating in such
GP-Related Investment (including the Managing Member): first, in proportion to
and to the extent of the amount of Non-Carried Interest (other than amounts
representing a return of GP-Related Capital Contributions) or Carried Interest
distributed to the Members; second, to Members that received Non-Carried
Interest (other than amounts representing a return of GP-Related Capital
Contributions) or Carried Interest in years prior to the years such GP-Related
Net Income is being allocated to the extent such Non-Carried Interest (other
than amounts representing a return of GP-Related Capital Contributions) or
Carried Interest exceeded GP-Related Net Income allocated to such Members in
such earlier years; and third, to the Members in the same manner that such
Non-Carried Interest (other than amounts representing a return of GP-Related
Capital Contributions) or Carried Interest would have been distributed if cash
were available to distribute with respect thereto.

(b) GP-Related Net Loss of the Company shall be allocated as follows:
(i) GP-Related Net Loss relating to realized losses suffered by BREP VI and
allocated to the Company with respect to its pro rata share thereof (based on
capital contributions made by the Company indirectly to BREP VI with respect to
the Company’s GP-Related BREMA VI Partner Interest) shall be allocated to the
Members in accordance with each Member’s Non-Carried Interest Sharing Percentage
(subject to adjustment pursuant to Section 5.8(e)) with respect to the
GP-Related Investment giving rise to such loss suffered by BREP VI and
(ii) GP-Related Net Loss relating to realized losses suffered by BREP VI and
allocated indirectly to the Company with respect to the Carried Interest shall
be allocated in accordance with a Member’s (including Withdrawn Member’s)
Carried Interest Give Back Percentage (as of the date of such loss) (subject to
adjustment pursuant to Section 5.8(e)).

(c) Notwithstanding Section 5.4(a) above, GP-Related Net Income relating to
Carried Interest allocated after the allocation of a GP-Related Net Loss
pursuant to clause (ii) of Section 5.4(b) shall be allocated in accordance with
such Carried Interest Give Back Percentages until such time as the Members have
been allocated GP-Related Net Income relating to Carried Interest equal to the
aggregate amount of GP-Related Net Loss previously allocated in accordance with
clause (ii) of Section 5.4(b). Withdrawn Members shall remain Members for
purposes of allocating such GP-Related Net Loss with respect to Carried
Interest.

 

40



--------------------------------------------------------------------------------

(d) To the extent the Company has any GP-Related Net Income (Loss) for any
accounting period unrelated to BREP VI, such GP-Related Net Income (Loss) will
be allocated in accordance with GP-Related Profit Sharing Percentages prevailing
at the beginning of such accounting period, except as provided in
Section 5.4(e).

(e) The Managing Member may authorize from time to time advances to Members
against their allocable shares of GP-Related Net Income (Loss).

5.5. Liability of Members. Except as otherwise provided in the LLC Act or as
expressly provided in this Agreement, no Member shall be personally obligated
for any debt, obligation or liability of the Company or of any other Member
solely by reason of being a Member. In no event shall any Member or Withdrawn
Member (i) be obligated to make any capital contribution or payment to or on
behalf of the Company or (ii) have any liability to return distributions
received by such Member from the Company, in each case except as specifically
provided in Sections 4.1(d) or 5.8 or otherwise in this Agreement, as such
Member shall otherwise expressly agree in writing or as may be required by
applicable law.

5.6. [Intentionally Omitted].

5.7. Repurchase Rights, etc. The Managing Member may from time to time establish
such repurchase rights and/or other requirements with respect to the Members’
GP-Related Member Interests relating to GP-Related BREP VI Investments as the
Managing Member may determine. The Managing Member shall have authority to
(a) withhold any distribution otherwise payable to any Member until any such
repurchase rights have lapsed or any such requirements have been satisfied,
(b) pay any distribution to any Member that is Contingent as of the distribution
date and require the refund of any portion of such distribution that is
Contingent as of the Withdrawal Date of such Member, (c) amend any previously
established repurchase rights or other requirements from time to time and
(d) make such exceptions thereto as it may determine on a case by case basis.

5.8. Distributions. (a) The Company shall make distributions of available cash
(subject to reserves and other adjustments as provided herein) or other property
to Members at such times and in such amounts as are determined by the Managing
Member. The Managing Member shall, if it deems it appropriate, determine the
availability for distribution of, and distribute, cash or other property
separately for each category of GP-Related Net Income (Loss) established
pursuant to Section 5.1(a). Distributions of cash or other property with respect
to Non-Carried Interest shall be made among the Members in accordance with their
respective Non-Carried Interest Sharing Percentages, and, subject to Sections
4.1(d) and 5.8(e), distributions of cash or other property with respect to
Carried Interest shall be made among Members in accordance with their respective
Carried Interest Sharing Percentages. At any time that a sale, exchange,
transfer or other disposition by BREP VI of a portion of a GP-Related Investment
is being considered by the Company (a “GP-Related Disposable Investment”), at
the election of the Managing Member each Member’s GP-Related Interest with
respect to such GP-Related Investment shall be vertically divided into two
separate GP-Related Member Interests, a GP-Related Interest attributable to the
GP-Related Disposable Investment (a Member’s “GP-Related Class B Interest”), and
a GP-Related Interest attributable to such GP-Related Investment excluding the
GP-Related Disposable Investment (a Member’s “GP-Related Class A Interest”).
Distributions (including those resulting from a sale, transfer, exchange or
other disposition by BREP VI) relating to a GP-Related Disposable Investment
(with respect to both Carried Interest and Non-Carried

 

41



--------------------------------------------------------------------------------

Interest) shall be made only to holders of GP-Related Class B Interests with
respect to such GP-Related Investment in accordance with their GP-Related Profit
Sharing Percentages relating to such GP-Related Class B Interests, and
distributions (including those resulting from the sale, transfer, exchange or
other disposition by BREP VI) relating to a GP-Related Investment excluding such
GP-Related Disposable Investment (with respect to both Carried Interest and
Non-Carried Interest) shall be made only to holders of GP-Related Class A
Interests with respect to such Investment in accordance with their respective
GP-Related Profit Sharing Percentages relating to such GP-Related Class A
Interests. Except as provided above, distributions of cash or other property
with respect to each category of GP-Related Net Income (Loss) shall be allocated
among the Members in the same proportions as the allocations of GP-Related Net
Income (Loss) of each such category.

(b) Subject to the Company’s having sufficient available cash in the reasonable
judgment of the Managing Member, the Company shall make cash distributions to
each Member with respect to each Fiscal Year of the Company in an aggregate
amount at least equal to the total Federal, New York State and New York City
income and other taxes that would be payable by such Member with respect to all
categories of GP-Related Net Income (Loss) allocated to such Member for such
Fiscal Year, the amount of which shall be calculated (i) on the assumption that
each Member is an individual subject to the then prevailing maximum Federal, New
York State and New York City income tax rates, (ii) taking into account the
deductibility of state and local income and other taxes for Federal income tax
purposes and (iii) taking into account any differential in applicable rates due
to the type and character of Net Income (Loss) allocated to such Member.
Notwithstanding the provisions of the foregoing sentence, the Managing Member
may refrain from making any distribution if, in the reasonable judgment of the
Managing Member, such distribution is prohibited by § 18-607 of the LLC Act.

(c) The Managing Member may provide that the GP-Related Member Interest of any
Member or employee (including such Member’s or employee’s right to distributions
and investments of the Company related thereto) may be subject to repurchase by
the Company during such period as the Managing Member shall determine (a
“Repurchase Period”). Any Contingent distributions from GP-Related Investments
subject to repurchase rights will be withheld by the Company and will be
distributed to the recipient thereof (together with interest thereon at rates
determined by the Managing Member from time to time) as the recipient’s rights
to such distributions become Non-Contingent (by virtue of the expiration of the
applicable Repurchase Period or otherwise). The Managing Member may elect in an
individual case to have the Company distribute any Contingent distribution to
the applicable recipient thereof irrespective of whether the applicable
Repurchase Period has lapsed. If a Member Withdraws from the Company for any
reason other than his death, Total Disability or Incompetence, the undistributed
share of any GP-Related Investment that remains Contingent as of the applicable
Withdrawal Date shall be repurchased by the Company at a purchase price
determined at such time by the Managing Member. Unless determined otherwise by
the Managing Member, the repurchased portion thereof will be allocated among the
remaining Members with interests in such GP-Related Investment in proportion to
their respective percentage interests in such GP-Related Investment, or if no
other Member has a percentage interest in such specific GP-Related Investment,
to the Managing Member; provided, that the Managing Member may allocate the
Withdrawn Member’s share of unrealized investment income from a repurchased
GP-Related Investment attributable to the period after the Withdrawn Member’s
Withdrawal Date on any basis it may determine, including to existing or new
Members who did not previously have interests in such GP-Related Investment,
except that, in any event, each Investor Special Member shall be allocated a
share of such unrealized investment income equal to its respective GP-Related
Profit Sharing Percentage of such unrealized investment income.

(d) (i) (A) If BREA VI is obligated under the Clawback Provisions or Giveback
Provisions to contribute a Clawback Amount or Giveback Amount to BREP VI, and
the Company is obligated to make a capital contribution (directly or indirectly)
of all or a portion of such Clawback Amount or Giveback Amount (the amount of
such obligation of the Company with respect to such a Giveback Amount being
herein called a “GP-Related Giveback Amount”), the Company shall call for such
amounts as are necessary to satisfy such obligations as determined by the
Managing Member, in which case each Member and Withdrawn Member shall contribute
to the Company, in cash, when and as called by the Company, such an amount of
prior distributions by the Company (and the Other Fund GPs)

 

42



--------------------------------------------------------------------------------

with respect to Carried Interest (and/or Non-Carried Interest in the case of
GP-Related Giveback Amounts) (the “GP-Related Recontribution Amount”) which
equals (I) the product of (a) a Member’s or Withdrawn Member’s Carried Interest
Give Back Percentage and (b) the aggregate Clawback Amount payable by the
Company in the case of Clawback Amounts and (II) with respect to a GP-Related
Giveback Amount, such Member’s pro rata share of prior distributions of Carried
Interest and/or Non-Carried Interest in connection with (a) the GP-Related BREP
VI Investment giving rise to the GP-Related Giveback Amount, (b) if the amounts
contributed pursuant to clause (II)(a) above are insufficient to satisfy such
GP-Related Giveback Amount, GP-Related BREP VI Investments other than the one
giving rise to such obligation, but only those amounts received by the Members
with an interest in the GP-Related BREP VI Investment referred to in clause
(II)(a) above and (c) if the GP-Related Giveback Amount is unrelated to a
specific GP-Related BREP VI Investment, all GP-Related BREP VI Investments. Each
Member and Withdrawn Member shall promptly contribute to the Company, along with
satisfying his comparable obligations to the Other Fund GPs, if any, upon such
call such Member’s or Withdrawn Member’s GP-Related Recontribution Amount, less
the amount paid out of the Trust Account on behalf of such Member or Withdrawn
Member by the Trustee(s) pursuant to written instructions from the Company, or
if applicable, any of the Other Fund GPs with respect to Carried Interest
(and/or Non-Carried Interest in the case of GP-Related Giveback Amounts) (the
“Net GP-Related Recontribution Amount”), irrespective of the fact that the
amounts in the Trust Account may be sufficient on an aggregate basis to satisfy
the Company’s and the Other Fund GPs’ obligation under the Clawback Provisions
and/or Giveback Provisions; provided, that to the extent a Member’s or Withdrawn
Member’s share of the amount paid with respect to the Clawback Amount or the
GP-Related Giveback Amount exceeds his GP-Related Recontribution Amount, such
excess shall be repaid to such Member or Withdrawn Member as promptly as
reasonably practicable, subject to clause (ii) below; provided further, that
such written instructions from the Company shall specify each Member’s and
Withdrawn Member’s GP-Related Recontribution Amount. Prior to such time, the
Company may, in its discretion (but shall be under no obligation to), provide
notice that in the Company’s judgment, the potential obligations in respect of
the Clawback Provisions or the Giveback Provisions will probably materialize
(and an estimate of the aggregate amount of such obligations); provided further,
that any amount from a Member’s Trust Account used to pay any GP-Related
Giveback Amount (or such lesser amount as may be required by the Managing
Member) shall be contributed by such Member to such Member’s Trust Account no
later than 30 days after the Net GP-Related Recontribution Amount is paid with
respect to such GP-Related Giveback Amount.

 

  (B) To the extent any Member or Withdrawn Member has satisfied any Holdback
obligation with Firm Collateral, such Member or Withdrawn Member shall, within
10 days of the Company’s call for GP-Related Recontribution Amounts, make a cash
payment into the Trust Account in an amount equal to the amount of the Holdback
obligation satisfied with such Firm Collateral, or such lesser amount such that
the amount in the Trust Account allocable to such Member or Withdrawn Member
equals the sum of (I) such Member’s or Withdrawn Member’s GP-Related
Recontribution Amount and (II) any similar amounts payable to any of the Other
Fund GPs. Immediately upon receipt of such cash, the Trustee(s) shall take such
steps as are necessary to release such Firm Collateral of such Member or
Withdrawn Member equal to the amount of such cash payment. If the amount of such
cash payment is less than the amount of Firm Collateral of such Member or
Withdrawn Member, the balance of such Firm Collateral if any, shall be retained
to secure the payment of GP-Related Deficiency Contributions, if any, and shall
be fully released upon the satisfaction of the Company’s and the Other Fund GPs’
obligation to pay the Clawback Amount. The failure of any

 

43



--------------------------------------------------------------------------------

Member or Withdrawn Member to make a cash payment in accordance with this clause
(B) (to the extent applicable) shall constitute a default under
Section 5.8(d)(ii) as if such cash payment hereunder constitutes a Net
GP-Related Recontribution Amount under Section 5.8(d)(ii).

(ii) (A) In the event any Member or Withdrawn Member (a “GP-Related Defaulting
Party”) fails to recontribute all or any portion of such GP-Related Defaulting
Party’s Net GP-Related Recontribution Amount for any reason, the Company shall
require all other Members and Withdrawn Members to contribute, on a pro rata
basis (based on each of their respective Carried Interest Give Back Percentages
in the case of Clawback Amounts, and GP-Related Profit Sharing Percentages in
the case of GP-Related Giveback Amounts (as more fully described in clause (II)
of Section 5.8(d)(i)(A) above)), such amounts as are necessary to fulfill the
GP-Related Defaulting Party’s obligation to pay such GP-Related Defaulting
Party’s Net GP-Related Recontribution Amount (a “GP-Related Deficiency
Contribution”) if the Managing Member determines in its good faith judgment that
the Company will be unable to collect such amount in cash from such GP-Related
Defaulting Party for payment of the Clawback Amount or GP-Related Giveback
Amount, as the case may be, at least 20 Business Days prior to the latest date
that the Company, and the Other Fund GPs, if applicable, are permitted to pay
the Clawback Amount or GP-Related Giveback Amount, as the case may be; provided,
that, subject to Section 5.8(e), no Member or Withdrawn Member shall as a result
of such GP-Related Deficiency Contribution be required to contribute an amount
in excess of 150% of the amount of the Net GP-Related Recontribution Amount
initially requested from such Member or Withdrawn Member in respect of such
default. Thereafter, the Managing Member shall determine in its good faith
judgment that the Company should either (1) not attempt to collect such amount
in light of the costs associated therewith, the likelihood of recovery and any
other factors considered relevant in the good faith judgment of the Managing
Member or (2) pursue any and all remedies (at law or equity) available to the
Company against the GP-Related Defaulting Party, the cost of which shall be a
Company expense to the extent not ultimately reimbursed by the GP-Related
Defaulting Party. It is agreed that the Company shall have the right (effective
upon such GP-Related Defaulting Party becoming a GP-Related Defaulting Party) to
set-off as appropriate and apply against such GP-Related Defaulting Party’s Net
GP-Related Recontribution Amount any amounts otherwise payable to the GP-Related
Defaulting Party by the Company or any affiliate thereof (including amounts
unrelated to Carried Interest, such as returns of capital and profit thereon).
Each Member and Withdrawn Member hereby grants to the Company a security
interest, effective upon such Member or Withdrawn Member becoming a GP-Related
Defaulting Party, in all accounts receivable and other rights to receive payment
from any affiliate of the Company and agrees that, upon the effectiveness of
such security interest, the Company may sell, collect or otherwise realize upon
such collateral. In furtherance of the foregoing, each Member and Withdrawn
Member hereby appoints the Company as its true and lawful attorney-in-fact with
full irrevocable power and authority, in the name of such Member or Withdrawn
Member or in the name of the Company, to take any actions which may be necessary
to accomplish the intent of the immediately preceding sentence. The Company
shall be entitled to collect interest on the Net GP-Related Recontribution
Amount of a GP-Related Defaulting Party from the date such GP-Related
Recontribution Amount was required to be contributed to the Company at a rate
equal to the Default Interest Rate.

 

  (B) Any Member’s or Withdrawn Member’s failure to make a GP-Related Deficiency
Contribution shall cause such Member or Withdrawn Member to be a GP-Related
Defaulting Party with respect to such amount. The Company shall first seek any
remaining Trust Amounts (and Trust Income thereon) allocated to such Member or
Withdrawn

 

44



--------------------------------------------------------------------------------

Member to satisfy such Member’s or Withdrawn Member’s obligation to make a
GP-Related Deficiency Contribution before seeking cash contributions from such
Member or Withdrawn Member in satisfaction of such Member’s or Withdrawn
Member’s obligation to make a GP-Related Deficiency Contribution.

 

(iii) A Member’s or Withdrawn Member’s obligation to make contributions to the
Company under this Section 5.8(d) shall survive the termination of the Company.

(e) The Members acknowledge that the Managing Member will (and are hereby
authorized to) take such steps as it deems appropriate, in its good faith, to
further the objective of providing for the fair and equitable treatment of all
Members, including by allocating Writedowns and Losses (as defined in the BREP
VI Partnership Agreement) on GP-Related BREP VI Investments that have been the
subject of a Writedown and/or Losses (each, a “Loss Investment”) to those
Members who participated in such Loss Investments based on their Carried
Interest Sharing Percentage therein to the extent that such Members receive or
have received Carried Interest distributions from other GP-Related BREP VI
Investments. Consequently and notwithstanding anything herein to the contrary,
adjustments to Carried Interest distributions shall be made as set forth in this
Section 5.8(e).

(i) At the time the Company is making Carried Interest distributions in
connection with a GP-Related BREP VI Investment (the “Subject Investment”) that
have been reduced under the BREP VI Partnership Agreement as a result of one or
more Loss Investments, the Managing Member shall calculate amounts distributable
to or due from each such Member as follows:

 

  (A) determine each Member’s share of each such Loss Investment based on his
Carried Interest Sharing Percentage in each such Loss Investment (which may be
zero) to the extent such Loss Investment has reduced the Carried Interest
distributions otherwise available for distribution to all Members (indirectly
through the Company from BREP VI) from the Subject Investment (such reduction,
the “Loss Amount”);

 

  (B) determine the amount of Carried Interest distributions otherwise
distributable to such Member with respect to the Subject Investment (indirectly
through the Company from BREP VI) before any reduction in respect of the amount
determined in clause (A) above (the “Unadjusted Carried Interest
Distributions”); and

 

  (C) subtract (I) the Loss Amounts relating to all Loss Investments from (II)
the Unadjusted Carried Interest Distributions for such Member, to determine the
amount of Carried Interest distributions to actually be paid to such Member
(“Net Carried Interest Distribution”).

To the extent that the Net Carried Interest Distribution for a Member as
calculated in this clause (i) is a negative number, the Managing Member shall
(I) notify such Member, at or prior to the time such Carried Interest
distributions are actually made to the Members, of his obligation to
recontribute to the Company prior Carried Interest distributions (a “Net Carried
Interest Distribution Recontribution Amount”), up to the amount of such negative
Net Carried Interest Distribution, and (II) to the extent amounts recontributed
pursuant to clause (I) are insufficient to satisfy such negative Net Carried
Interest Distribution amount, reduce future Carried Interest distributions
otherwise due such Member, up to the amount of such remaining negative Net
Carried Interest Distribution. If a Member’s (x) Net Carried Interest
Distribution Recontribution

 

45



--------------------------------------------------------------------------------

Amount exceeds (y) the aggregate amount of prior Carried Interest distributions
less the amount of tax thereon, calculated based on the Assumed Tax Rate (as
defined in the BREP VI Partnership Agreement) in effect in the Fiscal Years of
such distributions (the “Excess Tax-Related Amount”), then such Member may, in
lieu of paying such Member’s Excess Tax-Related Amount, defer such amounts as
set forth below. Such deferred amount shall accrue interest at the Prime Rate.
Such deferred amounts shall be reduced and repaid by the amount of Carried
Interest otherwise distributable to such Member in connection with future
Carried Interest distributions until such balance is reduced to zero. Any
deferred amounts shall be payable in full upon the earlier of (i) such time as
the Clawback is determined (as provided herein) and (ii) such time as the Member
becomes a Withdrawn Member.

To the extent there is an amount of negative Net Carried Interest Distribution
with respect to a Member remaining after the application of this clause (i),
notwithstanding clause (II) of the preceding paragraph, such remaining amount of
negative Net Carried Interest Distribution shall be allocated to the other
Members pro rata based on each of their Carried Interest Sharing Percentages in
the Subject Investment.

A Member who fails to pay a Net Carried Interest Distribution Recontribution
Amount promptly upon notice from the Managing Member (as provided above) shall
be deemed a GP-Related Defaulting Party for all purposes hereof.

A Member may satisfy in part any Net Carried Interest Distribution
Recontribution Amount from cash that is then subject to a Holdback, to the
extent that the amounts that remain subject to a Holdback satisfy the Holdback
requirements hereof as they relate to the reduced amount of aggregate Carried
Interest distributions received by such Member (taking into account any Net
Carried Interest Distribution Recontribution Amount contributed to the Company
by such Member).

Any Net Carried Interest Distribution Recontribution Amount contributed by a
Member, including amounts of cash subject to a Holdback as provided above, shall
increase the amount available for distribution to the other Members as Carried
Interest distributions with respect to the Subject Investment; provided, that
any such amounts then subject to a Holdback may be so distributed to the other
Members to the extent a Member receiving such distribution has satisfied the
Holdback requirements with respect to such distribution (taken together with the
other Carried Interest distributions received by such Member to date).

(ii) In the case of Clawback Amounts which are required to be contributed to the
Company as otherwise provided herein, the obligation of the Members with respect
to any Clawback Amount shall be adjusted by the Managing Member as follows:

 

  (A) determine each Member’s share of any Losses in any GP-Related BREP VI
Investments which gave rise to the Clawback Amount (i.e., the Losses that
followed the last GP-Related BREP VI Investment with respect to which Carried
Interest distributions were made), based on such Member’s Carried Interest
Sharing Percentage in such GP-Related BREP VI Investments;

 

  (B) determine each Member’s obligation with respect to the Clawback Amount
based on such Member’s Carried Interest Give Back Percentage as otherwise
provided herein; and

 

46



--------------------------------------------------------------------------------

  (C) subtract the amount determined in clause (B) above from the amount
determined in clause (A) above with respect to each Member to determine the
amount of adjustment to each Member’s share of the Clawback Amount (a Member’s
“Clawback Adjustment Amount”).

A Member’s share of the Clawback Amount shall for all purposes hereof be
decreased by such Member’s Clawback Adjustment Amount, to the extent it is a
negative number (except to the extent expressly provided below). A Member’s
share of the Clawback Amount shall for all purposes hereof be increased by such
Member’s Clawback Adjustment Amount (to the extent it is a positive number);
provided, that in no way shall a Member’s aggregate obligation to satisfy a
Clawback Amount as a result of this clause (ii) exceed the aggregate Carried
Interest distributions received by such Member. To the extent a positive
Clawback Adjustment Amount remains after the application of this clause
(ii) with respect to a Member, such remaining Clawback Adjustment Amount shall
be allocated to the Members (including any Member whose Clawback Amount was
increased pursuant to this clause (ii)) pro rata based on their Carried Interest
Give Back Percentages (determined without regard to this clause (ii)).

Any distribution or contribution adjustments pursuant to this Section 5.8(e) by
the Managing Member shall be based on its good faith judgment, and no Member
shall have any claim against the Company, the Managing Member or any other
Members as a result of any adjustment made as set forth above. This
Section 5.8(e) applies to all Members, including Withdrawn Members.

It is agreed and acknowledged that this Section 5.8(e) is an agreement among the
Members and in no way modifies the obligations of each Member regarding the
Clawback as provided in the BREP VI Partnership Agreement.

5.9. Business Expenses. The Company shall reimburse the Members for reasonable
travel, entertainment and miscellaneous expenses incurred by them in the conduct
of the Company’s business in accordance with rules and regulations established
by the Managing Member from time to time.

5.10. Tax Capital Accounts; Tax Allocations. (a) For U.S. federal income tax
purposes, there shall be established for each Member a single capital account
combining such Member’s Capital Commitment Capital Account and GP-Related
Capital Account, with such adjustments as the Managing Member determines is
appropriate so that such single capital account is maintained in compliance with
the principles and requirements of Section 704(b) of the Code and the
Regulations thereunder.

(b) For federal, state and local income tax purposes only, Company income, gain,
loss, deduction or expense (or any item thereof) for each fiscal year shall be
allocated to and among the Members in a manner corresponding to the manner in
which corresponding items are allocated among the Members pursuant to clause
(a) above, provided the Managing Member may in its sole discretion make such
allocations for tax purposes as it determines is appropriate so that allocations
have substantial economic effect or are in accordance with the interests of the
Members, within the meaning of the Code and the Regulations.

 

47



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL MEMBERS; WITHDRAWAL OF MEMBERS;

SATISFACTION AND DISCHARGE OF

COMPANY INTERESTS; TERMINATION

6.1. Additional Members. (a) Effective on the first day of any month (or on such
other date as shall be determined by the Managing Member in its sole
discretion), the Managing Member shall have the right to admit one or more
additional persons into the Company as Regular Members or Special Members. Each
such person shall make the representations with respect to itself set forth in
Section 3.6. The Managing Member shall determine and negotiate with the
additional Member all terms of such additional Member’s participation in the
Company, including the additional Member’s initial GP-Related Capital
Contribution, Capital Commitment-Related Capital Contribution, GP-Related Profit
Sharing Percentage and Capital Commitment Profit Sharing Percentage. Each
additional Member shall have such voting rights as may be determined by the
Managing Member from time to time unless, upon the admission to the Company of
any Special Member, the Managing Member shall designate that such Special Member
shall not have such voting rights (any such Special Member being called a
“Nonvoting Special Member”). Any additional Member shall, as a condition to
becoming a Member, agree to become a party to, and be bound by the terms and
conditions of, the Trust Agreement.

(b) The GP-Related Profit Sharing Percentages to be allocated to an additional
Member as of the date such Member is admitted to the Company, together with the
pro rata reduction in all other Members’ GP-Related Profit Sharing Percentages
as of such date, shall be established by the Managing Member pursuant to
Section 5.3. The Capital Commitment Profit Sharing Percentages to be allocated
to an additional Partner as of the date such Partner is admitted to the
Partnership, together with the pro rata reduction in all other Partners’ Capital
Commitment Profit Sharing Percentages as of such date, shall be established by
the General Partner.

(c) An additional Member shall be required to contribute to the Company his pro
rata share of the Company’s total capital, excluding capital in respect of
GP-Related Investments and Capital Commitment Investments in which such Member
does not acquire any interests, at such times and in such amounts as shall be
determined by the Managing Member in accordance with Sections 4.1 and 7.1.

(d) The admission of an additional Member will be evidenced by (i) the execution
of a counterpart copy of this Agreement by such additional Member or (ii) the
execution of an amendment to this Agreement by all the Members (including the
additional Member), as determined by the Managing Member. In addition, each
additional Member shall sign a counterpart copy of the Trust Agreement or any
other writing evidencing the intent of such person to become a party to the
Trust Agreement that is accepted by the Managing Member on behalf of the
Company.

6.2. Withdrawal of Members. (a) Any Member may Withdraw voluntarily from the
Company on the last day of any calendar month (or on such other date as shall be
determined by the Managing Member in its sole discretion), on not less than 15
days’ prior written notice by such Member to the Managing Member (or on such
shorter notice period as may be mutually agreed upon between such Member and the
Managing Member); provided, that a Member may not voluntarily Withdraw without
the consent of the Managing Member if such Withdrawal would (i) cause the
Company to be in default under any of its contractual obligations or (ii) in the
reasonable judgment of the Managing Member, have a material adverse effect on
the Company or its business; provided further, that a Partner may Withdraw from
the Company with respect to such Partner’s GP-Related Member Interest without
Withdrawing from the Company with respect to such Member’s Capital Commitment
Member Interest, and a Member may Withdraw from the Company with respect to such
Member’s Capital Commitment Member Interest without Withdrawing from the Company
with respect to such Member’s GP-Related Member Interest.

 

48



--------------------------------------------------------------------------------

(b) Upon the Withdrawal of any Member, including by the occurrence of any
withdrawal event under the LLC Act with respect to any Member, such Member shall
thereupon cease to be a Member, except as expressly provided herein.

(c) Upon the Total Disability of a Regular Member, such Member shall thereupon
cease to be a Regular Member with respect to such person’s GP-Related Member
Interest; provided, that the Managing Member may elect to admit such Withdrawn
Member to the Company as a Nonvoting Special Member with respect to such
person’s GP-Related Member Interest, with such GP-Related Member Interest as the
Managing Member may determine. The determination of whether any Member has
suffered a Total Disability shall be made by the Managing Member in its sole
discretion after consultation with a qualified medical doctor. In the absence of
agreement between the Managing Member and such Member, each party shall nominate
a qualified medical doctor and the two doctors shall select a third doctor, who
shall make the determination as to Total Disability.

(d) If the Managing Member determines or with a Majority in Interest of the
Members that it shall be in the best interests of the Company for any Member
(including any Member who has given notice of voluntary Withdrawal pursuant to
paragraph (a) above) to Withdraw from the Company (whether or not Cause exists)
with respect to such person’s GP-Related Member Interest and/or with respect to
such person’s Capital Commitment Member Interest, such Member, upon written
notice by the Managing Member to such Member, shall be required to Withdraw with
respect to such person’s GP-Related Member Interest and/or with respect to such
person’s Capital Commitment Member Interest, as of a date specified in such
notice, which date shall be on or after the date of such notice. If the Managing
Member requires any Member to Withdraw for Cause with respect to such person’s
GP-Related Member Interest and/or with respect to such person’s Capital
Commitment Member Interest, such notice shall state that it has been given for
Cause and shall describe the particulars thereof in reasonable detail.

(e) The withdrawal from the Company of any Member shall not, in and of itself,
affect the obligations of the other Members to continue the Company during the
remainder of its term.

6.3. GP-Related Member Interests Not Transferable. No Member may sell, assign,
pledge or otherwise transfer or encumber all or any portion of such Member’s
GP-Related Member Interest other than as permitted by written agreement between
such Member and the Company; provided, that this Section 6.3 shall not impair
transfers by operation of law, transfers by will or by other testamentary
instrument occurring by virtue of the death or dissolution of a Member, or
transfers required by trust agreements; provided further, that a Regular Member
may transfer, for estate planning purposes, up to 25% of his GP-Related Profit
Sharing Percentage to any estate planning trust, limited partnership, or limited
liability company with respect to which a Regular Member controls investments
related to any interest in the Company held therein (an “Estate Planning
Vehicle”). Each Estate Planning Vehicle will be a Nonvoting Special Member. Such
Regular Member and the Nonvoting Special Member shall be jointly and severally
liable for all obligations of both such Regular Member and such Nonvoting
Special Member with respect to the Company (including the obligation to make
additional GP-Related Capital Contributions), as the case may be. The Managing
Member may at its sole option exercisable at any time require any Estate
Planning Vehicle to withdraw from the Company on the terms of this Article VI.
Except as provided in the second proviso to the first sentence of this
Section 6.3, no assignee, legatee, distributee, heir or transferee (by
conveyance, operation of law or otherwise) of the whole or any portion of any
Member’s GP-Related Member Interest shall have any right to be a Member without
the prior written consent of the Managing Member (which consent may be withheld
without giving reason therefor). Notwithstanding the granting of a security
interest in the entire Interest of any Member, such Member shall continue to be
a Member of the Company.

 

49



--------------------------------------------------------------------------------

6.4. Consequences upon Withdrawal of a Member. (a) The Withdrawal of a Regular
Member shall not dissolve the Company if at the time of such Withdrawal there
are one or more remaining Regular Members and any one or more of such remaining
Regular Members continue the business of the Company (any and all such remaining
Regular Members being hereby authorized to continue the business of the Company
without dissolution and hereby agreeing to do so). Notwithstanding
Section 6.4(b), if upon the Withdrawal of a Regular Member there shall be no
remaining Regular Member, the Company shall be dissolved and shall be wound up
unless, within 90 days after the occurrence of such Withdrawal, all remaining
Special Members agree in writing to continue the business of the Company and to
the appointment, effective as of the date of such Withdrawal, of one or more
Regular Members.

(b) The Company shall not be dissolved, in and of itself, by the Withdrawal of
any Member, but shall continue with the surviving or remaining Members as
members thereof in accordance with and subject to the terms and provisions of
this Agreement.

6.5. Satisfaction and Discharge of a Withdrawn Member’s GP-Related Interest.
(a) The terms of this Section 6.5 and of Section 6.6 shall apply to the
GP-Related Member Interest of a Withdrawn Member, but, except as otherwise
expressly provided in this Section 6.5, shall not apply to the Capital
Commitment Member Interest of a Withdrawn Member. The term “Settlement Date”
shall mean the date as of which a Withdrawn Member’s GP-Related Member Interest
is settled as determined under paragraph (b) below. Notwithstanding the
foregoing, any Regular Member who Withdraws from the Company, and all or any
portion of whose GP-Related Member Interest is retained as a Special Member,
shall be considered a Withdrawn Member for all purposes hereof.

(b) Except where a later date for the settlement of a Withdrawn Member’s
interest in the Company may be agreed to by the Managing Member and a Withdrawn
Member, a Withdrawn Member’s Settlement Date shall be his Withdrawal Date;
provided, that if a Withdrawn Member’s Withdrawal is not the last day of a
month, then the Managing Member may elect for such Withdrawn Member’s Settlement
Date to be the last day of the month in which his Withdrawal Date occurs. During
the interval, if any, between a Withdrawn Member’s Withdrawal Date and
Settlement Date, such Withdrawn Member shall have the same rights and
obligations with respect to capital contributions, interest on capital,
allocations of Net Income (Loss) and distributions as would have applied had
such Withdrawn Member remained a Member of the Company during such period.

(c) In the event of the Withdrawal of a Member, the Managing Member shall
promptly after such Withdrawn Member’s Settlement Date (i) determine and
allocate to the Withdrawn Member’s GP-Related Capital Account such Withdrawn
Member’s allocable share of the GP-Related Net Income (Loss) of the Company for
the period ending on such Settlement Date in accordance with Article V and
(ii) credit the Withdrawn Member’s GP-Related Capital Accounts with interest in
accordance with Section 5.2. In making the foregoing calculations, the Managing
Member shall be entitled to establish such reserves (including reserves for
taxes, bad debts, unrealized losses, actual or threatened litigation or any
other expenses, contingencies or obligations) as it deems appropriate. Unless
otherwise determined by the Managing Member in a particular case, a Withdrawn
Member shall not be entitled to receive any GP-Related Unallocated Percentage in
respect of the accounting period during which such Member Withdraws from the
Company (whether or not previously awarded or allocated) or any GP-Related
Unallocated Percentage in respect of prior accounting periods that have not been
paid or allocated (whether or not previously awarded) as of such Withdrawn
Member’s Withdrawal Date.

 

50



--------------------------------------------------------------------------------

(d) From and after the Settlement Date of the Withdrawn Member, the Withdrawn
Member’s GP-Related Profit Sharing Percentages shall, unless otherwise allocated
by the Managing Member pursuant to Section 5.3(a), be deemed to be GP-Related
Unallocated Percentages (except for GP-Related Profit Sharing Percentages with
respect to GP-Related Investments as provided in paragraph (f) below).

(e) (i) Upon the Withdrawal from the Company of a Member with respect to such
Member’s GP-Related Member Interest, such Withdrawn Member thereafter shall not,
except as expressly provided in this Section 6.5, have any rights of a Member
(including voting rights) with respect to such Member’s GP-Related Member
Interest, and, except as expressly provided in this Section 6.5, such Withdrawn
Member shall not have any interest in the Company’s GP-Related Net Income
(Loss), or in distributions, GP-Related Investments or other assets related to
such Member’s GP-Related Member Interest. If a Member Withdraws from the Company
with respect to such Member’s GP-Related Member Interest for any reason other
than for Cause pursuant to Section 6.2, then the Withdrawn Member shall be
entitled to receive, at the time or times specified in Section 6.5(i) below, in
satisfaction and discharge in full of the Withdrawn Member’s GP-Related Member
Interest, (x) payment equal to the aggregate credit balance, if any, as of the
Settlement Date of the Withdrawn Member’s GP-Related Capital Accounts,
(excluding any GP-Related Capital Account or portion thereof attributable to any
GP-Related Investment) and (y) the Withdrawn Member’s percentage interest
attributable to each GP-Related Investment in which the Withdrawn Member has an
interest as of the Settlement Date as provided in paragraph (f) below (which
shall be settled in accordance with paragraph (f) below), subject to all the
terms and conditions of paragraphs (a)-(r) of this Section 6.5. If the amount
determined pursuant to clause (x) above is an aggregate negative balance, the
Withdrawn Member shall pay the amount thereof to the Company upon demand by the
Managing Member on or after the date of the statement referred to in paragraph
(i) below; provided, that if the Withdrawn Member was solely a Special Member on
his Withdrawal Date, such payment shall be required only to the extent of any
amounts payable to such Withdrawn Member pursuant to this Section 6.5. Any
aggregate negative balance in the GP-Related Capital Accounts of a Withdrawn
Member who was solely a Special Member, upon the settlement of such Withdrawn
Member’s GP-Related Member Interest pursuant to this Section 6.5, shall be
allocated among the other Members’ GP-Related Capital Accounts in accordance
with their respective GP-Related Profit Sharing Percentages in the categories of
GP-Related Net Income (Loss) giving rise to such negative balance as determined
by the Managing Member as of such Withdrawn Member’s Settlement Date. In the
settlement of any Withdrawn Member’s GP-Related Member Interest in the Company,
no value shall be ascribed to goodwill, the Company name or the anticipation of
any value the Company or any successor thereto might have in the event the
Company or any interest therein were to be sold in whole or in part.

(ii) Notwithstanding clause (i) of this Section 6.5(e), in the case of a Member
whose Withdrawal with respect to such Member’s GP-Related Member Interest
resulted from such Member’s death or Incompetence, such Member’s estate or legal
representative, as the case may be, may elect, at the time described below, to
receive a Nonvoting Special Member GP-Related Member Interest and retain such
Member’s GP-Related Profit Sharing Percentage in all (but not less than all)
illiquid investments of the Company in lieu of a cash payment (or Note) in
settlement of that portion of the Withdrawn Member’s GP-Related Member Interest.
The election referred to above shall be made within 60 days after the Withdrawn
Member’s Settlement Date, based on a statement of the settlement of such
Withdrawn Member’s GP-Related Member Interest in the Company pursuant to this
Section 6.5.

(f) For purposes of clause (y) of paragraph (e)(i) above, a Withdrawn Member’s
“percentage interest” means his GP-Related Profit Sharing Percentage as of the
Settlement Date in the relevant GP-Related Investment. The Withdrawn Member
shall retain his percentage interest in such GP-Related Investment and shall
retain his GP-Related Capital Account or portion thereof attributable to such

 

51



--------------------------------------------------------------------------------

GP-Related Investment, in which case such Withdrawn Member (a “Retaining
Withdrawn Member”) shall become and remain a Special Member for such purpose
(and, if the Managing Member so designates, such Special Member shall be a
Nonvoting Special Member). The GP-Related Member Interest of a Retaining
Withdrawn Member pursuant to this paragraph (f) shall be subject to the terms
and conditions applicable to GP-Related Member Interests of any kind hereunder
and such other terms and conditions as are established by the Managing Member.
At the option of the Managing Member in its sole discretion, the Managing Member
and the Retaining Withdrawn Member may agree to have the Company acquire such
GP-Related Member Interest without the approval of the other Members; provided,
that the Managing Member shall reflect in the books and records of the Company
the terms of any acquisition pursuant to this sentence.

(g) The Managing Member may elect, in lieu of payment in cash of any amount
payable to a Withdrawn Member pursuant to paragraph (e) above, to (i) have the
Company issue to the Withdrawn Member a subordinated promissory note as provided
in paragraph (k) below and/or to (ii) distribute in kind to the Withdrawn Member
such Withdrawn Member’s pro rata share (as determined by the Managing Member) of
any securities or other investments of the Company. If any securities or other
investments are distributed in kind to a Withdrawn Member under this paragraph
(g), the amount described in clause (x) of paragraph (e)(i) shall be reduced by
the value of such distribution as valued on the latest balance sheet of the
Company in accordance with generally accepted accounting principles or, if not
appearing on such balance sheet, as reasonably determined by the Managing
Member.

(h) [Intentionally omitted]

(i) Within 120 days after each Settlement Date, the Managing Member shall submit
to the Withdrawn Member a statement of the settlement of such Withdrawn Member’s
GP-Related Member Interest in the Company pursuant to this Section 6.5 together
with any cash payment, subordinated promissory note (as referred to in paragraph
(k) below) and in kind distributions to be made to such Member as shall be
determined by the Managing Member. The Managing Member shall submit to the
Withdrawn Member supplemental statements with respect to additional amounts
payable to or by the Withdrawn Member in respect of the settlement of his
GP-Related Member Interest in the Company (e.g., payments in respect of
GP-Related Investments pursuant to paragraph (f) above or adjustments to
reserves pursuant to paragraph (j) below) promptly after such amounts are
determined by the Managing Member. To the fullest extent permitted by law, such
statements and the valuations on which they are based shall be accepted by the
Withdrawn Member without examination of the accounting books and records of the
Company or other inquiry. Any amounts payable by the Company to a Withdrawn
Member pursuant to this Section 6.5 shall be subordinate in right of payment and
subject to the prior payment or provision for payment in full of claims of all
present or future creditors of the Company or any successor thereto arising out
of matters occurring prior to the applicable date of payment or distribution;
provided, that such Withdrawn Member shall otherwise rank pari passu in right of
payment (x) with all persons who become Withdrawn Members and whose Withdrawal
Date is within one year before the Withdrawal Date of the Withdrawn Member in
question and (y) with all persons who become Withdrawn Members and whose
Withdrawal Date is within one year after the Withdrawal Date of the Withdrawn
Member in question.

(j) If the aggregate reserves established by the Managing Member as of the
Settlement Date in making the foregoing calculations should prove, in the
determination of the Managing Member, to be excessive or inadequate, the
Managing Member may elect, but shall not be obligated, to pay the Withdrawn
Member or his estate such excess, or to charge the Withdrawn Member or his
estate such deficiency, as the case may be.

(k) Any amounts owed by the Withdrawn Member to the Company at any time on or
after the Settlement Date (e.g., outstanding Company loans or advances to such
Withdrawn Member)

 

52



--------------------------------------------------------------------------------

shall be offset against any amounts payable or distributable by the Company to
the Withdrawn Member at any time on or after the Settlement Date or shall be
paid by the Withdrawn Member to the Company, in each case as determined by the
Managing Member. All cash amounts payable by a Withdrawn Member to the Company
under this Section 6.5 shall bear interest from the due date to the date of
payment at a floating rate equal to the lesser of (x) the rate of interest
publicly announced from time to time by JPMorgan Chase Bank, N.A. in New York
City as its prime rate and (y) the maximum rate of interest permitted by
applicable law. The “due date” of amounts payable by a Withdrawn Member pursuant
to Section 6.5(i) above shall be 120 days after a Withdrawn Member’s Settlement
Date. The “due date” of amounts payable to or by a Withdrawn Member in respect
of GP-Related Investments for which the Withdrawn Member has retained a
percentage interest in accordance with paragraph (f) above shall be 120 days
after realization with respect to such GP-Related Investment. The “due date” of
any other amounts payable by a Withdrawn Member shall be 60 days after the date
such amounts are determined to be payable.

(l) At the time of the settlement of any Withdrawn Member’s GP-Related Member
Interest in the Company pursuant to this Section 6.5, the Managing Member may,
to the fullest extent permitted by applicable law, impose any restrictions it
deems appropriate on the assignment, pledge, encumbrance or other transfer by
such Withdrawn Member of any interest in any GP-Related Investment retained by
such Withdrawn Member, any securities or other investments distributed in kind
to such Withdrawn Member or such Withdrawn Member’s right to any payment from
the Company.

(m) If a Member is required to Withdraw from the Company with respect to such
Member’s GP-Related Member Interest for Cause pursuant to Section 6.2(d), then
his GP-Related Member Interest shall be settled in accordance with paragraphs
(a)-(s) of this Section 6.5; provided, that the Managing Member may elect (but
shall not be required) to apply any or all the following terms and conditions to
such settlement:

(i) In settling the Withdrawn Member’s interest in any GP-Related Investment in
which he has an interest as of his Settlement Date, the Managing Member may
elect to (A) determine the GP-Related Unrealized Net Income (Loss) attributable
to each such GP-Related Investment as of the Settlement Date and allocate to the
appropriate GP-Related Capital Account of the Withdrawn Member his allocable
share of such GP-Related Unrealized Net Income (Loss) for purposes of
calculating the aggregate balance of such Withdrawn Member’s GP-Related Capital
Account pursuant to clause (x) of paragraph (e)(i) above, (B) credit or debit,
as applicable, the Withdrawn Member with the balance of his GP-Related Capital
Account or portion thereof attributable to each such GP-Related Investment as of
his Settlement Date without giving effect to the GP-Related Unrealized Net
Income (Loss) from such GP-Related Investment as of his Settlement Date, which
shall be forfeited by the Withdrawn Member or (C) apply the provisions of
paragraph (f) above, provided, that the maximum amount of GP-Related Net Income
(Loss) allocable to such Withdrawn Member with respect to any GP-Related
Investment shall equal such Member’s percentage interest of the GP-Related
Unrealized Net Income, if any, attributable to such GP-Related Investment as of
the Settlement Date (the balance of such GP-Related Net Income (Loss), if any,
shall be allocated as determined by the Managing Member). The Withdrawn Member
shall not have any continuing interest in any GP-Related Investment to the
extent an election is made pursuant to (A) or (B) above.

(ii) Any amounts payable by the Company to the Withdrawn Member pursuant to this
Section 6.5 shall be subordinate in right of payment and subject to the prior
payment in full of claims of all present or future creditors of the Company or
any successor thereto arising out of matters occurring prior to or on or after
the applicable date of payment or distribution.

 

53



--------------------------------------------------------------------------------

(n) The payments to a Withdrawn Member pursuant to this Section 6.5 may be
conditioned on the compliance by such Withdrawn Member with any lawful and
reasonable (under the circumstances) restrictions against engaging or investing
in a business competitive with that of the Company or any of its subsidiaries
and affiliates for a period not exceeding two years determined by the Managing
Member. Upon written notice to the Managing Member, any Withdrawn Member who is
subject to noncompetition restrictions established by the Managing Member
pursuant to this paragraph (o) may elect to forfeit the principal amount payable
in the final installment of his subordinated promissory note under paragraph
(k) above, together with interest to be accrued on such installment after the
date of forfeiture, in lieu of being bound by such restrictions.

(o) In addition to the foregoing, the Managing Member shall have the right to
pay a Withdrawn Member (other than the Managing Member) a discretionary
additional payment in an amount and based upon such circumstances and conditions
as it determines to be relevant.

(p) The provisions of this Section 6.5 shall apply to any Investor Special
Member relating to a Regular Member or Special Member and to any transferee of
any GP-Related Member Interest of such Member pursuant to Section 6.3 if such
Member Withdraws from the Company.

(q) (i) The Company will assist a Withdrawn Member or his estate or guardian, as
the case may be, in the settlement of the Withdrawn Member’s GP-Related Member
Interest in the Company. Third party costs incurred by the Company in providing
this assistance will be borne by the Withdrawn Member or his estate.

(ii) The Company may reasonably determine in good faith to retain outside
professionals to provide the assistance to Withdrawn Members or their estates or
guardians, as referred to above. In such instances, the Company will obtain the
prior approval of a Withdrawn Member or his estate or guardian, as the case may
be, prior to engaging such professionals. If the Withdrawn Member (or his estate
or guardian) declines to incur such costs, the Company will provide such
reasonable assistance as and when it can so as not to interfere with the
Company’s day-to-day operating, financial, tax and other related
responsibilities to the Company and the Members.

(r) Each Member (other than the Managing Member) hereby irrevocably appoints the
Managing Member as such Member’s true and lawful agent, representative and
attorney-in-fact, each acting alone, in such Member’s name, place and stead, to
make, execute, sign and file, on behalf of such Member, any and all agreements,
instruments, documents and certificates which the Managing Member deems
necessary or advisable in connection with any transaction or matter contemplated
by or provided for in this Section 6.5, including, without limitation, the
performance of any obligation of such Member or the Company or the exercise of
any right of such Member or the Company. Such power of attorney is coupled with
an interest and shall survive and continue in full force and effect
notwithstanding the Withdrawal from the Company of any Member for any reason and
shall not be affected by the death, disability or incapacity of such Member.

6.6. Dissolution of the Company. The Managing Member may dissolve the Company
prior to the expiration of its term at any time on not less than 60 days’ notice
of the dissolution date given to the other Members.

6.7. Certain Tax Matters. (a) All items of income, gain, loss, deduction and
credit of the Company shall be allocated among the Members for Federal, state
and local income tax purposes in the same manner as such items of income, gain,
loss, deduction and credit shall be allocated among the Members pursuant to this
Agreement, except as may otherwise be provided herein or by the Code or other

 

54



--------------------------------------------------------------------------------

applicable law. To the extent Treasury Regulations promulgated pursuant to
Subchapter K of the Code (including under Sections 704(b) and (c) of the Code)
or other applicable law require allocations for tax purposes that differ from
the foregoing allocations, the Managing Member may determine the manner in which
such tax allocations shall be made so as to comply more fully with such Treasury
Regulations or other applicable law and, at the same time, preserve the economic
relationships among the Members as set forth in this Agreement. In the event
there is a net decrease in partnership minimum gain or partner nonrecourse debt
minimum gain (determined in accordance with the principles of Regulations
Sections 1.704-2(d) and 1.704-2(i)) during any taxable year of the Company, each
Member shall be specially allocated items of Company income and gain for such
year (and, if necessary, subsequent years) in an amount equal to its respective
share of such net decrease during such year, determined pursuant to Regulations
Sections 1.704-2(g) and 1.704-2(i)(5). The items to be so allocated shall be
determined in accordance with Regulations Section 1.704-2(f). In addition, this
Agreement shall be considered to contain a “qualified income offset” as provided
in Regulations Section 1.704-1(b)(2)(ii)(d).

(b) The Managing Member shall cause to be prepared all Federal, state and local
tax returns of the Company for each year for which such returns are required to
be filed and, after approval of such returns by the Managing Member, shall cause
such returns to be timely filed. The Managing Member shall determine the
appropriate treatment of each item of income, gain, loss, deduction and credit
of the Company and the accounting methods and conventions under the tax laws of
the United States, the several states and other relevant jurisdictions as to the
treatment of any such item or any other method or procedure related to the
preparation of such tax returns. The Managing Member may cause the Company to
make or refrain from making any and all elections permitted by such tax laws.
Each Member agrees that he shall not, unless he provides prior notice of such
action to the Company, (i) treat, on his individual income tax returns, any item
of income, gain, loss, deduction or credit relating to his interest in the
Company in a manner inconsistent with the treatment of such item by the Company
as reflected on the Form K-1 or other information statement furnished by the
Company to such Member for use in preparing his income tax returns or (ii) file
any claim for refund relating to any such item based on, or which would result
in, such inconsistent treatment. In respect of an income tax audit of any tax
return of the Company, the filing of any amended return or claim for refund in
connection with any item of income, gain, loss, deduction or credit reflected on
any tax return of the Company, or any administrative or judicial proceedings
arising out of or in connection with any such audit, amended return, claim for
refund or denial of such claim, (A) the Tax Matters Member (as defined below)
shall be authorized to act for, and his decision shall be final and binding
upon, the Company and all Members except to the extent a Member shall properly
elect to be excluded from such proceeding pursuant to the Code, (B) all expenses
incurred by the Tax Matters Member in connection therewith (including, without
limitation, attorneys’, accountants’ and other experts’ fees and disbursements)
shall be expenses of the Company and (C) no Member shall have the right to
(1) participate in the audit of any Company tax return, (2) file any amended
return or claim for refund in connection with any item of income, gain, loss,
deduction or credit reflected on any tax return of the Company (unless he
provides prior notice of such action to the Company as provided above),
(3) participate in any administrative or judicial proceedings conducted by the
Company or the Tax Matters Member arising out of or in connection with any such
audit, amended return, claim for refund or denial of such claim, or (4) appeal,
challenge or otherwise protest any adverse findings in any such audit conducted
by the Company or the Tax Matters Member or with respect to any such amended
return or claim for refund filed by the Company or the Tax Matters Member or in
any such administrative or judicial proceedings conducted by the Company or the
Tax Matters Member. The Company and each Member hereby designate any Member
selected by the Managing Member as the “tax matters partner” for purposes of
Section 6231(a)(7) of the Code (the “Tax Matters Member”). To the fullest extent
permitted by applicable law, each Member agrees to indemnify and hold harmless
the Company and all other Members from and against any and all liabilities,
obligations, damages, deficiencies and expenses resulting from any breach or
violation by such Member of the provisions of this Section 6.7 and from all
actions, suits, proceedings, demands, assessments, judgments, costs and
expenses, including reasonable attorneys’ fees and disbursements, incident to
any such breach or violation.

 

55



--------------------------------------------------------------------------------

(c) Each individual Member shall provide to the Company copies of each Federal,
state and local income tax return of such Member (including any amendment
thereof) within 30 days after filing such return.

6.8. Special Basis Adjustments. In connection with any assignment or transfer of
a Company interest permitted by the terms of this Agreement, the Managing Member
may cause the Company, on behalf of the Members and at the time and in the
manner provided in Code Regulations Section 1.754-1(b), to make an election to
adjust the basis of the Company’s property in the manner provided in Sections
734(b) and 743(b) of the Code.

ARTICLE VII

CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS;

ALLOCATIONS; DISTRIBUTIONS

7.1. Capital Commitment Interests, etc.

(a) (i) This Article VII and Article VIII hereof set forth certain terms and
conditions with respect to the Capital Commitment Member Interests, the
Company’s Capital Commitment BREMA VI Partner Interest and the Capital
Commitment BREP VI Interest and matters related to the Capital Commitment Member
Interests, the Company’s Capital Commitment BREMA VI Partner Interest and the
Capital Commitment BREP VI Interest. Except as otherwise expressly provided in
this Article VII or in Article VIII, the terms and provisions of this Article
VII and Article VIII shall not apply to the GP-Related Member Interests, the
Company’s GP-Related BREMA VI Partner Interest or the GP-Related BREA VI LP
Interest.

(ii) Each Member, severally, agrees to make contributions of capital to the
Company (“Capital Commitment-Related Capital Contributions”) as required to fund
the Company’s capital contribution to BREMA VI in respect of the Company’s
Capital Commitment BREMA VI Partner Interest (representing a portion of BREMA
VI’s capital contribution in respect of BREMA VI’s BRE Holdings VI Partner
Interest and the related Capital Commitment BREP VI Commitment, which includes,
without limitation, funding all or a portion of the Blackstone Capital
Commitment). No Member shall be obligated to make contributions of capital to
the Company in an amount in excess of such Member’s Capital Commitment-Related
Commitment. The Commitment Agreements and the SMD Agreements of the Members may
include provisions with respect to the foregoing matters. It is understood that
a Member will not necessarily participate in each Capital Commitment Investment
(which may include additional amounts invested in an existing Capital Commitment
Investment) nor will a Member necessarily have the same Capital Commitment
Profit Sharing Percentage with respect to (i) the Company’s portion of the
Blackstone Capital Commitment or (ii) the making of each Capital Commitment
Investment in which such Member participates; provided, that this in no way
limits the terms of any Commitment Agreement or SMD Agreement. In addition,
nothing contained herein shall be construed to give any Member the right to
obtain financing with respect to the purchase of any Capital Commitment
Interest, and nothing contained herein shall limit or dictate the terms upon
which the Company and its Affiliates may provide such financing. The acquisition
of a Capital Commitment Interest by a Member shall be evidenced by receipt by
the Company of funds equal to such Member’s Capital Commitment- Related
Commitment then due with respect to such Capital Commitment Interest and such
appropriate documentation as the Managing Member may submit to the Members from
time to time.

 

56



--------------------------------------------------------------------------------

(b) The Company or one of its Affiliates (in such capacity, the “Advancing
Party”) may in its sole discretion advance all or any portion of the Capital
Commitment Capital Contributions due to the Company from any Member with respect
to any Capital Commitment Investment (“Firm Advances”). Each such Member shall
pay interest on each Firm Advance from the date of each such Firm Advance until
the repayment thereof by such Member. Each Firm Advance shall be repayable in
full, including accrued interest to the date of such repayment, upon prior
written notice by the Advancing Party. The making and repayment of each Firm
Advance shall be recorded in the books and records of the Company, and such
recording shall be conclusive evidence of each such Firm Advance, binding on the
Member and the Advancing Party absent manifest error. Except as provided below,
the interest rate applicable to a Firm Advance shall equal the cost of funds of
the Advancing Party at the time of the making of such Firm Advance. The
Advancing Party shall inform any Member of such rate upon such Member’s request.
Amounts that are otherwise payable to such Member pursuant to Section 7.4(a)
shall be used to repay such Firm Advance (including interest thereon). The
Advancing Party may, in its sole discretion, change the terms of Firm Advances
(including the terms contained herein) and/or discontinue the making of Firm
Advances; provided, that (i) the Advancing Party shall notify the relevant
Members of any material changes to such terms and (ii) the interest rate
applicable to such Firm Advances and overdue amounts thereon shall not exceed
the maximum interest rate allowable by applicable law.

7.2. Capital Commitment Capital Accounts. (a) There shall be established for
each Member on the books of the Company as of the date of formation of the
Company, or such later date on which such Member is admitted to the Company, and
on each such other date as such Member first acquires a Capital Commitment
Interest in a particular Capital Commitment Investment, a Capital Commitment
Capital Account for each Capital Commitment Investment in which such Member
acquires a Capital Commitment Interest on such date. Each Capital Commitment
Capital Contribution of a Member shall be credited to the appropriate Capital
Commitment Capital Account of such Member on the date such Capital Commitment
Capital Contribution is paid to the Company. Capital Commitment Capital Accounts
shall be adjusted to reflect any transfer of a Member’s interest in the Company
related to his Capital Commitment Member Interest as provided in this Agreement.

(b) A Member shall not have any obligation to the Company or to any other Member
to restore any negative balance in the Capital Commitment Capital Account of
such Member. Until distribution of any such Member’s interest in the Company
with respect to a Capital Commitment Interest as a result of the disposition by
the Company of the related Capital Commitment Investment and in whole upon the
dissolution of the Company, neither such member’s Capital Commitment Capital
Accounts nor any part thereof shall be subject to withdrawal or redemption
except with the consent of the Managing Member.

7.3. Allocations. (a) Capital Commitment Net Income (Loss) of the Company for
each Capital Commitment Investment shall be allocated to the related Capital
Commitment Capital Accounts of all the Members (including the Managing Member)
participating in such Capital Commitment Investment in proportion to their
respective Capital Commitment Profit Sharing Percentages for such Capital
Commitment Investment. Capital Commitment Net Income (Loss) on any Unallocated
Capital Commitment Interest shall be allocated to each Member in the proportion
which such Member’s aggregate Capital Commitment Capital Accounts bear to the
aggregate Capital Commitment Capital Accounts of all Members; provided, that if
any Member makes the election provided for in Section 7.6, Capital Commitment
Net Income (Loss) of the Company for each Capital Commitment Investment shall be
allocated to the related Capital Commitment Capital Accounts of all the Members
participating in such Capital Commitment Investment who do not make such
election in proportion to their respective Capital Commitment Profit Sharing
Percentages for such Capital Commitment Investment.

 

57



--------------------------------------------------------------------------------

(b) Any special costs relating to distributions pursuant to Section 7.6 or 7.7
shall be specially allocated to the electing Member.

7.4. Distributions. (a) Each Member’s allocable portion of Capital Commitment
Net Income received from his Capital Commitment Investments, distributions to
such Member that constitute returns of capital, and other Capital Commitment Net
Income of the Company (including, without limitation, Capital Commitment Net
Income attributable to Unallocated Capital Commitment Interests) during a fiscal
year of the Company will be credited to payment of the Investor Notes to the
extent required below as of the last day of such fiscal year (or on such earlier
date as related distributions are made in the sole discretion of the Managing
Member ) with any cash amount distributable to such Member pursuant to clauses
(ii) and (vii) below to be distributed within 45 days after the end of each
fiscal year of the Company (or in each case on such earlier date as selected by
the Managing Member in their sole discretion) as follows (subject to
Section 7.4(c) below):

(i) First, to the payment of interest then due on all Investor Notes (relating
to Capital Commitment Investments or otherwise) of such Member (to the extent
Capital Commitment Net Income and distributions or payments from Other Sources
do not equal or exceed all interest payments due, the selection of those of such
Member’s Investor Notes upon which interest is to be paid and the division of
payments among such Investor Notes to be determined by the Lender or Guarantor);

(ii) Second, to distribution to the Member of an amount equal to the Federal,
state and local income taxes on income of the Company allocated to such Member
for such year in respect of such Member’s Capital Commitment Member Interest
(the aggregate amount of any such distribution shall be determined by the
Managing Member, subject to the limitation that the minimum aggregate amount of
such distribution be the tax that would be payable if the taxable income of the
Company related to all Members’ Capital Commitment Member Interests were all
allocated to an individual subject to the then-prevailing maximum Federal, New
York State and New York City tax rates (taking into account the extent to which
such taxable income allocated by the Company was composed of long-term capital
gains and the deductibility of state and local income taxes for Federal income
tax purposes)); provided, that additional amounts shall be paid to the Member
pursuant to this clause (ii) to the extent that such amount reduces the amount
otherwise distributable to the Member pursuant to a comparable provision in any
BFREP Agreement or in any BFIP Agreement, BFMEZP Agreement or BFCOMP Agreement
and there are not sufficient amounts to fully satisfy such provision from the
relevant partnership; provided further, that amounts paid pursuant to the
provisions in such BFREP Agreements, BFIP Agreements, BFMEZP Agreements or
BFCOMP Agreements comparable to the immediately preceding proviso shall reduce
those amounts otherwise distributable to the Member pursuant to provisions in
such BFREP Agreements, BFIP Agreements, BFMEZP Agreements or BFCOMP Agreements
that are comparable to this clause (ii);

(iii) Third, to the payment in full of the principal amount of the Investor Note
financing (A) any Capital Commitment Investment disposed of during or prior to
such fiscal year or (B) any BFREP Investments (other than Capital Commitment
Investments), BFIP Investments, BFMEZP Investments or BFCOMP Investments
disposed of during or prior to such fiscal year, to the extent not repaid from
Other Sources;

 

58



--------------------------------------------------------------------------------

(iv) Fourth, to the return to such Member of (A) all Capital Commitment Capital
Contributions made in respect of the Capital Commitment Interest to which any
Capital Commitment Investment disposed of during or prior to such fiscal year
relates or (B) all capital contributions made to BFREP (other than the Company),
BFIP, BFMEZP or BFCOMP in respect of interests therein relating to BFREP
Investments (other than Capital Commitment Investments), BFIP Investments,
BFMEZP Investments or BFCOMP Investments disposed of during or prior to such
fiscal year (including all principal paid on the related Investor Notes), to the
extent not repaid from amounts of Other Sources (other than amounts of CC
Carried Interest);

(v) Fifth, to the payment of principal (including any previously deferred
amounts) then owing under all other Investor Notes of such Member (including
those unrelated to the Company), the selection of those of such Member’s
Investor Notes to be repaid and the division of payments among such Investor
Notes to be determined by the Lender or Guarantor;

(vi) Sixth, up to 50% of any Capital Commitment Net Income remaining after
application pursuant to clauses (i) through (v) above shall be applied pro rata
to prepayment of principal of all remaining Investor Notes of such Member
(including those unrelated to the Company), the selection of those of such
Member’s Investor Notes to be repaid, the division of payments among such
Investor Notes and the percentage of remaining Capital Commitment Net Income to
be applied thereto to be determined by the Lender or Guarantor; and

(vii) Seventh, to such Member to the extent of any amount of Capital Commitment
Net Income remaining after making the distributions in clauses (i) through
(vi) above, and such amount is not otherwise required to be applied to Investor
Notes pursuant to the terms thereof.

To the extent there is a partial disposition of a Capital Commitment Investment,
any other BFREP Investment or any BFIP Investment, BFMEZP Investment or BFCOMP
Investment, as applicable, the payments in clauses (iii) and (iv) above shall be
based on that portion of the Capital Commitment Investment, other BFREP
Investment, BFIP Investment, BFMEZP Investment or BFCOMP Investment, as
applicable, disposed of and the principal amount and related interest payments
of such Investor Note shall be adjusted to reflect such partial payment so that
there are equal payments over the remaining term of the related Investor Note.
For a Member who is no longer an employee or officer of Holdings or its
Affiliates, distributions shall be made pursuant to clauses (i) through
(iii) above, and then, unless the Company or its Affiliate has exercised its
rights pursuant to Section 8.1 hereof, any remaining income or other
distribution in respect of such Member’s Capital Commitment Member Interest
shall be applied to the prepayment of the outstanding Investor Notes of such
Member, until all such Member’s Investor Notes have been repaid in full, with
any such income or other distribution remaining thereafter distributed to such
Member.

Distributions of Capital Commitment Net Income may be made at any other time at
the discretion of the Managing Member. At the Managing Member’s discretion, any
amounts distributed to a Member in respect of such Member’s Capital Commitment
Member Interest will be net of any interest and principal payable on his
Investor Notes for the full period in respect of which the distribution is made.

(b) [Intentionally omitted]

(c) To the extent that the foregoing Company distributions and distributions and
payments from Other Sources are insufficient to satisfy any principal and/or
interest due on Investor Notes, and to the extent that the Managing Member in
their sole discretion elect to apply this paragraph (c) to any individual
payments due, such unpaid interest will be added to the remaining principal
amount of such Investor Notes and shall be payable on the next scheduled
principal payment date (along with any

 

59



--------------------------------------------------------------------------------

deferred principal and any principal and interest due on such date); provided,
that such deferral shall not apply to a Member that is no longer an employee or
officer of Holdings or an Affiliate thereof. All unpaid interest on such
Investor Notes shall accrue interest at the interest rate then in effect for
such Investor Notes.

(d) [Intentionally omitted]

(e) The Capital Commitment Capital Account of each Member shall be reduced by
the amount of any distribution to such Member pursuant to paragraph (a) of this
Section 7.4.

(f) At any time that a sale, exchange, transfer or other disposition of a
portion of a Capital Commitment Investment is being considered by the Company or
BREP VI (a “Capital Commitment Disposable Investment”), at the election of the
Managing Member each Member’s Capital Commitment Interest with respect to such
Capital Commitment Investment shall be vertically divided into two separate
Capital Commitment Interests, a Capital Commitment Interest attributable to the
Capital Commitment Disposable Investment (a Member’s “Capital Commitment Class B
Interest”), and a Capital Commitment Interest attributable to such Capital
Commitment Investment excluding the Capital Commitment Disposable Investment (a
Member’s “Capital Commitment Class A Interest”). Distributions (including those
resulting from a direct or indirect sale, transfer, exchange or other
disposition by the Company) relating to a Capital Commitment Disposable
Investment shall be made only to holders of Capital Commitment Class B Interests
with respect to such Capital Commitment Investment in accordance with their
respective Capital Commitment Profit Sharing Percentages relating to such
Capital Commitment Class B Interests, and distributions (including those
resulting from the direct or indirect sale, transfer, exchange or other
disposition by the Company) relating to a Capital Commitment Investment
excluding such Capital Commitment Disposable Investment shall be made only to
holders of Capital Commitment Class A Interests with respect to such Capital
Commitment Investment in accordance with their respective Capital Commitment
Profit Sharing Percentages relating to such Capital Commitment Class A
Interests.

(g) (i) If BRE Holdings VI is obligated under the Giveback Provisions to
contribute a Giveback Amount to BREP VI as a partner of BREP VI, and the Company
is obligated to make a capital contribution (directly or indirectly) of all or a
portion of such Giveback Amount (the amount of such obligation of the Company
with respect to such Giveback Amount being herein called a “Capital Commitment
Giveback Amount”), the Company shall call for such amounts as are necessary to
satisfy such obligation as determined by the Managing Member, in which case each
Member shall contribute to the Company, in cash, when and as called by the
Company, such an amount of prior distributions by the Company with respect to
the Capital Commitment BREP VI Interest (the “Capital Commitment Recontribution
Amount”) which equals such Member’s pro rata share of prior distributions in
connection with (a) the Capital Commitment BREP VI Investment giving rise to the
Capital Commitment Giveback Amount, or (b) if the amounts contributed pursuant
to clause (a) above are insufficient to satisfy such Capital Commitment Giveback
Amount, Capital Commitment BREP VI Investments other than the one giving rise to
such obligation. Each Member shall promptly contribute to the Company upon
notice thereof such Member’s Capital Commitment Recontribution Amount. Prior to
such time, the Company may, at the Managing Member’s discretion (but shall be
under no obligation to), provide notice that in the Managing Member’s judgment,
the potential obligations in respect of the Capital Commitment Giveback Amount
will probably materialize (and an estimate of the aggregate amount of such
obligations).

(ii) (A) In the event any Member (a “Capital Commitment Defaulting Party”) fails
to recontribute all or any portion of such Capital Commitment Defaulting Party’s
Capital Commitment Recontribution Amount for any reason, the Company shall
require all other Members and Withdrawn Members to contribute, on a pro rata
basis (based on each of their

 

60



--------------------------------------------------------------------------------

respective Capital Commitment Profit Sharing Percentages), such amounts as are
necessary to fulfill the Capital Commitment Defaulting Party’s obligation to pay
such Capital Commitment Defaulting Party’s Capital Commitment Recontribution
Amount (a “Capital Commitment Deficiency Contribution”) if the Managing Member
determines in their good faith judgment that the Company will be unable to
collect such amount in cash from such Capital Commitment Defaulting Party for
payment of the Capital Commitment Giveback Amount at least 20 Business Days
prior to the latest date that the Company is permitted to pay the Capital
Commitment Giveback Amount; provided, that no Member shall as a result of such
Capital Commitment Deficiency Contribution be required to contribute an amount
in excess of 150% of the amount of the Capital Commitment Recontribution Amount
initially requested from such Member in respect of such default. Thereafter, the
Managing Member shall determine in its good faith judgment that the Company
should either (1) not attempt to collect such amount in light of the costs
associated therewith, the likelihood of recovery and any other factors
considered relevant in the good faith judgment of the Managing Member or
(2) pursue any and all remedies (at law or equity) available to the Company
against the Capital Commitment Defaulting Party, the cost of which shall be a
Company expense to the extent not ultimately reimbursed by the Capital
Commitment Defaulting Party. It is agreed that the Company shall have the right
(effective upon such Capital Commitment Defaulting Party becoming a Capital
Commitment Defaulting Party) to set-off as appropriate and apply against such
Capital Commitment Defaulting Party’s Capital Commitment Recontribution Amount
any amounts otherwise payable to the Capital Commitment Defaulting Party by the
Company or any Affiliate thereof. Each Member hereby grants to the Company a
security interest, effective upon such Member becoming a Capital Commitment
Defaulting Party, in all accounts receivable and other rights to receive payment
from the Company or any Affiliate of the Company and agrees that, upon the
effectiveness of such security interest, the Company may sell, collect or
otherwise realize upon such collateral. In furtherance of the foregoing, each
Member hereby appoints the Company as its true and lawful attorney-in-fact with
full irrevocable power and authority, in the name of such Member or in the name
of the Company, to take any actions which may be necessary to accomplish the
intent of the immediately preceding sentence. The Company shall be entitled to
collect interest on the Capital Commitment Recontribution Amount of a Capital
Commitment Defaulting Party from the date such Capital Commitment Recontribution
Amount was required to be contributed to the Company at a rate equal to the
Default Interest Rate.

 

  (B) Any Member’s failure to make a Capital Commitment Deficiency Contribution
shall cause such Member to be a Capital Commitment Defaulting Party with respect
to such amount.

(iii) A Member’s obligation to make contributions to the Company under this
Section 7.4(i) shall survive the termination of the Company.

7.5. Valuations.

Capital Commitment Investments shall be valued annually as of the end of each
year (and at such other times as deemed appropriate by the Managing Member) in
accordance with the principles utilized by BREA VI (or any other Affiliate that
is a general partner of BREP VI) in valuing investments of BREP VI or, in the
case of investments not held by BREP VI, in the good faith judgment of the
Managing Member, subject in each case to the second proviso of the immediately
succeeding sentence. The value of any Capital Commitment Interest as of any date
(the “Capital Commitment Value”) shall be based on the value of the underlying
Capital Commitment Investment as set forth above; provided, that the Capital
Commitment Value may be determined as of an earlier date if determined
appropriate by the Managing Member in good faith; provided further, that such
value may be adjusted by

 

61



--------------------------------------------------------------------------------

the Managing Member to take into account factors relating solely to the value of
a Capital Commitment Interest (as compared to the value of the underlying
Capital Commitment Investment), such as restrictions on transferability, the
lack of a market for such Capital Commitment Interest and lack of control of the
underlying Capital Commitment Investment. To the full extent permitted by
applicable law such valuations shall be final and binding on all Members;
provided further, that the immediately preceding proviso shall not apply to any
Capital Commitment Interests held by a person who is or was at any time a direct
Member of the Company.

7.6. Disposition Election. (a) At any time prior to the date of the Company’s
execution of a definitive agreement to dispose of a Capital Commitment
Investment, the Managing Member may in their sole discretion permit a Member to
retain all or any portion of its pro rata share of such Capital Commitment
Investment (as measured by such Member’s Capital Commitment Profit Sharing
Percentage in such Capital Commitment Investment). If the Managing Member so
permits, such Member shall instruct the Managing Member in writing prior to such
date (i) not to dispose of all or any portion of such Member’s pro rata share of
such Capital Commitment Investment (the “Retained Portion”) and (ii) either to
(A) distribute such Retained Portion to such Member on the closing date of such
disposition or (B) retain such Retained Portion in the Company on behalf of such
Member until such time as such Member shall instruct the Managing Member upon 5
days notice to distribute such Retained Portion to such Member. Such Member’s
Capital Commitment Capital Account shall not be adjusted in any way to reflect
the retention in the Company of such Retained Portion or the Company’s
disposition of other Members’ pro rata shares of such Capital Commitment
Investment; provided, that such Member’s Capital Commitment Capital Account
shall be adjusted upon distribution of such Retained Portion to such Member or
upon distribution of proceeds with respect to a subsequent disposition thereof
by the Company.

(b) No distribution of such Retained Portion shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such distribution.

7.7. Capital Commitment Special Distribution Election. (a) From time to time
during the term of this Agreement, the Managing Member may in its sole
discretion, upon receipt of a written request from a Member, distribute to such
Member any portion of its pro rata share of a Capital Commitment Investment (as
measured by such Member’s Capital Commitment Profit Sharing Percentage in such
Capital Commitment Investment) (a “Capital Commitment Special Distribution”).
Such Member’s Capital Commitment Capital Account shall be adjusted upon
distribution of such Capital Commitment Special Distribution.

(b) No Capital Commitment Special Distributions shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such Capital Commitment Special Distribution.

ARTICLE VIII

WITHDRAWAL, ADMISSION OF NEW MEMBERS

8.1. Member Withdrawal; Vesting; Repurchase of Capital Commitment Interests.
(a) Capital Commitment Interests (or a portion thereof) that were financed by
Investor Notes will be treated as not subject to repurchase for purposes hereof
based upon the proportion of (a) the sum of Capital Commitment Capital
Contributions not financed by an Investor Note with respect to each Capital
Commitment Interest and principal payments on the related Investor Note to
(b) the sum of the Capital Commitment Capital Contributions not financed by an
Investor Note with respect to such Capital Commitment Interest, the original
principal amount of such Investor Note and all deferred amounts of

 

62



--------------------------------------------------------------------------------

interest which from time to time comprise part of the principal amount of the
Investor Note. A Member may prepay a portion of any outstanding principal on the
Investor Notes; provided, that in the event that a Member prepays all or any
portion of the principal amount of the Investor Notes within nine months prior
to the date on which such Member is no longer an employee or officer of Holdings
or an Affiliate thereof, the Company (or its designee) shall have the right, in
its sole discretion, to purchase the Capital Commitment Interest that became
Non-Contingent as a result of such prepayment; provided further, that the
purchase price for such Capital Commitment Interest shall be determined in
accordance with the determination of the purchase price of a Member’s Contingent
Capital Commitment Interests as set forth in paragraph (b) below. Prepayments
made by a Member shall apply pro rata against all of such Member’s Investor
Notes; provided, that such Member may request that such prepayments be applied
only (w) to Investor Notes relating to BFREP Investments or (x) to Investor
Notes relating to BFIP Investments or (y) to Investor Notes relating to BFMEZP
Investments or (z) to Investor Notes relating to BFCOMP Investments. Except as
expressly provided herein, Capital Commitment Interests that were not financed
in any respect with Investor Notes shall be treated as Non-Contingent Capital
Commitment Interests.

(b) Upon a Member ceasing to be an officer or employee of the Company or any of
its Affiliates, other than as a result of such Member dying or suffering a Total
Disability, such Member (the “Withdrawn Member”) and the Company or any other
person designated by the Managing Member shall each have the right (exercisable
by the Withdrawn Member within 30 days and by the Company or its designee(s)
within 45 days of such Member’s ceasing to be such an officer or employee) or
any time thereafter, upon 30 days notice, but not the obligation, to require the
Company, subject to the LLC Act, to buy (in the case of exercise of such right
by such Withdrawn Member) or the Withdrawn Member to sell (in the case of
exercise of such right by the Company or its designee(s)) all (but not less than
all) such Withdrawn Member’s Contingent Capital Commitment Interests. The
purchase price for each such Contingent Capital Commitment Interest will be an
amount equal to (i) the outstanding principal amount of the related Investor
Note plus accrued interest thereon to the date of purchase (such portion of the
purchase price to be made in cash) and (ii) an additional amount (the
“Adjustment Amount”) equal to (x) all interest paid by the Member on the portion
of the principal amount of the Investor Note relating to the portion of the
related Capital Commitment Interest remaining Contingent plus (y) all Capital
Commitment Net Losses allocated to the Withdrawn Member on the Contingent
portion of such Capital Commitment Interest minus (z) all Capital Commitment Net
Income allocated to the Withdrawn Member on the Contingent portion of such
Capital Commitment Interest; provided, that, if the Withdrawn Member was
terminated from employment or his position as an officer for Cause, the amounts
referred to in clause (x) or (y) of the Adjustment Amount, in the Managing
Member’s sole discretion, may be deemed to equal zero. The Adjustment Amount
shall, if positive, be payable by the holders of the purchased Capital
Commitment Interests to the Withdrawn Member from the next Capital Commitment
Net Income received by such holders on the Contingent portion of such Withdrawn
Member’s Capital Commitment Interests at the time such Capital Commitment Net
Income is received. If the Adjustment Amount resulting from an exchange is
negative, it shall be payable to the holders of the purchased Capital Commitment
Interest by the Withdrawn Member at the time such Capital Commitment Net Income
is received by the Withdrawn Member from the next Capital Commitment Net Income
on the Non-Contingent portion of the Withdrawn Member’s Capital Commitment
Interests or, if the Company or its designee(s) elect to purchase such Withdrawn
Member’s Non-Contingent Capital Commitment Interests, in cash by the Withdrawn
Member at the time of such purchase; provided, that the Company and its
Affiliates may offset any amounts otherwise owing to a Withdrawn Member against
any Adjustment Amount owed by such Withdrawn Member. Until so paid, such
remaining Adjustment Amount will not itself bear interest. At the time of such
purchase of the Withdrawn Member’s Contingent Capital Commitment Interests, his
related Investor Note shall be payable in full. If neither the Withdrawn Member
nor the Company nor its designee(s) exercise the right to require repurchase of
such Contingent Capital Commitment Interests, then the Withdrawn Member shall
retain the Contingent portion of his

 

63



--------------------------------------------------------------------------------

Capital Commitment Interests and the Investor Notes shall remain outstanding,
shall become fully recourse to the Withdrawn Member in his individual capacity,
shall be payable in accordance with their remaining original maturity schedules
and shall be prepayable at any time by the Withdrawn Member at his option, and
the Company shall apply such prepayments against outstanding Investor Notes on a
pro rata basis. To the extent that another Member purchases a portion of a
Capital Commitment Interest of a Withdrawn Member, the purchasing Member’s
Capital Commitment Capital Account and Capital Commitment Profit Sharing
Percentage for such Capital Commitment Investment shall be correspondingly
increased.

(c) Upon the occurrence of a Final Event with respect to any Member, such Member
shall thereupon cease to be a Member with respect to such Member’s Capital
Commitment Member Interest. If such a Final Event shall occur, no Successor in
Interest to any such Member shall for any purpose hereof become or be deemed to
become a Member. The sole right, as against the Company and the remaining
Members, acquired hereunder by, or resulting hereunder to, a Successor in
Interest to any Member shall be to receive any distributions and allocations
with respect to such Member’s Capital Commitment Member Interest pursuant to
Article VII and this Article VIII, subject to the right of the Company to
purchase the Capital Commitment Interests of such former Member pursuant to
Section 8.1(b) or Section 8.1(d)) to the extent, at the time, in the manner and
in the amount otherwise payable to such Member had such a Final Event not
occurred, and no other right shall be acquired hereunder by, or shall result
hereunder to, a Successor in Interest to such Member, whether by operation of
law or otherwise. Until distribution of any such Member’s interest in the
Company upon the dissolution of the Company as provided in Section 9.2, neither
his Capital Commitment Capital Accounts nor any part thereof shall be subject to
withdrawal or redemption without the consent of the Managing Member. The Company
shall be entitled to treat any Successor in Interest to such Member as the only
person entitled to receive distributions and allocations hereunder with respect
to such Member’s Capital Commitment Member Interest.

(d) If a Member dies or suffers a Total Disability, all Contingent Capital
Commitment Interests of such Member shall be purchased by the Company or its
designee (within 30 days of the first date on which the Company knows or has
reason to know of such Member’s death or Total Disability) as provided in
Section 8.1(b) (except that any Adjustment Amount shall be payable by or to the
estate or personal representative in cash) and any Investor Notes financing such
Contingent Capital Commitment Interests shall thereupon be prepaid as provided
in Section 8.1(b). In addition, in the case of the death or Total Disability of
a Member, if the estate or personal representative of such Member so requests in
writing within 180 days of the Member’s death or ceasing to be an employee or
member (directly or indirectly) of the Company or any of its Affiliates by
reason of Total Disability (such requests shall not exceed one per calendar
year), the Company or its designee may but is not obligated to purchase for cash
all (but not less than all) Non-Contingent Capital Commitment Interests of such
Member as of the last day of the Company’s then current fiscal year at a price
equal to the Capital Commitment Value thereof. Each Member shall be required to
include appropriate provisions in his will to reflect such provisions of this
Agreement. In addition, the Company may, in the sole discretion of the Managing
Member, upon notice to the estate or personal representative of such Member
within 30 days of the first date on which the Company knows or has reason to
know of such Member’s death or Total Disability, determine either (i) to
distribute Securities or other property to the estate or personal representative
in exchange for such Non-Contingent Capital Commitment Interests as provided in
Section 8.1(e) or (ii) to require sale of such Non-Contingent Capital Commitment
Interests to the Company or its designee as of the last day of any fiscal year
of the Company (or earlier period, as determined by the Managing Member in its
sole discretion) for an amount in cash equal to the Capital Commitment Value
thereof.

(e) In lieu of retaining a Withdrawn Member as a Member with respect to any
Non-Contingent Capital Commitment Interests, the Managing Member may, in its
sole discretion, by notice to

 

64



--------------------------------------------------------------------------------

such Withdrawn Member within 45 days of his ceasing to be an employee or officer
of the Company or any of its Affiliates, or at any time thereafter, upon 30 days
written notice, determine (1) to distribute to such Withdrawn Member the pro
rata portion of the Securities or other property underlying such Withdrawn
Member’s Non-Contingent Capital Commitment Interests, subject to any
restrictions on distributions associated with the Securities or other property,
in satisfaction of his Non-Contingent Capital Commitment Interests in the
Company or (2) to cause, as of the last day of any fiscal year of the Company
(or earlier period, as determined by the Managing Member in its sole
discretion), the Company or another person designated by the Managing Member
(who may be itself another Member or another Affiliate of the Company) to
purchase all (but not less than all) of such Withdrawn Member’s Non-Contingent
Capital Commitment Interests for a price equal to the Capital Commitment Value
thereof. The Managing Member shall condition any distribution or purchase of
voting Securities pursuant to paragraph (d) above or this paragraph (e) upon the
Withdrawn Member’s execution and delivery to the Company of an appropriate
irrevocable proxy, in favor of the Company or its nominee, relating to such
Securities.

(f) The Company may subsequently transfer any Unallocated Capital Commitment
Interest or portion thereof which is purchased by it as described above to any
other person approved by the Managing Member. In connection with such purchase
or transfer or the purchase of a Capital Commitment Interest or portion thereof
by the Company’s designee(s), Holdings may loan all or a portion of the purchase
price of the transferred or purchased Capital Commitment Interest to the
Company, the transferee or the designee-purchaser(s), as applicable. To the
extent that a Withdrawn Member’s Capital Commitment Interests (or portions
thereof) are repurchased by the Company and not transferred to or purchased by
another person, all or any portion of such repurchased Capital Commitment
Interests may, in the sole discretion of the Managing Member, (i) be allocated
to each Member already participating in the Capital Commitment Investment to
which the repurchased Capital Commitment Interest relates, (ii) be allocated to
each Member in the Company, whether or not already participating in such Capital
Commitment Investment, and/or (iii) continue to be held by the Company itself as
an unallocated Capital Commitment Investment (such Capital Commitment Interests
being herein called “Unallocated Capital Commitment Interests”). To the extent
that a Capital Commitment Interest is allocated to Members as provided in clause
(i) and/or (ii) above, any indebtedness incurred by the Company to finance such
repurchase shall also be allocated to such Members. All such Capital Commitment
Interests allocated to Members shall be deemed to be Contingent and shall become
Non-Contingent as and to the extent that the principal amount of such related
indebtedness is repaid. The Members receiving such allocations shall be
responsible for such related indebtedness only on a nonrecourse basis to the
extent appropriate as provided in this Agreement, except as such Members and the
Managing Member shall otherwise agree. If the indebtedness financing such
repurchased interests is not so limited, the Company may require an assumption
by the Members of such indebtedness on the terms thereof as a precondition to
allocation of the related Capital Commitment Interests to such Members;
provided, that a Member shall not, except as set forth in his Investor Note, be
obligated to accept any personally recourse obligation unless his prior consent
is obtained. So long as the Company itself retains the Unallocated Capital
Commitment Interests pursuant to clause (iii) above, such Unallocated Capital
Commitment Interests shall belong to the Company and any indebtedness financing
the Unallocated Capital Commitment Interests shall be an obligation of the
Company to which all income of the Company is subject except as otherwise agreed
by the lender of such indebtedness. Any Capital Commitment Net Income (Loss) on
an Unallocated Capital Commitment Interest shall be allocated to each Member in
the proportion his aggregate Capital Commitment Capital Accounts bear to the
aggregate Capital Commitment Capital Accounts of all Members; debt service on
such related financing will be an expense of the Company allocable to all
Members in such proportions.

(g) If a Member is required to Withdraw from the Company with respect to such
Member’s Capital Commitment Member Interest for Cause, then his Capital
Commitment Interest shall

 

65



--------------------------------------------------------------------------------

be settled in accordance with paragraphs (a)-(f) and (j) of this Section 8.1;
provided, that if such Member was not at any time a direct Regular Member of the
Company, the Managing Member may elect (but shall not be required) to apply any
or all the following terms and conditions to such settlement:

(i) purchase for cash all of such Withdrawn Member’s Non-Contingent Capital
Commitment Interests. The purchase price for each such Non-Contingent Capital
Commitment Interest shall be the lower of (A) the original cost of such
Non-Contingent Capital Commitment Interest or (B) an amount equal to the Capital
Commitment Value thereof;

(ii) allow the Withdrawn Member to retain such Non-Contingent Capital Commitment
Interests; provided, that the maximum amount of Capital Commitment Net Income
allocable to such Withdrawn Member with respect to any Capital Commitment
Investment shall equal the amount of Capital Commitment Net Income that would
have been allocated to such Withdrawn Member if such Capital Commitment
Investment had been sold as of the Settlement Date at the then prevailing
Capital Commitment Value thereof; or

(iii) in lieu of cash, purchase such Non-Contingent Capital Commitment Interests
by providing the Withdrawn Member with a promissory note in the amount
determined in (i) above. Such promissory note shall have a maximum term of ten
(10) years with interest at the Federal Funds Rate.

(h) The Company will assist a Withdrawn Member or his estate or guardian, as the
case may be, in the settlement of the Withdrawn Member’s Capital Commitment
Member Interest in the Company. Third party costs incurred by the Company in
providing this assistance will be borne by the Withdrawn Member or his estate.

(i) The Company may reasonably determine in good faith to retain outside
professionals to provide the assistance to Withdrawn Members or their estates or
guardians, as referred to above. In such instances, the Company will obtain the
prior approval of a Withdrawn Member or his estate or guardian, as the case may
be, prior to engaging such professionals. If the Withdrawn Member (or his estate
or guardian) declines to incur such costs, the Company will provide such
reasonable assistance as and when it can so as not to interfere with the
Company’s day-to-day operating, financial, tax and other related
responsibilities to the Company and the Members.

(j) Each Member hereby irrevocably appoints the Managing Member as such Member’s
true and lawful agent, representative and attorney-in-fact, each acting alone,
in such Member’s name, place and stead, to make, execute, sign and file, on
behalf of such Member, any and all agreements, instruments, documents and
certificates which the Managing Member deems necessary or advisable in
connection with any transaction or matter contemplated by or provided for in
this Section 8.1, including, without limitation, the performance of any
obligation of such Member or the Company or the exercise of any right of such
Member or the Company. Such power of attorney is coupled with an interest and
shall survive and continue in full force and effect notwithstanding the
Withdrawal from the Company of any Member for any reason and shall not be
affected by the death, disability or incapacity of such Member.

8.2. Transfer of Member’s Capital Commitment Interest. Except as otherwise
agreed by the Managing Member, no Member or former Member shall have the right
to sell, assign, mortgage, pledge or otherwise dispose of or transfer
(“Transfer”) all or part of any such Member’s Capital Commitment Member Interest
in the Company; provided, that this Section 8.2 shall in no way impair Transfers
(i) as permitted in Section 8.1 above, in the case of the purchase of a
Withdrawn Member’s or deceased or Totally Disabled Member’s Capital Commitment
Interests, (ii) Transfers by a Member to another Member of Non- Contingent
Capital Commitment Interests, (iii) Transfers of up to 25% of a Regular

 

66



--------------------------------------------------------------------------------

Member’s Capital Commitment Member Interest to an Estate Planning Vehicle and
(iv) with the prior written consent of the Managing Member (which consent may be
withheld without giving any reason therefor). No person acquiring an interest in
the Company pursuant to this Section 8.2 shall become a Member of the Company,
or acquire such Member’s right to participate in the affairs of the Company,
unless such person shall be admitted as a Member pursuant to Section 6.1. A
Member shall not cease to be a Member of the Company upon the collateral
assignment of, or the pledging or granting of a security interest in, its entire
Interest in the Company in accordance with the provisions of this Agreement.

8.3. Compliance with Law. Notwithstanding any provision hereof to the contrary,
no sale or Transfer of a Capital Commitment Interest in the Company may be made
except in compliance with all Federal, state and other applicable laws,
including Federal and state securities laws.

ARTICLE IX

DISSOLUTION

9.1. Dissolution.

(a) The Company shall be dissolved and subsequently terminated:

(i) pursuant to Section 6.6; or

(ii) upon the expiration of the Term.

9.2. Final Distribution. Upon the dissolution of the Company, and following the
payment of creditors of the Company and the making of provisions for the payment
of any contingent, conditional or unmatured claims known to the Company as
required under the LLC Act:

(i) With respect to the GP-Related Member Interests of the Members, the Members’
respective interests in the Company shall be valued and settled in accordance
with the procedures set forth in Section 6.5 which provide for allocations to
the GP-Related Capital Accounts of the Members and distributions in accordance
with the GP-Related Capital Account balances of the Members; and

(ii) With respect to each Member’s Capital Commitment Member Interest, an amount
shall be paid to such Member in cash or Securities in an amount equal to such
Member’s respective Capital Commitment Liquidating Share for each Capital
Commitment Investment; provided, that if the remaining assets relating to any
Capital Commitment Investment shall not be equal to or exceed the aggregate
Capital Commitment Liquidating Shares for such Capital Commitment Investment, to
each Member in proportion to its Capital Commitment Liquidating Share for such
Capital Commitment Investment; and the remaining assets of the Company related
to the Members’ Capital Commitment Member Interests shall be paid to the Members
in cash or Securities in proportion to their respective Capital Commitment
Profit Sharing Percentages for each Capital Commitment Investment from which
such cash or Securities are derived.

The Managing Member shall be the liquidator. In the event that the Managing
Member is unable to serve as liquidator, a liquidating trustee shall be chosen
by the affirmative vote of a Majority in Interest of the Members voting at a
meeting of Members (excluding Nonvoting Special Members).

9.3. Amounts Reserved Related to Capital Commitment Member Interests. (a) If
there are any Securities or other property or other investments or securities
related to the Members’ Capital

 

67



--------------------------------------------------------------------------------

Commitment Member Interests which, in the judgment of the liquidator, cannot be
sold, or properly distributed in kind in the case of dissolution, without
sacrificing a significant portion of the value thereof, the value of a Member’s
interest in each such Security or other investment or security may be excluded
from the amount distributed to the Members participating in the related Capital
Commitment Investment pursuant to clause (ii) of Section 9.2. Any interest of a
Member, including his pro rata interest in any gains, losses or distributions,
in Securities or other property or other investments or securities so excluded
shall not be paid or distributed until such time as the liquidator shall
determine.

(b) If there is any pending transaction, contingent liability or claim by or
against the Company related to the Members’ Capital Commitment Member Interests
as to which the interest or obligation of any Member therein cannot, in the
judgment of the liquidator, be then ascertained, the value thereof or probable
loss therefrom may be deducted from the amount distributable to such Member
pursuant to clause (ii) of Section 9.2. No amount shall be paid or charged to
any such Member on account of any such transaction or claim until its final
settlement or such earlier time as the liquidator shall determine. The Company
may meanwhile retain from other sums due such Member in respect of such Member’s
Capital Commitment Member Interest an amount which the liquidator estimates to
be sufficient to cover the share of such Member in any probable loss or
liability on account of such transaction or claim.

(c) Upon determination by the liquidator that circumstances no longer require
the exclusion of any Securities or other property or retention of sums as
provided in paragraphs (a) and (b) of this Section 9.3, the liquidator shall, at
the earliest practicable time, distribute as provided in clause (ii) of
Section 9.2 such sums or such Securities or other property or the proceeds
realized from the sale of such Securities or other property to each Member from
whom such sums or Securities or other property were withheld.

ARTICLE X

MISCELLANEOUS

10.1. Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty (30) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the Managing Member may
bring, or may cause the Company to bring, on behalf of the Managing Member or
the Company or on behalf of one or more Members, an action or special proceeding
in any court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
paragraph (b), each Member (i) expressly consents to the application of
paragraph (c) of this Section 10.1 to any such action or proceeding, (ii) agrees
that proof shall not be required that monetary damages for breach of the
provisions of this Agreement would be difficult to calculate and that remedies
at law would be inadequate, and (iii)

 

68



--------------------------------------------------------------------------------

irrevocably appoints the Managing Member as such Member’s agent for service of
process in connection with any such action or proceeding and agrees that service
of process upon any such agent, who shall promptly advise such Member of any
such service of process, shall be deemed in every respect effective service of
process upon the Member in any such action or proceeding.

(c) (i) EACH MEMBER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 10.1, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the forum(s)
designated by this paragraph (c) have a reasonable relation to this Agreement,
and to the parties’ relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 10.1
and such parties agree not to plead or claim the same.

(d) Notwithstanding any provision of this Agreement to the contrary, this
Section 10.1 shall be construed to the maximum extent possible to comply with
the laws of the State of Delaware, including the Delaware Uniform Arbitration
Act (10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If,
nevertheless, it shall be determined by a court of competent jurisdiction that
any provision or wording of this Section 10.1, including any rules of the
International Chamber of Commerce, shall be invalid or unenforceable under the
Delaware Arbitration Act, or other applicable law, such invalidity shall not
invalidate all of this Section 10.1. In that case, this Section 10.1 shall be
construed so as to limit any term or provision so as to make it valid or
enforceable within the requirements of the Delaware Arbitration Act or other
applicable law, and, in the event such term or provision cannot be so limited,
this Section 10.1 shall be construed to omit such invalid or unenforceable
provision.

10.2. Ownership and Use of the Company Name. The Company acknowledges that
Blackstone Financial Services Inc. (“BFS”), a Delaware corporation with a
principal place of business at 345 Park Avenue, New York, New York 10154, (or
its successors or assigns) is the sole and exclusive owner of the mark and name
BLACKSTONE and that the ownership of, and the right to use, sell or otherwise
dispose of, the firm name or any abbreviation or modification thereof which
consists of or includes BLACKSTONE, shall belong exclusively to BFS, which
company (or its predecessors, successors or assigns) has licensed the Company to
use BLACKSTONE in its name. The Company acknowledges that BFS owns the service
mark BLACKSTONE for various services and that the Company is using the
BLACKSTONE mark and name on a non-exclusive, non-sublicensable and
non-assignable basis in connection with its business and authorized activities
with the permission of BFS. All services rendered by the Company under the
BLACKSTONE mark and name will be rendered in a manner and with quality levels
that are consistent with the high reputation heretofore developed for the
BLACKSTONE mark by BFS and its affiliates and licensees. The Company understands
that BFS may terminate its right to use BLACKSTONE at any time in BFS sole
discretion by giving the Company written notice of termination. Promptly
following any such termination, the Company will take all steps necessary to
change its company name to one which does not include BLACKSTONE or any
confusingly similar term and cease all use of BLACKSTONE or any term confusingly
similar thereto as a service mark or otherwise.

 

69



--------------------------------------------------------------------------------

10.3. Written Consent. Any action required or permitted to be taken by a vote of
Members at a meeting may be taken without a meeting if a Majority in Interest of
the Members consent thereto in writing.

10.4. Letter Agreements; Schedules. The Managing Member may, or may cause the
Company to, enter into separate letter agreements with individual Members,
officers or employees with respect to GP-Related Profit Sharing Percentages,
Capital Commitment Profit Sharing Percentages, benefits or any other matter, in
each case on terms and conditions not inconsistent with this Agreement. The
Managing Member may from time to time execute and deliver to the Members
schedules which set forth the then current capital balances, GP-Related Profit
Sharing Percentages and Capital Commitment Profit Sharing Percentages of the
Members and any other matters deemed appropriate by the Managing Member. Such
schedules shall be for information purposes only and shall not be deemed to be
part of this Agreement for any purpose whatsoever; provided, that this in no way
limits the effectiveness of any Commitment Agreement.

10.5. Governing Law; Separability of Provisions. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to principles of conflict of laws. In particular, the Company has
been formed pursuant to the LLC Act, and the rights and liabilities of the
Members shall be as provided therein, except as herein otherwise expressly
provided. If any provision of this Agreement shall be held to be invalid, such
provision shall be given its meaning to the maximum extent permitted by law and
the remainder of this Agreement shall not be affected thereby.

10.6. Successors and Assigns. This Agreement shall be binding upon and shall,
subject to the penultimate sentence of Section 6.3(a), inure to the benefit of
the parties hereto, their respective heirs and personal representatives, and any
successor to a trustee of a trust which is or becomes a party hereto; provided,
that no person claiming by, through or under a Member (whether such Member’s
heir, personal representative or otherwise), as distinct from such Member
itself, shall have any rights as, or in respect to, a Member (including the
right to approve or vote on any matter or to notice thereof) except the right to
receive only those distributions expressly payable to such person pursuant to
Articles VI and VIII. Any Member or Withdrawn Member shall remain liable for the
obligations under this Agreement (including any Net GP-Related Recontribution
Amounts and any Capital Commitment Recontribution Amount) of any transferee of
all or any portion of such Member’s or Withdrawn Member’s interest in the
Company, unless waived by the Managing Member. The Company shall, if the
Managing Member determine, in its good faith judgment, based on the standards
set forth in Sections 5.8(d)(ii)(A) and 7.4(g)(ii)(A), to pursue such
transferee, pursue payment (including any Net GP-Related Recontribution Amounts
and/or Capital Commitment Recontribution Amounts) from the transferee with
respect to any such obligations. Nothing in this Agreement is intended, nor
shall anything herein be construed, to confer any rights, legal or equitable, on
any person other than the Members and their respective legal representatives,
heirs, successors and permitted assigns. Notwithstanding the foregoing, the
provisions of Sections 5.8(d)(i) and (iii) shall inure to the benefit of the
limited partners or other investors in BREP VI, and such limited partners or
investors shall have the right to enforce the provisions thereof to the extent
the Company does not otherwise do so.

10.7. Confidentiality. By executing this Agreement, each Member expressly
agrees, at all times during the term of the Company and thereafter and whether
or not at the time a Member of the Company, to maintain the confidentiality of,
and not to disclose to any person other than the Company, another Member or a
person designated by the Company, any information relating to the business,
financial structure, financial position or financial results, clients or affairs
of the Company that shall not be generally known to the public or the securities
industry, except as otherwise required by law or by any regulatory or
self-regulatory organization having jurisdiction; provided, that any corporate
Member may disclose any such information it is required by law, rule, regulation
or custom to disclose.

 

70



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, to comply with
Treasury Regulation Section 1.6011-4(b)(3)(i), each Member (and any employee,
representative or other agent of such Member) may disclose to any and all
persons, without limitation of any kind, the U.S. federal income tax treatment
and tax structure of the Company, it being understood and agreed, for this
purpose, (1) the name of, or any other identifying information regarding (a) the
Members or any existing or future investor (or any affiliate thereof) in any of
the Members, or (b) any investment or transaction entered into by the Members;
(2) any performance information relating to any of the Members or their
investments; and (3) any performance or other information relating to previous
funds or investments sponsored by any of the Members, does not constitute such
tax treatment or tax structure information.

10.8. Notices. Whenever notice is required or permitted by this Agreement to be
given, such notice shall be in writing (including telecopy or similar writing)
and shall be given to any Member at its address or telecopy number shown in the
Company’s books and records or, if given to the Managing Member, at the address
of the Company provided herein. Each such notice shall be effective (i) if given
by telecopy, upon dispatch, and (ii) if given by hand delivery, when delivered
to the address of such Member or Managing Member specified as aforesaid.

10.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute a single instrument.

10.10. Power of Attorney. Each Member hereby irrevocably appoints the Managing
Member as such Member’s true and lawful representative and attorney-in-fact,
each acting alone, in such Member’s name, place and stead, to make, execute,
sign and file all instruments, documents and certificates which, from time to
time, may be required to set forth any amendment to this Agreement or may be
required by this Agreement or by the laws of the United States of America, the
State of Delaware or any other state in which the Company shall determine to do
business, or any political subdivision or agency thereof, to execute, implement
and continue the valid and subsisting existence of the Company. Such power of
attorney is coupled with an interest and shall survive and continue in full
force and effect notwithstanding the subsequent Withdrawal from the Company of
any Member for any reason and shall not be affected by the subsequent disability
or incapacity of such Member.

10.11. Member’s Will. Each Member and Withdrawn Member shall include in his or
her will a provision that addresses certain matters in respect of his or her
obligations relating to the Company that is satisfactory to the Managing Member
and each such Member and Withdrawn Member shall confirm annually to the Company,
in writing, that such provision remains in his current will. Where applicable,
any estate planning trust of such Member or Withdrawn Member to which a portion
of such Member’s or Withdrawn Member’s Interest is transferred shall include a
provision substantially similar to such provision and the trustee of such trust
shall confirm annually to the Company, in writing, that such provision or its
substantial equivalent remains in such trust. In the event any Member or
Withdrawn Member fails to comply with the provisions of this Section 10.11 after
the Company has notified such Member or Withdrawn Member of his failure to so
comply and such failure to so comply is not cured within 30 days of such notice,
the Company may withhold any and all distributions to such Member until the time
at which such party complies with the requirements of this Section 10.11.

10.12. Cumulative Remedies. Rights and remedies under this Agreement are
cumulative and do not preclude use of other rights and remedies available under
applicable law.

10.13. Legal Fees. Except as more specifically provided herein, in the event of
a legal dispute (including litigation, arbitration or mediation) between any
Member or Withdrawn Member and the Company, arising in connection with any party
seeking to enforce Section 4.1(d) or any other provision of this Agreement
relating to the Holdback, the Clawback Amount, the GP-Related Giveback Amount,
the

 

71



--------------------------------------------------------------------------------

Capital Commitment Giveback Amount, the Net GP-Related Recontribution Amount or
the Capital Commitment Recontribution Amount, the “losing” party to such dispute
shall promptly reimburse the “victorious party” for all reasonable legal fees
and expenses incurred in connection with such dispute (such determination to be
made by the relevant adjudicator). Any amounts due under this Section 10.13
shall be paid within 30 days of the date upon which such amounts are due to be
paid and such amounts remaining unpaid after such date shall accrue interest at
the Default Interest Rate.

10.14. Entire Agreement.. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. There are no restrictions, promises, representations, warranties,
covenants or undertakings, other than those expressly set forth or referred to
herein. Subject to Section 10.4, this Agreement supersedes all prior agreements
and understandings between the parties with respect to such subject matter.

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written. In the event that it is impracticable to
obtain the signature of any of the Members to this Agreement, this Agreement
shall be binding among the other Members executing the same.

 

MANAGING MEMBER: BLACKSTONE HOLDINGS III L.P. By:   Blackstone Holdings III GP
L.L.C., its General Partner By:  

/s/ Stephen A. Schwarzman

Name:   Stephen A. Schwarzman Title:   Authorized Person

Signature Pages to Second A&R LLC Agreement for BREA VI LLC

 

73